 



Exhibit 10.1

 



Private & Confidential     Dated   13 December   2019  





Palmeraie Finance Limited
as Existing Borrower

 

ROYAL CARIBBEAN CRUISES LTD.
as New Borrower  

 

citibank europe plC, uk branch
as Facility Agent  

 

Citicorp trustee company limited
as Security Trustee

 

CITIBANK N.A., LONDON BRANCH
as Global Coordinator


 

HSBC FRANCE

as French Coordinating Bank  

 

HSBC FRANCE
as ECA Agent

 



CITIBANK EUROPE PLC, HSBC France, banco santander s.a., banco bilbao vizcaya
argentaria S.A., paris branch, bnp paribas sa, sumitomo mitsui banking
corporation europe limited, paris BRANCH, societe generale and unicredit bank ag

 as Mandated Lead Arrangers

 

and

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1
as Original Lenders  

 

     

 

NOVATION AGREEMENT
relating to a secured credit facility agreement for Hull No. A35 at
Chantiers de l’Atlantique S.A.





     

 

[tm1926395d1_ex10-1img001.jpg] 

 



 

 

 

Contents

 

Clause   Page       1 Definitions 2 2 Consent and agreement of the Finance
Parties 4 3 Assumption of liability and obligations 4 4 Amendment and
restatement of Principal Agreement 6 5 Loan currency, Additional Advances and
undrawn Commitments under the Principal Agreement 6 6 Conditions 9 7 Fixed rate
10 8 Representations and warranties 10 9 Covenants 11 10 Commitment and
cancellation by the New Borrower 12 11 Satisfaction of Receivable, releases and
BpiFAE Insurance Policy 14 12 Assignment and transfers 15 13 Miscellaneous and
notices 15 14 Governing law and jurisdiction 16 Schedule 1 The Original Lenders
17 Schedule 2 Conditions precedent 22 Schedule 3 Form of Novated Credit
Agreement 24

 



 

 

 

THIS NOVATION AGREEMENT is dated 13 December 2019 and made BETWEEN:

 

(1)PALMERAIE FINANCE LIMITED as transferor (the Existing Borrower);

 

(2)ROYAL CARIBBEAN CRUISES LTD. as transferee (the New Borrower);

 

(3)CITIBANK EUROPE PLC, UK BRANCH as facility agent for the other Finance
Parties (the Facility Agent);

 

(4)CITICORP TRUSTEE COMPANY LIMITED as security trustee for the other Finance
Parties (the Security Trustee);

 

(5)CITIBANK N.A. LONDON BRANCH as global coordinator (the Global Coordinator);
   (6)HSBC FRANCE as French coordinating bank (the French Coordinating Bank);

 

(7)HSBC FRANCE as ECA agent (the ECA Agent);

 

(8)CITIBANK EUROPE PLC, , UK BRANCH HSBC FRANCE, BANCO SANTANDER S.A., BANCO
BILBAO VIZCAYA ARGENTARIA S.A., PARIS BRANCH, BNP PARIBAS SA, SUMITOMO MITSUI
BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH, SOCIÉTÉ GÉNÉRALE and UNICREDIT
BANK AG as Mandated Lead Arrangers; and

 

(9)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Original
Lenders.

 

WHEREAS:

 

(A)By a facility agreement dated on or about the date of this Agreement (the
Principal Agreement) and made between (1) the Existing Borrower as borrower, (2)
the banks and financial institutions named therein as original lenders, (3) the
Mandated Lead Arrangers as mandated lead arrangers, (4) the Facility Agent as
facility agent, (5) the Security Trustee as security trustee (6) the Global
Coordinator as global coordinator, (7) the French Coordinating Bank as French
coordinating bank and (8) HSBC France as ECA agent, the Lenders have agreed to
make available a loan of up to €1,126,400,000 to the Existing Borrower in
connection with the purchase by the Existing Borrower of the Receivable from the
Seller pursuant to the Receivable Purchase Agreement.

 

(B)It is intended that on the Actual Delivery Date, and subject to the delivery
of the Vessel to, and acceptance of the Vessel by, the New Borrower or the
Nominated Owner (as defined below) on its behalf) under the Building Contract
and by way of satisfying the obligation of the New Borrower to pay the
Receivable to the Existing Borrower (as purchaser of the Receivable from the
Seller pursuant to the Receivable Purchase Agreement), all of the rights and
obligations of the Existing Borrower in respect of the Principal Agreement shall
be transferred by novation by the Existing Borrower to the New Borrower.

 

(C)The parties have also agreed that on the date of the novation contemplated in
Recital (B) the Novated Loan Balance at such date shall be converted into
Dollars, certain additional advances shall be made to the New Borrower and the
Principal Agreement shall be amended and restated (in the form of the Novated
Credit Agreement) pursuant to the terms of this Agreement.

 

(D)This Agreement sets out the terms and conditions upon which (i) the parties
hereto shall agree to such novation, amendment and restatement of the Principal
Agreement and (ii) the Lenders shall agree to make additional advances to the
New Borrower.

 



1

 

 

NOW IT IS HEREBY AGREED as follows:

 

1Definitions

 

1.1Definitions

 

Words and expressions defined in the Principal Agreement shall have the same
meaning when used in this Agreement, except insofar as the context otherwise
requires or as otherwise defined in this Agreement:

 

Additional Advances has the meaning given to it in clause 5.2.

 

Change Orders has the meaning given to it in the Receivable Purchase Agreement.

 

BpiFAE Premium has the meaning given to it in the Novated Credit Agreement.

 

Dollars has the meaning given to it in the Novated Credit Agreement.

 

Initial Effective Date has the meaning given to it in the Receivable Purchase
Agreement.

 

Maximum Loan Amount has the meaning given to it in the Novated Credit Agreement.

 

Mortgage means the first ranking ship construction mortgage over the Vessel
granted or, as the case may be, to be granted by the New Borrower in favour of
the Security Trustee and certain other parties in the form scheduled to the
Buyer Consent Agreement.

 

Nominated Owner has the meaning given to it in the Novated Credit Agreement.

 

Non-Yard Costs has the meaning given to it in the Novated Credit Agreement.

 

Novated Credit Agreement means the Principal Agreement as novated, amended and
restated by this Agreement.

 

Novated Loan Balance means, subject to clause 10.2 and subject to the approval
of the New Borrower pursuant to clause 3.5, the outstanding principal amount of
the Loan owing by the Existing Borrower on the Novation Effective Date (and
reflecting the amount of any Advances drawndown or deemed drawndown by the
Existing Borrower in accordance with the terms of the Principal Agreement on
such date but excluding any Unsecured Advances) up to the amount not exceeding
the lower of:

 

(a)the amount of the Final Payment after any deductions permitted under the
Buyer Consent Agreement;

 

(b)€1,126,400,000; and

 

(c)the amount referred to in clause 2.1(c) of the Principal Agreement.

 

Novation Effective Date means, when the Novation Effective Time has occurred,
the date on which the Novation Effective Time so occurs.

 

Novation Effective Time means the time at which the Vessel is delivered to, and
accepted by, the New Borrower or the Nominated Owner (on its behalf (in each
case, as buyer) under the Building Contract (as evidenced by the protocol of
delivery and acceptance for the Vessel), save that the “Novation Effective Time”
shall not occur hereunder unless:

 

(a)the Facility Agent has notified the parties in writing that it has received
all of the documents and other evidence referred to in clause 6; and

 



2

 

 

(b)such time falls before the Back Stop Date (as defined in the Receivable
Purchase Agreement and subject to clause 10.2).

 

NYC Applicable Rate means the USD-to-EUR rate used by the New Borrower to
convert the relevant Dollar amount of the Non-Yard Costs into euro for the
purpose of the Seller invoicing the same to the New Borrower in euro in
accordance with the Building Contract.

 

Other Basic Contract Price Increases means any increase in the Basic Contract
Price pursuant to the following Articles of the Building Contract: I.5.7 and
I.5.8 (choice of suppliers), II.1 (in relation to the Non-Exercise Premium as
defined in that Article), III.2.3 (speed bonus) and III.6.2 (extra cabins), in
the amount provided for in the Building Contract or as reasonably determined by
the New Borrower and, in each case, evidenced to the reasonable satisfaction of
the Facility Agent, but (for the purpose of calculating the Maximum Loan Amount
and the Additional Advance in respect of such items) in an aggregate amount not
exceeding €30,500,000.

 

Signing Date means the date of this Agreement.

 

Spot Rate of Exchange means, for the purposes of determining an equivalent
amount in EUR of Dollars on any relevant date, the mid FX Rate EUR/USD
(published on the basis of the 1:00pm London Bloomberg BFIX rate) two (2)
Banking Days before that date.

 

Unsecured Advances has the meaning given to it in the Buyer Consent Agreement.

 

US Dollar Equivalent has the meaning given to it in the Novated Credit
Agreement.

 

Weighted Average Rate of Exchange means the weighted average rate of exchange
that the New Borrower has agreed, either in the spot or forward currency
markets, to pay its counterparties for the purchase of the relevant amounts of
euro with Dollars for the payment of the euro amount of the Contract Price
(including the portion thereof comprising the Change Orders, any Other Basic
Contract Price Increases and the Non-Yard Costs) and including in such weighted
average calculation (a) the NYC Applicable Rate in relation to the portion of
the Contract Price comprising the Non-Yard Costs and (b) the spot rates for any
other euro amounts that have not been hedged by the New Borrower.

 

1.2Headings

 

Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.

 

1.3Construction

 

Clause 1.4 of the Principal Agreement shall apply to this Agreement as if set
out herein.

 

1.4References to Novated Credit Agreement

 

Unless a contrary indication appears, any reference in this Agreement to a term
defined in, or an article or section of, or an exhibit to, the Novated Credit
Agreement, shall refer to such term defined in, or article or section of, or
exhibit to, the agreement set out in Schedule 3 notwithstanding that such
agreement is not yet effective, it being agreed that articles and sections of
the Novated Credit Agreement, where so incorporated into, or which are to apply
for the purpose of, this Agreement, shall be effective and apply under this
Agreement notwithstanding that for the purpose of the Novated Credit Agreement
they shall only apply from the Novation Effective Time.

 

1.5References to Security Trustee and Finance Parties

 

It is agreed that as the Security Trustee will not be a party to the Novated
Credit Agreement and accordingly have no responsibilities thereunder, the
Security Trustee is a party to this Agreement for the purpose of approving the
novation and allowing the Novation Effective Date to occur but it

 



3

 

 

shall have no responsibilities in respect of the Novated Credit Agreement or
have rights or obligations under this Agreement in respect of the Novated Credit
Agreement. Accordingly, references to parties or the Finance Parties in clauses
3.2, 5.3, 5.4, 5.5 and 8.3 shall not include the Security Trustee.

 

2Consent and agreement of the Finance Parties

 

Subject to the other provisions of this Agreement and upon reliance of each of
the representations and warranties in clause 8, the Facility Agent, the Security
Trustee, the Global Coordinator, the French Coordinating Bank, the ECA Agent,
the Mandated Lead Arrangers, the Arrangers and the Lenders agree with the
Existing Borrower and the New Borrower on the Novation Effective Date (and at
the Novation Effective Time), that they consent to the novation, amendment and
restatement of the Principal Agreement on the terms set out in clauses 3 and 4
and to the conversion of the currency of the Loan and to the making of the
Additional Advances in accordance with clause 5.

 

3Assumption of liability and obligations

 

3.1Substitution

 

It is hereby agreed that, as and with effect from the Novation Effective Time:

 

(a)the New Borrower shall be, and is hereby made, a party to the Principal
Agreement in substitution for the Existing Borrower; and

 

(b)the Principal Agreement shall be amended and restated as set out in clause 4.

 

3.2Assumption of liability

 

The New Borrower hereby agrees with the Finance Parties that, as and with effect
from the Novation Effective Time, it shall be indebted to the Finance Parties
for the full amount of the Novated Loan Balance and, when drawn pursuant to
clause 5.2 (and as adjusted pursuant to clause 5.3), the Additional Advances and
the New Borrower further agrees that from the Novation Effective Time it shall
duly and punctually perform all the liabilities and obligations to be performed
or discharged in respect of the Novated Loan Balance under the Novated Credit
Agreement and shall be bound by the terms of the Novated Credit Agreement from
the Novation Effective Time as the “Borrower” thereunder.

 

3.3Release

 

The Existing Borrower and the Finance Parties hereby agree that, as and with
effect from the Novation Effective Time, they shall each mutually release and
discharge each other from all liabilities, obligations, claims and demands
whatsoever under or touching or concerning the Principal Agreement and in
respect of anything done or omitted to be done under or in connection therewith
except that if at the Novation Effective Time there are any outstanding
liabilities of the Existing Borrower under the Principal Agreement which are the
subject of an indemnity claim against the Seller pursuant to clause 7 of the
Receivable Purchase Agreement, to prevent the Finance Parties losing the ability
to recover those claims against the Seller, such liabilities shall be preserved
against the Existing Borrower until such claims are satisfied.

 

3.4No liability

 

The Finance Parties hereby confirm to the New Borrower, that except for the
obligations in respect of the Novated Loan Balance which are, with effect from
the Novation Effective Time, to be assumed by the New Borrower pursuant to
clause 3.2, the New Borrower shall have no liability, and the Finance Parties
shall have no recourse whatsoever to the New Borrower or any of its assets, in
respect of any liabilities, obligations, claims and demands whatsoever under or
touching or concerning the Principal Agreement or in respect of anything done or
omitted to be done under or in connection therewith.

 



4

 

 

3.5Novated Loan Balance

 

The Facility Agent agrees that:

 

(a)following each Drawdown Date (and at any other time upon reasonable request),
it will provide the New Borrower with an update in relation to the amount of the
outstanding Loan;

 

(b)not less than ten Banking Days prior to the anticipated Actual Delivery Date,
it will consult with the New Borrower regarding the anticipated amount of the
Novated Loan Balance as at the anticipated Novation Effective Time to enable the
New Borrower to confirm and verify this amount (having regard to paragraphs (a)
and (b) of the definition of Novated Loan Balance) and satisfy itself that it is
an amount which reflects the expected drawdown of the Loan during the period
prior to the Actual Delivery Date and that the same does not include any
Unsecured Advances. The New Borrower shall promptly confirm its acceptance of
the amount or, if applicable, raise any questions as to the calculation of this
amount with the Facility Agent so that the amount can be approved prior to the
Novation Effective Time; and

 

(c)as part of the process of agreeing the Novated Loan Balance it will
participate in the preparation of the delivery funds flow agreement referred to
in clause 13.6 of the Buyer Consent Agreement.

 

3.6Prepayment in respect of overpaid Purchase Price

 

If at the Novation Effective Time the Seller has become liable to make a refund
of the Purchase Price pursuant to clause 2.5 of the Receivable Purchase
Agreement and has not made payment of that refund such that a partial prepayment
of the Loan in an amount equal to that refund (the Refund Prepayment Amount) has
not been made, the New Borrower shall prepay an amount of the Novated Loan
Balance corresponding to that Refund Prepayment Amount on the Novation Effective
Date, such prepayment to be without premium, penalty or breakage costs, and
shall be by way of a regularly scheduled required prepayment (and not a
requirement to make payment prior to the scheduled maturity thereof).

 

Where any such prepayment is required by the New Borrower pursuant to this
clause 3.6:

 

(a)the relevant amount of such prepayment may, if requested by the New Borrower,
be deducted from the amount of the Additional Advances to be made available to
the New Borrower on the Novation Effective Date and, where the New Borrower has
requested that the prepayment required under this clause 3.6 be deducted from
the Additional Advances, an actual payment shall only be required by the New
Borrower if the prepayment amount exceeds the aggregate amount of the Additional
Advances to be advanced to the New Borrower; and

 

(b)the New Borrower shall be entitled to exercise its rights under clause
13.2(b) of the Buyer Consent Agreement.

 

It is agreed that the liability of the New Borrower in respect of the Refund
Prepayment Amount under this clause shall not exceed the amounts referred to in
clause 13.2(a) of the Buyer Consent Agreement.

 

3.7Notification of set-off

 

Where clause 7.5 (Set-off for unpaid amounts) of the Receivable Purchase
Agreement applies and an amount is to be deducted from the Payment Amount due to
the Seller in relation to any amount due and owing by the Seller to the Existing
Borrower or the Finance Parties under the Transaction Documents which remains
unpaid at the Drawdown Date for an Advance (an unpaid amount) and that unpaid
amount will consequently be retained from the relevant Advance under clause
2.2(d) of the Principal Agreement, the Facility Agent shall notify the New
Borrower before the relevant Drawdown Date of the unpaid amount (together with
reasonable

 



5

 

 

details of the type, amount and the manner in which such amount, and all
components thereof, have been calculated).

 

4Amendment and restatement of Principal Agreement

 

The Principal Agreement shall, with effect on and from the Novation Effective
Time, be (and it is hereby) amended and restated so as to read in accordance
with the form of the Novated Credit Agreement set out in Schedule 3 and (as so
amended and restated) will be binding upon each of the parties thereto in
accordance with its terms as so amended and restated.

 

5Loan currency, Additional Advances and undrawn Commitments under the Principal
Agreement

 

5.1Currency conversion

 

On the Novation Effective Date the Additional Advances to be drawndown by the
New Borrower on the Novation Effective Date shall be made available in Dollars
in accordance with the following provisions of this clause 5 and the Novated
Credit Agreement and thereafter the Novated Loan Balance shall be converted from
euro to Dollars by reference to the US Dollar Equivalent (as defined in the
Novated Credit Agreement) of such amount.

 

5.2Additional Advances

 

Subject to the terms and conditions of this Agreement, on the Novation Effective
Date, the New Borrower shall be entitled to borrow further advances (the
Additional Advances) in Dollars in respect of the following amounts:

 

(a)an amount of up to 80% of the incurred Non-Yard Costs (of up to €120,000,000)
and the Other Basic Contract Price Increases paid or to be paid by the New
Borrower under the Building Contract of up to €30,500,000 ; and

 

(b)an amount equal to 100% of the BpiFAE Premium as calculated in accordance
with Section 11.13.1(b) of the Novated Credit Agreement as at the Novation
Effective Time, which amount shall be divided into two parts:

 

(i)the amount payable by the New Borrower to BpiFAE in respect of such part of
the BpiFAE Premium which remains payable to BpiFAE at the Novation Effective
Date; and

 

(ii)the balance, which shall, subject to the New Borrower’s set-off rights
referred to in clause 13.3 of the Buyer Consent Agreement, be payable by the New
Borrower to the Seller in reimbursement of the amounts which have been deducted
from the Payment Amounts in respect of the BpiFAE Premium pursuant to the
Receivable Purchase Agreement,

 

provided however that the aggregate amount of the Additional Advances (as
adjusted, where relevant, under clause 5.3), when added to the Novated Loan
Balance (or, if different and to the extent applicable, the aggregate of any
amounts advanced in respect of the Facility (and not of the Additional Advances)
in the manner contemplated by clause 5.4), shall not exceed the Maximum Loan
Amount.

 

The Weighted Average Rate of Exchange shall be used to calculate the Dollar
amount of the Additional Advance referred to in clause 5.2(a) and the Spot Rate
of Exchange shall be used to calculate the Dollar amount of the Additional
Advance referred to in clause 5.2(b).

 

The Additional Advance referred to in clause 5.2(b)(i) shall be paid directly to
BpiFAE in the manner described in Section 2.3(d) of the Novated Credit
Agreement.

 



6

 

 

 

5.3Adjustment of Additional Advances

 

On the Novation Effective Date, the parties hereby agree that the aggregate
amount of the Additional Advances (other than the amount referred to in clause
5.2(b)(i)) shall be adjusted, as applicable, by a Dollar amount (the Adjustment
Amount) equal to the product of:

 

(a)the difference obtained by subtracting the Spot Rate of Exchange on the
Actual Delivery Date from the Weighted Average Rate of Exchange; and

 

(b)the Novated Loan Balance.

 

If the Adjustment Amount is a positive number, the aggregate amount of the
Additional Advances to be drawn in Dollars shall be increased by such Adjustment
Amount.

 

Conversely, if the Adjustment Amount is a negative number, the aggregate amount
of the Additional Advances to be drawn in Dollars shall be decreased by such
Adjustment Amount, provided however, if such Adjustment Amount exceeds the
amount of the Additional Advances that would have been advanced in Dollars but
for the operation of this clause (and subject to any agreement reached to the
contrary in the delivery funds flow agreement referred to in clause 3.5(c)), no
Dollar Additional Advances will be made and the New Borrower shall prepay (in
Dollars) an amount of the Novated Loan Balance corresponding to that excess
amount on the Novation Effective Date (a Section 5.3 Prepayment), such
prepayment to be without premium, penalty or breakage costs, and shall be by way
of a regularly scheduled required prepayment (and not a requirement to make
payment prior to the scheduled maturity thereof). Any failure by the New
Borrower to make the Section 5.3 Prepayment on the Novation Effective Date shall
be capable of giving rise to an Event of Default under Section 8.1.1 of the
Novated Credit Agreement unless waived by, or alternative arrangements are
agreed with, the Required Lenders (as defined in the Novated Credit Agreement)
acting on the instructions of BpiFAE.

 

5.4Undrawn Commitments under the Principal Agreement

 

In the event that either:

 

(a)the Existing Borrower has not drawn the full amount of the Total Commitments
under the Principal Agreement at the Novation Effective Date; or

 

(b)the Total Commitments under the Principal Agreement have been cancelled or
reduced before the Novation Effective Date and this is not as a result of a
cancellation of the Building Contract by the Seller due to a Buyer Specified
Event; or

 

(c)it is not possible for the Facility to be made available to the Existing
Borrower to the satisfaction of the Seller and the New Borrower,

 

the Finance Parties agree that if the Vessel continues to be constructed by the
Seller in France and the BpiFAE Insurance Policy continues to be maintained (or,
if applicable, reinstated or reissued) then, if required by the New Borrower,
the Facility will continue to be available to the New Borrower and the amount of
the Facility shall be the amount that it would otherwise have been but for the
occurrence of the events referred to in (a) to (c) above and such Facility shall
include, without limitation, amounts to finance or refinance any reasonable
completion expenses (the Completion Expenses) incurred by the New Borrower in
completing the Vessel (of the type contemplated by Article XI 5 of the Building
Contract and, where applicable, up to the amount of such Completion Expenses
agreed pursuant to clause 10.2 of the Buyer Consent Agreement).

 

If this clause applies and the New Borrower exercises its rights to continue to
have the Facility made available to it on the Actual Delivery Date or (with the
prior consent of BpiFAE, not to be unreasonably withheld and having regard to
the provisions relating to BpiFAE below) before the Actual Delivery Date this
will either be through a novation, amendment and restatement of the Principal
Agreement in the manner contemplated by clauses 3 and 4 or through the execution
of a new credit agreement based substantially on the terms of the Novated Credit
Agreement, but in each case updated to the extent necessary to reflect the
additional amounts which would

 



7

 

 

need to be made available thereunder in addition to the Additional Advances and,
when applicable, in respect of the Completion Expenses, to allow the New
Borrower to draw and/or assume by way of novation an amount in aggregate up to
the Maximum Loan Amount and to reflect any agreed changes related to the New
Borrower’s hedging arrangements in respect of the Contract Price. In these
circumstances the Finance Parties and the New Borrower shall, in good faith,
agree such changes to this Agreement and/or the Novated Credit Agreement or
agree and thereafter enter into a new credit agreement of the type referred to
above, so as to place the New Borrower in all material respects in the same
position it would have been had the Facility been fully available during the
pre-delivery period in the manner set out in the Transaction Documents.

 

Where this clause applies, the amount of the Facility available to the New
Borrower shall not exceed the Maximum Loan Amount and the amount of the
indebtedness of the Existing Borrower under the Principal Agreement which the
New Borrower may be required to assume by way of novation shall not exceed an
amount equal to the Novated Loan Balance at the relevant time.

 

It is acknowledged that BpiFAE have confirmed that they will agree to continue,
reinstate or reissue the BpiFAE cover in circumstances where this clause applies
and the New Borrower is to draw the Facility on the Actual Delivery Date. Formal
consent of BpiFAE will be required in relation to (i) any availability of the
Facility to the New Borrower before the Actual Delivery Date and (ii) the
arrangements and the terms of any new or novated facility agreement, such
consent not to be unreasonably withheld. The New Borrower and the Finance
Parties agree to co-operate in good faith and use reasonable efforts to procure
such consent.

 

In addition, where this clause applies, the New Borrower agrees that:

 

(A)the amounts payable to the Lenders in respect of arrangement fees in respect
of the Facility (as set out in the relevant Fee Letter attached to any Fee
Letter signed by the New Borrower) and the BpiFAE Premium payable to BpiFAE,
shall continue to be payable in full and the New Borrower shall be required,
where it does not currently have responsibility for the full payment of all
those amounts, to assume responsibility for the payment of such amounts (it
being acknowledged that the New Borrower shall not have any responsibility for
payment of amounts of BpiFAE Premium already paid to BpiFAE pursuant to the
Receivable Purchase Agreement where these amounts have not been (or will not be)
refunded due to the cancellation of the Facility); and

 

(B)it shall be liable to pay commitment fees on the basis set out in Section 3.4
(Commitment Fees) of the Novated Credit Agreement (but without double counting
in relation to any amounts due under clause 10.1).

 

The Finance Parties agree that this clause 5.4 shall apply notwithstanding that
the Initial Effective Date may not occur.

 

5.5Borrowing procedure for Additional Advances

 

The New Borrower and the Finance Parties agree that the procedures set out in
Article II (Commitments and borrowing procedures) of the Novated Credit
Agreement shall apply in relation to the borrowing of the Additional Advances
and, if applicable (and subject to any agreed amendments arising pursuant to
clause 5.4), any amounts under clause 5.4.

 

5.6Notification of New Borrower’s hedging arrangements

 

(a)In connection with the calculation of the Weighted Average Rate of Exchange,
the New Borrower agrees to provide the Facility Agent with the information
referred to in this clause 5.6. The New Borrower and the Facility Agent agree to
have an initial discussion in relation to the calculation by no later than the
date falling 60 days before the anticipated Actual Delivery Date and thereafter,
following the invoicing of the Non-Yard Costs to the Builder (on or about the
date falling 30 days before the anticipated Actual Delivery Date),

 



8

 

 

  the New Borrower and the Facility Agent will further discuss the calculation
of the Weighted Average Rate of Exchange during the period up to the Novation
Effective Time.

 

(b)The New Borrower shall deliver to the Facility Agent (who shall promptly
forward the same to the Lenders and BpiFAE), on a quarterly basis following the
Signing Date, a schedule of the Weighted Average Rate, accompanied by copies of
confirmations or screen shots evidencing the entry into, termination or
modification of any trades or fixings effected during such quarter (or, in
respect of the first quarter, during the period falling prior to the end of that
first quarter) under any agreements entered into by the New Borrower from time
to time in spot or forward currency markets for the purchase of euros with
Dollars in order to pay the Contract Price or fix the NYC Applicable Rate.

 

(c)Notwithstanding paragraph (b) above, on or between the tenth and second
Banking Days prior to the date on which the New Borrower intends to deliver the
Loan Request (as defined in the Novated Credit Agreement) to the Facility Agent,
the New Borrower shall deliver to the Facility Agent (who shall promptly forward
the same to the Lenders and BpiFAE) the New Borrower's preliminary written
calculation in reasonable detail of the Weighted Average Rate of Exchange (to
the extent not previously provided) and the New Borrower shall also provide
copies or other evidence of such currency hedges as the Facility Agent may
reasonably require.

 

6Conditions

 

6.1Documents and evidence

 

The agreement of the Finance Parties referred to in clause 2 and the obligation
of the Lenders to contribute to any advances in respect of the Facility to be
made in accordance with this Agreement shall be subject to the condition that:

 

(a)by no later than the Signing Date, the Facility Agent, or its duly authorised
representative, shall have received the documents and evidence specified in Part
1 of Schedule 2 in form and substance satisfactory to the Facility Agent (acting
on the instructions of the Lenders and BpiFAE);

 

(b)by no later than the Initial Effective Date, the Facility Agent, or its duly
authorised representative, shall have received the documents and evidence
specified in Part 2 of Schedule 2 in form and substance satisfactory to the
Facility Agent (acting on the instructions of the Lenders and BpiFAE); and

 

(c)by no later than the Novation Effective Time, the Facility Agent, or its duly
authorised representative, shall have received each of the documents and
evidence set out in section 5.1 of the Novated Credit Agreement (but subject to
the proviso to Section 5.1.10) and confirmation in writing from the New Borrower
to the Facility Agent that it (or the Nominated Owner on its behalf) will take
delivery of the Vessel under the Building Contract and the actual date on which
delivery shall occur, which confirmation shall be given immediately prior to the
occurrence of the Novation Effective Time.

 

6.2General conditions precedent

 

The agreement of the Finance Parties referred to in clause 2 and the obligation
of each Lender to contribute to any advances in respect of the Facility to be
made under this Agreement shall be subject to the further conditions that on the
Novation Effective Date:

 

(a)the representations and warranties of the New Borrower contained in clause 8
are true and correct in all material respects (except for such representations
and warranties that are qualified by materiality or non-existence of a material
adverse effect which shall be accurate in all respects) on and as of each such
time as if each was made with respect to the facts and circumstances existing at
such time; and

 



9

 

 

(b)no Event of Default and no Prepayment Event (each as defined in the Novated
Credit Agreement) shall have occurred and be continuing or would result from the
novation of the Principal Agreement or the making of the Additional Advances
pursuant to this Agreement.

 

6.3Waiver of conditions precedent   

The conditions specified in this clause 6 are inserted solely for the benefit of
the Lenders and may be waived on their behalf in whole or in part and with or
without conditions by the Facility Agent acting on the instructions of the
Majority Lenders and BpiFAE.

 

6.4Confirmation of conditions precedent   

Once the conditions set out in this clause 6 have been satisfied (or waived) as
provided above, the Facility Agent shall confirm the same by written notice to
the other parties to this Agreement.

 

7Fixed rate   

It is acknowledged and agreed that the Fixed Rate (as defined in the Novated
Credit Agreement) shall apply under the Novated Credit Agreement. If the Initial
Effective Date does not occur by 13 August 2020 the stabilisation based funding
rate component (being 2.55% per annum) of the Fixed Rate (as defined in the
Novated Credit Agreement) may be revised (only upward), if Natixis so requires,
and the Fixed Rate shall then be the aggregate of the replacement stabilisation
based funding rate provided by Natixis as at the Initial Effective Date as
notified by Natixis to the Facility Agent at such time plus a margin of 0.45%
per annum.

 

8Representations and warranties

 

8.1Existing Borrower representations and warranties

 

The Existing Borrower shall be deemed to repeat the representations and
warranties:

 

(a)in clause 7.1 of the Principal Agreement on (i) the date of this Agreement
and (ii) the Initial Effective Date; and

 

(b)in clauses 7.1(a), 7.1(b), 7.1(c), 7.1(d) and 7.1(j) of the Principal
Agreement on the Novation Effective Date,

 

in each case, as if made with reference to the facts and circumstances existing
on such dates.

 

8.2New Borrower representations and warranties

 

The New Borrower represents and warrants to the Finance Parties that the
representations and warranties set out in Sections 6.1 (Organization, etc.), 6.2
(Due Authorization, Non-Contravention, etc.), 6.3 (Government Approval,
Regulation, etc.), 6.5. (Validity, etc.), 6.9(a) (Obligations rank pari passu),
6.10 (Withholding, etc.), 6.11 (No Filing, etc. Required), 6.12 (No Immunity)
and 6.13 (Investment Company Act) of Article VI of the Novated Credit Agreement
are true and correct as if made on (a) the date of this Agreement and (b) the
Initial Effective Date with reference to the facts and circumstances existing on
such day (and as if references therein to “this Agreement” were to this
Agreement and to “the Novation Effective Date” were references to (a) the
Signing Date and (b) the Initial Effective Date).

 

The New Borrower shall be deemed to make the representations and warranties set
out in the said Article VI on the Novation Effective Date in accordance with the
terms of the Novated Credit Agreement (and as if references therein to “this
Agreement” were to this Agreement and the Novated Credit Agreement).

 

8.3Novation Effective Date representations by existing parties

 

On the Novation Effective Date, each of the Existing Borrower and the Finance
Parties shall be deemed to represent to each other party to this Agreement that:

 



10

 

 

(a)it has not transferred (whether by way of security or otherwise) any of its
rights or obligations under the Principal Agreement (other than (i) any
transfers or assignments by a Lender in accordance with the provisions of clause
14 (Assignment, transfer and Facility Office) of the Principal Agreement or (ii)
any replacement of the Facility Agent, Security Trustee, the French Coordinating
Bank or the ECA Agent in accordance with the applicable provisions of the Agency
and Trust Deed and the Security Trust Deed, which in each case, have previously
been disclosed to the New Borrower where consent or approval of the New Borrower
is not otherwise required in relation to any such assignments or transfers); and

 

(b)it has duly performed all of its obligations under the Principal Agreement.

 

9Covenants

 

9.1New Borrower covenants

 

The New Borrower undertakes with each of the Finance Parties that, from the date
of this Agreement, the New Borrower will comply with its obligations under the
following Sections of the Novated Credit Agreement (as if references in those
Sections to the “Novation Effective Date” referred to the Signing Date):

 

(a)Section 7.1.1a) and b) (Annual and quarterly financial information);

 

(b)Section 7.1.2 (Approvals and other consents);

 

(c)Section 7.1.3 (Compliance with laws, etc.); and

 

(d)the first sentence of Section 7.1.7 (BpiFAE insurance policy/French authority
requirements).

 

9.2Notification of increased costs, etc.

 

Each Lender shall (through the Facility Agent) notify the New Borrower at least
three months before the anticipated Novation Effective Date if:

 

(a)it intends to claim for any increased cost under Sections 4.3 (Increased LIBO
Rate Loan Costs, etc.) or 4.5 (Increased capital costs) or for any Covered Taxes
(as defined in the Novated Credit Agreement) under Section 4.6 (Taxes) or
reserve costs under Section 4.7 (Reserve costs) of the Novated Credit Agreement
for the period falling after the Novation Effective Date; or

 

(b)any of the circumstances referred to in Sections 4.1 (LIBO Rate lending
unlawful) or 4.2 (Deposits unavailable) apply to it,

 

it being acknowledged that the New Borrower shall have no liability in respect
of any such increased costs or amounts incurred or arising in respect of the
period prior to the Novation Effective Time. Such notice shall include the
relevant details referred to in those Sections.

 

9.3Notification of anticipated buffer claims

 

Following completion of sea trials for the Vessel, each Lender shall (through
the Facility Agent) notify the New Borrower if there are any accrued claims
outstanding against the Seller or other amounts that it anticipates will or may
be deducted from the Pre-delivery Buffer on the Actual Delivery Date and shall
(if reasonably requested by the New Borrower) provide the New Borrower with a
notice of such anticipated amounts at any other time.

 



11

 

 

9.4Interest stabilisation

 

Each Lender agrees with the New Borrower that it will, from the date of this
Agreement, comply with its obligations under Section 3.3.3 (Interest
stabilisation) of the Novated Credit Agreement.

 

10Commitment and cancellation by the New Borrower

 

10.1Commitment Fees

 

The New Borrower agrees to pay to the Facility Agent for the account of each
Lender a commitment fee on its daily unused portion of the Maximum Loan Amount
(as such amount may be adjusted from time to time) on the basis of and at the
times set out in Section 3.4 (Commitment Fees) of the Novated Credit Agreement.
In calculating the amount of commitment fee due to each Lender on each
Commitment Fee Payment Date (as defined in Section 3.4), the Facility Agent
shall take into account whether any Lender was a Defaulting Lender at any time
during the period since the previous Commitment Fee Payment Date. For this
purpose, each Lender agrees that it will notify the Facility Agent, the other
Lenders and the New Borrower if it becomes a Defaulting Lender. In the event
that a Lender becomes a Defaulting Lender and the other Lenders have not
confirmed to the New Borrower within five Banking Days of receiving the notice
referred to above that they will honour the commitment of any Defaulting Lender,
no commitment fee shall be payable to the Facility Agent for the account of a
Lender on any unused portion of the Maximum Loan Amount of that Lender for any
day on which that Lender was a Defaulting Lender. If the other Lenders (or any
of them) have confirmed within such five Banking Day period that they will
honour all or part of a Defaulting Lender’s commitment, the commitment fee shall
continue to be payable in respect of the relevant portion of the Defaulting
Lender’s commitment so honoured.

 

10.2Cancellation

 

The New Borrower may, by written notice to the Facility Agent at any time prior
to the date falling not less than ten days prior to the anticipated Actual
Delivery Date (and which shall also be a minimum period of not less than 10
Banking Days prior to the proposed date of cancellation set out in the New
Borrower’s notice, the Notified Cancellation Date), without premium or penalty
(except as may be required by clause 10.5), terminate, or from time to time
reduce, the Commitment (as defined in the Novated Credit Agreement). Any such
termination or reduction of the Commitment shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments. Where the Commitment is cancelled in full or in part the
New Borrower shall pay on the date of such cancellation all amounts, including
any fees and commissions which have accrued but remain unpaid at such date and
any breakage costs payable pursuant to clause 10.5, which are due and owing by
the New Borrower to the Finance Parties at such date pursuant to this Agreement
or any Fee Letter or any mandate letter entered into in connection with the
Transaction Documents to which the New Borrower is a party to the extent that
such amounts are the subject of invoices from the Facility Agent to the New
Borrower received by the New Borrower not less than two Banking Days prior to
the date of such cancellation (the Invoiced Amounts). It is acknowledged and
agreed that where the Commitment is cancelled in full the effectiveness of any
such proposed cancellation shall be conditional on the payment of the Invoiced
Amounts (but on the basis that commitment fees under clause 10.1 shall cease on
the Notified Cancellation Date). The ECA Agent (in relation to any break costs
of the type referred to in paragraph (a) of the definition of Fixed Rate Break
Costs) and/or the Facility Agent (in relation to any break costs of the type
referred to in paragraph (b) of the definition of Fixed Rate Break Costs,
together with any Floating Rate Break Costs payable pursuant to clause 4.2
and/or Schedule 5 of the Principal Agreement) shall (respectively) in such
circumstances use reasonable endeavours to provide the New Borrower with both an
indicative calculation of any such potential breakage costs arising from the
proposed cancellation as soon as practicable following receipt of the
cancellation notice and an invoice in respect of any actual breakage amounts as
soon as practicable prior to the Notified Cancellation Date. If no invoices have
been issued for any such amounts (the Non-Invoiced Amounts), such Non-Invoiced
Amounts shall be payable by the New Borrower following the Notified Cancellation
Date upon the second Banking Day following receipt of the relevant invoices.
Where the Commitment is cancelled in part, the allocation of

 



12

 

 

such cancellation between the Novated Loan Balance and the Additional Advances
shall be determined at the relevant time of cancellation at the New Borrower’s
election made in its discretion after consultation with the other parties
concerned including Natixis DAI and BpiFAE (but on the basis that any allocation
of any such partial cancellation cannot cause the Novated Loan Balance to be
reduced to zero and will be subject to BpiFAE confirming it has no objection to
such allocation). In addition, where the Commitment is cancelled in part, any
amounts required to be paid by the New Borrower under this clause in respect of
such cancellation which remain outstanding at the Novation Effective Time shall
be treated as a liability on the New Borrower under the Novated Credit
Agreement.

 

10.3Prepayment of Loan under the Principal Agreement

 

Where a cancellation notice in respect of the full amount of the Commitment is
given by the New Borrower in accordance with 10.2:

 

(a)the provisions of clause 3 shall not apply and accordingly the Novation
Effective Time shall not be capable of occurring; and

 

(b)the Existing Borrower and the Finance Parties hereby acknowledge that the
Loan will be prepaid in full on the Actual Delivery Date in accordance with
clause 4.3(e) of the Principal Agreement but that the Principal Agreement shall
otherwise continue in force in accordance with its terms and the Facility will
continue to be available to the Existing Borrower pursuant to the terms of the
Principal Agreement.

 

10.4BpiFAE Premium

 

It is acknowledged by the parties that if the New Borrower voluntarily cancels
all or any of the Commitment under clause 10.2, the New Borrower shall not be
obliged to pay (or reimburse the Existing Borrower or the Seller for) all or any
part of the BpiFAE Premium.

 

10.5Fixed rate breakage costs

 

If the New Borrower:

 

(a)voluntarily cancels all or any of the Commitment under clause 10.2;

 

(b)voluntarily cancels all or any of the Commitment after it has exercised its
rights under clause 4.3 of the Buyer Consent Agreement; or

 

(c)subject to the proviso below, does not borrow the Maximum Loan Amount as a
result of the Contract Price being reduced in accordance with Article III of the
Building Contract (resulting in a corresponding cancellation of part of the
Commitment),

 

the New Borrower shall pay to the Facility Agent breakage costs in the amount
notified to it following a calculation of such breakage costs based on the
methodology referred to in Section 4.4.1b) of the Novated Credit Agreement and
on the basis that for this purpose references in such clause to prepayment and
prepay shall be treated as references to cancellation and the basis for the
calculation of any breakage costs shall be determined by reference to:

 

(i)if:

 

(A)the Commitment is cancelled in full, 80% of €1,280,000,000; or

 

(B)the Commitment is partially cancelled, the amount which is 80% of
€1,280,000,000 minus the un-cancelled Commitment; and

 

(ii)24 assumed semi-annual repayment instalments starting from the Expected
Delivery Date at the Signing Date.

 



13

 

 

Provided however that no breakage costs will be charged under clauses 10.5(a),
10.5(b) or 10.5(c) above if the Loan (as defined in the Novated Credit
Agreement) assumed by and/or advanced to the New Borrower on the Novation
Effective Date or otherwise pursuant to any restated or new credit agreement
entered into in accordance with clause 5.4 equals or exceeds the US Dollar
Equivalent of €1,024,000,000 (being 80% of €1,280,000,000).

 

For the purpose of calculating the Dollar amount of the breakage costs under
this clause, the notional amount of the Loan shall be converted to a
corresponding Dollar amount on the basis of the Spot Rate of Exchange on the
date which is two Banking Days prior to the date of effective cancellation.

 

It is acknowledged and agreed for all purposes of this Agreement and the Novated
Credit Agreement that the New Borrower shall not be liable to pay (or indemnify
any Indemnified Party under Section 11.4 of the Novated Credit Agreement in
respect of) any breakage costs related to the Fixed Rate in the event the Fixed
Rate is not available as a result of any of the conditions precedent set forth
in Section 5.1.10 of the Novated Credit Agreement not being satisfied for any
reason other than due to the New Borrower’s own breach of the terms of this
Agreement.

 

11Satisfaction of Receivable, releases and BpiFAE Insurance Policy

 

11.1Receivable

 

The Existing Borrower and the New Borrower agree that the assumption by the New
Borrower of the Existing Borrower’s obligation to repay the Novated Loan Balance
on the Novation Effective Date shall satisfy the obligation of the New Borrower
to pay the Receivable to the Existing Borrower (as purchaser of the Receivable
from the Seller pursuant to the Receivable Purchase Agreement).

 

11.2Release of Security Documents on Novation Effective Date

 

It is acknowledged that on the Novation Effective Date (and subject to
satisfaction of the conditions precedent referred to in this Agreement and the
other Transaction Documents):

 

(a)the Mortgage will be released (but without prejudice to the Finance Parties’
obligation to release the Mortgage in accordance with clause 11.1 of the Buyer
Consent Agreement);

 

(b)the Borrower Assignment (and any security assigned thereunder) and the Share
Security will be released;

 

(c)the Security Trustee will be released from its obligations under the Security
Trust Deed and the Agency and Trust Deed;

 

(d)the Facility Agent, the French Coordinating Bank and the ECA Agent will be
released from their respective obligations under the Agency and Trust Deed (on
the basis that the provisions of Article X of the Novated Credit Agreement will
then apply) ; and

 

(e)the Facility Guarantors shall be released from their obligations under the
Facility Guarantees,

 

and the parties to such documents agree to enter into such documentation as the
Facility Agent or any other party may reasonably require in order to effect such
releases and discharges.

 

11.3BpiFAE Insurance Policy

 

It is acknowledged that the BpiFAE Insurance Policy will remain in full force
and effect notwithstanding the occurrence of the Novation Effective Date.

 



14

 

 

12Assignment and transfers

 

The provisions of clause 14 (Assignment, transfer and facility office) of the
Principal Agreement shall apply with equal effect to the Existing Borrower and
the Finance Parties in relation to this Agreement as if the same were expressly
stated herein and references therein to “the Agreement” shall be construed as
references to this Agreement. Except to the extent permitted under section 7.2.6
of the Novated Credit Agreement, the New Borrower may not assign or transfer any
of its rights or obligations under this Agreement.

 

13Miscellaneous and notices

 

13.1Notices

 

The provisions of clauses 17.1 and 17.2 (Notices) of the Principal Agreement
shall extend and apply to the giving or making of notices or demands hereunder
as if the same were expressly stated herein and for this purpose notices to the
New Borrower shall be sent to it at:

 

1050 Caribbean Way

Miami

Florida 33132

 

Fax no: +1 (305) 539-0562 Attn: Vice President, Treasurer Copy to: General
Counsel

 

13.2Counterparts

 

This Agreement may be executed in any number of original counterparts and by
facsimile provided that original signed copies are provided within a reasonable
period of time thereafter. All such counterparts shall, once executed,
constitute a single document.

 

13.3Contracts (Rights of Third Parties) Act 1999

 

(a)With the exception of BpiFAE, no term of this Agreement is enforceable under
the Contracts (Rights of Third Parties) Act 1999 by a person who is not a party
to this Agreement.

 

(b)Notwithstanding any term of this Agreement, the consent of any person who is
not a party to this Agreement is not required to amend or vary this Agreement at
any time.

 

13.4Rights of New Borrower under the Principal Agreement

 

It is agreed where any rights are expressed to be conferred on the New Borrower
(as Buyer) under the Principal Agreement, the New Borrower shall be entitled to
the benefit of such rights as if it were a party to the Principal Agreement for
the sole purpose of those rights (and clause 17.7 of the Principal Agreement
shall be deemed to be modified accordingly).

 

13.5New Borrower payments

 

The provisions of section 3.3.4 (Post Maturity Rates) and 4.6 (Taxes) of the
Novated Credit Agreement shall be deemed to apply in relation to any non-payment
or, as the case may be, payments of amounts required to be made by the New
Borrower to any of the Finance Parties under this Agreement as if the same was
expressly incorporated herein and references therein to “the Agreement” shall be
construed as references to this Agreement.

 



15

 

 

13.6Confidentiality

 

The Lenders agree to be bound by the terms of clause 24 of the Buyer Consent
Agreement as if the same were set out in full herein and as if references to a
Party in that clause included a Lender.

 

14Governing law and jurisdiction

 

14.1Law

 

This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.

 

14.2Submission to jurisdiction

 

The Existing Borrower and the New Borrower agree, for the benefit of the Finance
Parties, that any legal action or proceedings arising out of or in connection
with this Agreement against the Existing Borrower and/or the New Borrower or any
of its assets (including any non-contractual obligations) may be brought in the
English courts. Each of the Existing Borrower and the New Borrower irrevocably
and unconditionally submits to the jurisdiction of such courts and irrevocably
designates, appoints and empowers the following person to receive for it and on
its behalf, service of process issued out of the English courts in any such
legal action or proceedings:

 

Existing Borrower Walkers London office at present of 6 Gracechurch Street,
London EC3V 0AT New Borrower RCL Cruises Ltd., Building 3, The Heights –
Brooklands, Weybridge, Surrey, KT13  ONY, Attention: General Counsel

 

The submission to such jurisdiction shall not (and shall not be construed so as
to) limit the right of the Finance Parties to take proceedings against the
Existing Borrower and/or the New Borrower in the courts of any other competent
jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.

 

The parties further agree that only the courts of England and not those of any
other country shall have jurisdiction to determine any claim which the Existing
Borrower and/or the New Borrower may have against any of the Finance Parties
arising out of or in connection with this Agreement.

 

14.3Waiver of immunity

 

To the extent that the Existing Borrower or the New Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, each of the Existing Borrower and the New Borrower hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.

 

IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.

 



16

 

 

Schedule 1
The Original Lenders

 

Original Lender Facility Office and contact details Commitment
€ Commitment
%

Citibank Europe plc

 

 

 

 

 

 

 

1 North Wall Quay

Dublin 1

D01T8Y1

Ireland

 

Attention:    Wei-Fong Chan

Kara Catt

Romina Coates
Antoine Paycha

 

 

Fax No:      +44 20 7986 4881
Tel No:        +44 20 7986 3036 /

+44 20 7508 0344 /

+44 20 7986 4824 /

+44 20 7500 0907

 

E-mail:

weifong.chan@citi.com

kara.catt@citi.com

romina.coates@citi.com

antoine.paycha@citi.com

192,630,600 15% HSBC France

HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit

103 avenue des Champs Elysées

75008 Paris

France

 

Attention: Florencia Thomas

Alexandra Penda

 

Fax No:         +33 1 40 70 28 80

Tel No:           +33 1 40 70 73 81 /

+33 1 41 02 67 50

 

Email:               florencia.thomas@hsbc.fr

alexandra.penda@hsbc.fr

 

Copy to:

 

HSBC France

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:      Celine Karsenty / Julie Bellais

 

Fax No:         +33 1 40 70 78 93

Tel No:           +33 1 40 70 28 59 /

+33 1 40 70 22 97

 

Email:           celine.karsenty@hsbc.fr

192,630,600 15%

 



17

 

 

Original Lender Facility Office and contact details Commitment
€ Commitment
%      julie.bellais@hsbc.fr     Banco Santander S.A.

Ciudad Grupo Santander.

Avda. Cantabria s/n 28660

Boadilla del Monte

SPAIN

 

For Operational / Servicing matters

Attention:      José Manuel Herrero

Ana Sanz Gómez

Carmen Molina Rodes

 

Tel No:           +91 2573221 /

+91 2891790 /

+91 1752530


Email:

sindicadossan@gruposantander.com

josema.herrero@gruposantander.com

anasanz@gruposantander.com

cmolinar@gruposantander.com

 

For Credit matters

Attention:      Elise Regnault

Tel No:          +34 91 289 3722 /

+34 615 90 2718

Email:

elise.regnault@gruposantander.com

 

Attention:      Angela Rabanal

Tel No:          +1 212 297 2942

Email:           arabanal@santander.us

 

Attention:      Ecaterina Mucuta

Tel No:          +33 1 53 53 70 46 /

+33 7 76 04 97 30

Email:

ecaterina.mucuta@gruposantander.com

 

166,946,520 13%

Banco Bilbao Vizcaya Argentaria S.A., Paris Branch

 

29 avenue de l'Opéra

75001 Paris

France

 

Attention:      David Albagli

Alessandro Aiello

Laura Luca de Tena

       Natalia Herzner

       Shirin Arabsolghar

 

 

Fax No:         +33 1 44 86 84 45

Tel No:          +39 02 76296 246 /

        +33 1 44 86 83 21

 

Email:           david.albagli@bbva.com

  laura.luca@bbva.com

alessandro.aiello@bbva.com

166,946,520 13%

 



18

 

 



Original Lender Facility Office and contact details Commitment
€ Commitment
%  

natalia.herzner@bbva.com

shirin.arabsolghar@bbva.com

    BNP Paribas SA

16 Boulevard des Italiens

75009 Paris

France

 

For Operational / Servicing matters

Attention :     Thierry ANEZO

 

Tel No:         +33 1 43 16 81 57

Email:           Thierry.anezo@bnpparibas.com

 

Attention :     Estelle FARNY

Tel No :          +33 1 40 14 59 84

Email :           Estelle.farny@bnpparibas.com

 

For Credit matters

 

Attention:      Mauricio GONZALEZ

Fax No :        +1 212 841 2421

Tel No :         +1 212 841 3888

Email :          mauricio.gonzalez@us.bnpparibas.com

 

Attention :     Alexandre DE VATHAIRE

Fax No:         +33 1 42 98 13 15

Tel No:          +33 1 42 98 00 29

Email :           alexandre.devathaire@bnpparibas.com

 

166,946,520 13% Sumitomo Mitsui Banking Corporation Europe Limited

1/3/5 rue Paul Cézanne

75008 Paris

France

 

For Operational / Servicing matters

PRIMARY CONTACT

Attention:      European Loan Operations

Address:        Sumitomo Mitsui Banking

Corporation Europe Limited,

99 Queen Victoria Street

London EC4V 4EH

United Kingdom

Fax No:         +44 20 7786 1569

Tel No:          +44 20 7786 1789 / 1588

Email:

GBLOOADLOANELO@gb.smbcgroup.com

Note: notices to be sent by Fax only

 

SECONDARY CONTACT

Attention:      Guillaume Branco / Helene Ly

Address:       Transportation Department -

Maritime

1/3/5 rue Paul Cézanne

75008 Paris

France

Tel No:          +33 1 44 90 48 71 / 

166,946,520 13%



 



19

 

 



Original Lender Facility Office and contact details Commitment
€ Commitment
%  

+33 1 44 90 48 76

Email:

guillaume_branco@fr.smbcgroup.com

helene_ly@fr.smbcgroup.com

 

For Credit matters

Attention:      Guillaume Branco

Helene Ly

Hervé Billi

Claire Lucien

Fax No:         +33 1 44 90 48 01

Tel No:          +33 1 44 90 48 71 /

+33 1 44 90 48 76 /

+33 1 44 90 48 48 /

+33 1 44 90 48 49

 

Email:

guillaume_branco@fr.smbcgroup.com

helene_ly@fr.smbcgroup.com

FRPAGTFD@fr.smbcgroup.com

 

    Société Générale

29 Boulevard Haussmann

75009 Paris

France

 

For Credit Matters

 

Attention:      Patricia SACCO  

Muriel BAUMANN

Address:       189, rue d’Aubervilliers

75886 Paris

CEDEX 18

OPER/FIN/SMO/EXT

Tel No:          +33 1 42 14 58 15 /

+33 1 58 98 22 76

Email:            patricia.sacco@sgcib.com

muriel.baumann@sgcib.com

 

For Operational Matters

Attention:      Paul Rousseau

Address:       189, rue d’Aubervilliers

75886 Paris

CEDEX 18

OPER/FIN/STR/DMT6

Tel No:          +33 1 58 98 50 93

Email:           par-oper-caf-dmt6@sgcib.com

 

166,946,520 13% UniCredit Bank AG

Arabellastrasse 12

81925 Munich

Germany

 

For Credit matters

Attention:      Thomas Stuhrmann /

Burcu Arslan

Tel No:          +49 89 378 25693 / 25207

Email:           thomas.stuhrmann@unicredit.de  

64,210,200 5%



 



20

 

 



Original Lender Facility Office and contact details Commitment
€ Commitment
%  

Burcu.arslan@unicredit.de

 

For Operational matters

Attention:      Agnieszka Karolina Starska /

Manuela Zuddas /

Michele Angelo Pappalettera

 

Tel No:          +39 0288 629 985

Email:

munich_buyerscredit.uc@unicredit.eu

 

      Total: 1,284,204,000 100



 



21

 

 

Schedule 2
Conditions precedent

 

Part 1

 

Documents and evidence to be delivered to the Facility Agent not later than the
Signing Date

 

1Evidence that the conditions precedent set out in clause 9.1(a) of, and
Schedule 3 Part 1 to, the Principal Agreement have been satisfied in full or
waived in accordance with clause 9.4 of the Principal Agreement.

 

2Documents equivalent to those referred to in Section 5.1.1 (Resolutions, etc.)
of the Novated Credit Agreement in relation to the New Borrower and its
execution of this Agreement, the Buyer Consent Agreement and any other
Transaction Documents to which it is a party.

 



22

 

 

Part 2

 

Documents and evidence to be delivered to the Facility Agent not later than the
Initial Effective Date

 

1Evidence that the conditions precedent set out in clause 9.1(b) of, and
Schedule 3 Part 2 to, the Principal Agreement have been satisfied in full or
waived in accordance with clause 9.4 of the Principal Agreement.

 



23

 

 

Schedule 3
Form of Novated Credit Agreement

 



24

 

 



 



 

HULL NO. A35 CREDIT AGREEMENT

 



 

 

dated 13 December 2019 as novated, amended and restated
on the Actual Delivery Date pursuant to
a novation agreement dated 13 December 2019

 

BETWEEN

 

Royal Caribbean Cruises Ltd.
as the Borrower,

 

the Lenders from time to time party hereto,

 

Citibank N.A., London Branch
as Global Coordinator

 

HSBC France as ECA Agent

 

and

 

Citibank Europe plc, UK Branch as Facility Agent

 

and

 

Citibank Europe plc, HSBC France, Banco Santander S.A., Banco Bilbao Vizcaya
Argentaria S.A., Paris Branch, BNP Paribas SA, Sumitomo Mitsui Banking
Corporation Europe Limited, Paris Branch, Société Générale and Unicredit Bank AG
as Mandated Lead Arrangers

 



 

 

 

TABLE OF CONTENTS

 

PAGE

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.1. Defined Terms 10 SECTION
1.2. Use of Defined Terms 23 SECTION 1.3. Cross-References 24 SECTION 1.4.
Accounting and Financial Determinations 24 ARTICLE II COMMITMENTS AND BORROWING
PROCEDURES SECTION 2.1. Commitment 25 SECTION 2.2. Commitment of the Lenders;
Termination and Reduction of Commitments 25 SECTION 2.3. Borrowing Procedure 25
SECTION 2.4. Funding 28 ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments 28 SECTION 3.2. Prepayment 28 SECTION 3.3. Interest
Provisions 29 SECTION 3.3.1. Rates 29 SECTION 3.3.2. [Intentionally omitted] 30
SECTION 3.3.3. Interest stabilisation 30 SECTION 3.3.4. Post-Maturity Rates 30
SECTION 3.3.5. Payment Dates 30 SECTION 3.3.6. Interest Rate Determination;
Replacement Reference Banks 30 SECTION 3.3.7. Unavailability of LIBO 31 SECTION
3.4. Commitment Fees 32 SECTION 3.4.1. Payment 32

 



1

 

 

SECTION 3.5. Other Fees 33 ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
SECTION 4.1. LIBO Rate Lending Unlawful 33 SECTION 4.2. Deposits Unavailable 33
SECTION 4.3. Increased LIBO Rate Loan Costs, etc. 34 SECTION 4.4. Funding Losses
35 SECTION 4.4.1. Indemnity 35 SECTION 4.4.2. Exclusion 37 SECTION 4.5.
Increased Capital Costs 37 SECTION 4.6. Taxes 38 SECTION 4.7. Reserve Costs 40
SECTION 4.8. Payments, Computations, etc. 41 SECTION 4.9. Replacement Lenders,
etc. 41 SECTION 4.10. Sharing of Payments 42 SECTION 4.10.1. Payments to Lenders
42 SECTION 4.10.2. Redistribution of payments 42 SECTION 4.10.3. Recovering
Lender's rights 42 SECTION 4.10.4. Reversal of redistribution 43 SECTION 4.10.5.
Exceptions 43 SECTION 4.11. Set-off 43 SECTION 4.12. Use of Proceeds 43 SECTION
4.13. FATCA Information 44 SECTION 4.14. Resignation of the Facility Agent 45
ARTICLE V CONDITIONS TO BORROWING SECTION 5.1. Advance of the Loan 45 SECTION
5.1.1. Resolutions, etc. 45

 



2

 

 

SECTION 5.1.2. Opinions of Counsel 46 SECTION 5.1.3. BpiFAE Insurance Policy 46
SECTION 5.1.4. Closing Fees, Expenses, etc. 46 SECTION 5.1.5. Compliance with
Warranties, No Default, etc. 46 SECTION 5.1.6. Loan Request 47 SECTION 5.1.7.
Foreign Exchange Counterparty Confirmations 47 SECTION 5.1.8. Protocol of
delivery 47 SECTION 5.1.9. Title to Purchased Vessel 47 SECTION 5.1.10. Interest
Stabilisation 47 SECTION 5.1.11. Escrow Account Security 49 ARTICLE VI
REPRESENTATIONS AND WARRANTIES SECTION 6.1. Organization, etc. 49 SECTION 6.2.
Due Authorization, Non-Contravention, etc. 49 SECTION 6.3. Government Approval,
Regulation, etc. 49 SECTION 6.4. Compliance with Environmental Laws 50 SECTION
6.5. Validity, etc. 50 SECTION 6.6. No Default, Event of Default or Prepayment
Event 50 SECTION 6.7. Litigation 50 SECTION 6.8. The Purchased Vessel 50 SECTION
6.9. Obligations rank pari passu; Liens 51 SECTION 6.10. Withholding, etc. 51
SECTION 6.11. No Filing, etc. Required 51 SECTION 6.12. No Immunity 51 SECTION
6.13. Investment Company Act 51 SECTION 6.14. Regulation U 51 SECTION 6.15.
Accuracy of Information 51

 



3

 

 

SECTION 6.16. Compliance with Laws 52 ARTICLE VII COVENANTS SECTION 7.1.
Affirmative Covenants 52 SECTION 7.1.1. Financial Information, Reports, Notices,
etc. 52 SECTION 7.1.2. Approvals and Other Consents 53 SECTION 7.1.3. Compliance
with Laws, etc. 54 SECTION 7.1.4. The Purchased Vessel 54 SECTION 7.1.5.
Insurance 55 SECTION 7.1.6. Books and Records 55 SECTION 7.1.7. BpiFAE Insurance
Policy/French Authority Requirements 55 SECTION 7.2. Negative Covenants 55
SECTION 7.2.1. Business Activities 55 SECTION 7.2.2. Indebtedness 56 SECTION
7.2.3. Liens 56 SECTION 7.2.4. Financial Condition 58 SECTION 7.2.5.
[Intentionally Omitted] 59 SECTION 7.2.6. Consolidation, Merger, etc. 59 SECTION
7.2.7. Asset Dispositions, etc. 60 SECTION 7.3. Lender incorporated in the
Federal Republic of Germany 60 ARTICLE VIII EVENTS OF DEFAULT SECTION 8.1.
Listing of Events of Default 60 SECTION 8.1.1. Non-Payment of Obligations 60
SECTION 8.1.2. Breach of Warranty 60 SECTION 8.1.3. Non-Performance of Certain
Covenants and Obligations 60 SECTION 8.1.4. Default on Other Indebtedness 60
SECTION 8.1.5. Bankruptcy, Insolvency, etc. 61

 



4

 

 

SECTION 8.2. Action if Bankruptcy 62 SECTION 8.3. Action if Other Event of
Default 62 ARTICLE IX PREPAYMENT EVENTS SECTION 9.1. Listing of Prepayment
Events 62 SECTION 9.1.1. Change of Control 62 SECTION 9.1.2. Unenforceability 62
SECTION 9.1.3. Approvals 63 SECTION 9.1.4. Non-Performance of Certain Covenants
and Obligations 63 SECTION 9.1.5. Judgments 63 SECTION 9.1.6. Condemnation, etc.
63 SECTION 9.1.7. Arrest 63 SECTION 9.1.8. Sale/Disposal of the Purchased Vessel
63 SECTION 9.1.9. BpiFAE Insurance Policy 63 SECTION 9.1.10. Illegality 63
SECTION 9.2. Mandatory Prepayment 64 SECTION 9.3. Mitigation 64 ARTICLE X THE
FACILITY AGENT AND THE ECA AGENT SECTION 10.1. Actions 64 SECTION 10.2.
Indemnity 64 SECTION 10.3. Funding Reliance, etc. 65 SECTION 10.4. Exculpation
65 SECTION 10.5. Successor 66 SECTION 10.6. Loans by the Facility Agent 67
SECTION 10.7. Credit Decisions 67 SECTION 10.8. Copies, etc. 67 SECTION 10.9.
The Agents’ Rights 67

 



5

 

 

SECTION 10.10. The Facility Agent’s Duties 68 SECTION 10.11. Employment of
Agents 68 SECTION 10.12. Distribution of Payments 68 SECTION 10.13.
Reimbursement 68 SECTION 10.14. Instructions 69 SECTION 10.15. Payments 69
SECTION 10.16. “Know your customer” Checks 69 SECTION 10.17. No Fiduciary
Relationship 69 SECTION 10.18. Illegality 69 ARTICLE XI MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc. 69 SECTION 11.2. Notices 71 SECTION
11.3. Payment of Costs and Expenses 72 SECTION 11.4. Indemnification 72 SECTION
11.5. Survival 74 SECTION 11.6. Severability 74 SECTION 11.7. Headings 74
SECTION 11.8. Execution in Counterparts, Effectiveness, etc. 74 SECTION 11.9.
Third Party Rights 74 SECTION 11.10. Successors and Assigns 74 SECTION 11.11.
Sale and Transfer of the Loan; Participations in the Loan 75 SECTION 11.11.1.
Assignments 75 SECTION 11.11.2. Participations 77 SECTION 11.11.3. Register 78
SECTION 11.11.4. Rights of BpiFAE to payments 78 SECTION 11.12. Other
Transactions 78

 



6

 

 

SECTION 11.13. BpiFAE Insurance Policy 79 SECTION 11.13.1. Terms of BpiFAE
Insurance Policy 79 SECTION 11.13.2. Obligations of the Borrower 79 SECTION
11.13.3. Obligations of the ECA Agent and the Lenders 79 SECTION 11.14. Law and
Jurisdiction 80 SECTION 11.14.1. Governing Law 80 SECTION 11.14.2. Jurisdiction
80 SECTION 11.14.3. Alternative Jurisdiction 80 SECTION 11.14.4. Service of
Process 81 SECTION 11.15. Confidentiality 81 SECTION 11.16. French Authority
Requirements 82 SECTION 11.17. Waiver of immunity 82 SECTION 11.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 82

 



7

 

 

EXHIBITS

 



Exhibit A - Form of Loan Request Exhibit B-1   - Form of Opinion of Liberian
Counsel to Borrower Exhibit B-2   - Form of Opinion of English Counsel to the
Facility Agent and the Lenders Exhibit B-3   - Form of Opinion of French Counsel
to the Facility Agent and the Lenders Exhibit B-4   - Form of Opinion of US Tax
Counsel to the Lenders Exhibit C   - Form of Lender Assignment Agreement Exhibit
D   - Form of Certificate of French Content Exhibit E-1   - Form of Delivery
Non-Yard Costs Certificate Exhibit E-2 - Form of Final Non-Yard Costs
Certificate

 



8

 



 

CREDIT AGREEMENT

 

HULL NO. A35 CREDIT AGREEMENT, dated 13 December 2019 as novated, amended and
restated on the Actual Delivery Date (as defined below), is among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), HSBC France in
its capacity as agent for the Lenders referred to below in respect of
BpiFAE-related matters (in such capacity, the “ECA Agent”), Citibank Europe plc,
UK Branch in its capacity as facility agent (in such capacity, the “Facility
Agent”) and the financial institutions listed in Schedule 1 to the Novation
Agreement (as defined below) as lenders (in such capacity, together with each of
the other Persons that shall become a “Lender” in accordance with clause 12 of
the Novation Agreement or Section 11.11.1 hereof, each of them individually a
“Lender” and, collectively, the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS,

 

(A)The Borrower and Chantiers de l’Atlantique S.A. (previously known as STX
France S.A.) (the “Builder”) have entered on 30 September 2016 into a Contract
for the Construction and Sale of Hull No. A35 (as amended from time to time,
including, as at the date of this Agreement, by way of addenda respectively
numbered 1 to 7, the “Construction Contract”) pursuant to which the Builder has
agreed to design , construct, equip, complete, sell and deliver the passenger
cruise vessel bearing Builder’s hull number A35 and which shall be owned by the
Nominated Owner (the “Purchased Vessel”);

 

(B)The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the EUR sum of:

 

(i)eighty per cent (80%) of the Contract Price (as defined below) of the
Purchased Vessel, and including Non-Yard Costs of up to EUR 120,000,000 (the
“Maximum Non-Yard Costs Amount”), and the Other Basic Contract Price Increases
(as defined below) for the Purchased Vessel of up to EUR 30,500,000, and all of
which amounts shall not exceed in aggregate EUR 1,430,500,000;

 

(ii)eighty per cent (80%) of the change orders of up to EUR 128,000,000 effected
in accordance with the Construction Contract; and

 

(iii)100% of the BpiFAE Premium (as defined below),

 

being an amount no greater than EUR 1,284,204,000 and being made available in
the US Dollar Equivalent of that Maximum Loan Amount (as such Dollar amount may
be adjusted pursuant to clause 5.3 of the Novation Agreement);

 

(C)Of the amounts referred to in recital (B)(i) and (ii) above, the Lenders have
made certain amounts available to the Original Borrower during the period prior
to the Actual Delivery Date pursuant to this Agreement (the liability for which
amount has been assumed by the Borrower following the novation of this

 



9

 

 

    Agreement pursuant to the Novation Agreement) and, in relation to the amount
referred to in recital (B)(i), the balance has been or shall be made available
to the Borrower as an Additional Advance pursuant to the Novation Agreement and
this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Actual Delivery Date” means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract, being also the date on which the final balance of the Loan is advanced
by way of the Additional Advances.

 

“Additional Advances” is defined in the Novation Agreement.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agent” means either the ECA Agent or the Facility Agent and “Agents” means both
of them.

 

“Agreement” means, on any date, this credit agreement as originally in effect on
the Signing Date and as novated, amended and restated by the Novation Agreement
and as thereafter from time to time amended, supplemented, amended and restated,
or otherwise modified and in effect on such date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Anticipated Delivery Date” means the Expected Delivery Date (as defined in the
Receivable Purchase Agreement) as at the Signing Date, namely 16 November 2023.

 

“Applicable Commitment Rate” means (x) from the Signing Date up to and including
the date falling two years prior to the Anticipated Delivery Date, 0.15% per
annum, (y) from the day following the date falling two years prior to the
Anticipated Delivery Date up to and

 



10

 

 

including the date falling one year prior to the Anticipated Delivery Date,
0.25% per annum, and (z) from the day following the date falling one year prior
to the Anticipated Delivery Date until the Commitment Fee Termination Date,
0.30% per annum.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

 

“Assignee Lender” is defined in Section 11.11.1.

 

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means: (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule; and (b) in relation to any state other than such an EEA Member Country
or (to the extent that the United Kingdom is not such an EEA Member Country) the
United Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation

 

“Bank of Nova Scotia Agreement” means the U.S. $1,428,000,000 amended and
restated credit agreement dated as of 4 December 2017 (as further amended on 5
April 2019 in order to, amongst other things, increase the loan amount to U.S.
$1,725,000,000) among the Borrower, as borrower, the various financial
institutions as are or shall become parties thereto, as lenders, and The Bank of
Nova Scotia, as administrative agent, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Basic Contract Price” is as defined in the Construction Contract.

 

“Borrower” is defined in the preamble.

 

“BpiFAE” means BpiFrance Assurance Export, the French export credit agency, a
French société par action simplifiée à associé unique with its registered office
at 27-31, avenue du Général Leclerc, 94710 Maisons-Alfort Cedex, France,
registered at the trade and companies registry of Créteil under number 815 276
308 and includes its successors in title or any other person succeeding to
BpiFrance Assurance Export in the role as export credit agency of the Republic
of France to manage and provide under its control, on its behalf and in its name
the public export guarantees as provided by article L 432-1 of the French
insurance code.

 



11

 

 

“BpiFAE Enhanced Guarantee” means the enhanced guarantee (garantie rehaussée)
issued or to be issued by BpiFAE to the benefit of CAFFIL in accordance with
article 84 of the French Amending Finance Law 2012 (as amended) in relation to
the refinancing of SFIL’s participation and Commitments under the Loan, and any
other documents (including any security) entered into or to be entered into by
SFIL with CAFFIL and/or BpiFAE in relation thereto.

 

“BpiFAE Insurance Policy” means the export credit insurance policy in respect of
the Loan issued by BpiFAE for the benefit of the Lenders.

 

“BpiFAE Premium” means the premium payable to BpiFAE under and in respect of the
BpiFAE Insurance Policy.

 

“Builder” is defined in the preamble.

 

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London, Madrid or Paris and if the applicable Business Day relates to an advance
of all or part of the Loan, an Interest Period, prepayment or conversion, in
each case with respect to the Loan bearing interest by reference to the LIBO
Rate, a day on which dealings in deposits in Dollars are carried on in the
London interbank market.

 

“B34 Facility Amendment Date” means 20 March 2018, the effective date of the
third supplemental agreement dated 16 March 2018 to (among other things) a
credit facility supported by BpiFAE (pertaining to Hull No. B34) reflecting the
alignment of certain provisions and covenants with the Borrower’s revolving
credit facility refinanced on 12 October 2017.

 

“CAFFIL” means Caisse Française de Financement Local, a French société anonyme,
with its registered office at 1-3 rue du Passeur de Boulogne, 92130
Issy-les-Moulineaux, France, registered at the trade and companies registry of
Nanterre under number 421 318 064.

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.

 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 



12

 

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” is defined in Section 2.2 and means, relative to any Lender, such
Lender’s obligation to make the Loan pursuant to Section 2.1.

 

“Commitment Fees” is defined in Section 3.4.

 

“Commitment Fee Termination Date” is defined in Section 3.4.

 

“Commitment Termination Date” means the Back Stop Date (as defined in the
Receivable Purchase Agreement) (or such later date as the Lenders and BpiFAE may
agree).

 

“Construction Contract” is defined in the preamble.

 

“Contract Price” is as defined in the Construction Contract and which includes a
lump sum amount in respect of the Non-Yard Costs.

 

“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.

 

“Covered Taxes” is defined in Section 4.6.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 



13

 

 

“Delivery Non-Yard Costs Certificate” means the certificate to be provided to
the Facility Agent in the form of Exhibit E-1 on or prior to the Actual Delivery
Date certifying the amount in EUR of the Paid Non-Yard Costs and the Unpaid
Non-Yard Costs as at the Actual Delivery Date, duly signed by the Borrower and
endorsed by the Builder.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“ECA Agent” is defined in the preamble.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of a
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.

 

“Effective Time” means the Novation Effective Time as defined in the Novation
Agreement.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“Escrow Account” means the Dollar escrow account of the Borrower opened or to be
opened with the Escrow Account Bank for the purpose of receiving the relevant
amount of the Additional Advances in respect of Unpaid Non-Yard Costs in
accordance with Section 2.3f).

 

“Escrow Account Bank” means Citibank N.A., London Branch of Citigroup Centre,
Canada Square, Canary Wharf, London E14 5LB.

 

“Escrow Account Security” means the account security in respect of the Escrow
Account executed or, as the context may require, to be executed by the Borrower
in favour of the Security Trustee in the form agreed by the Lenders and the
Borrower on or about the Signing Date.

 

“Escrow Agency and Trust Deed” means the agency and trust deed executed or, as
the context may require, to be executed by, amongst others, the Borrower, the
parties to this Agreement and the Security Trustee.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 



14

 

 

“EUR”, “Euro” and the sign “€” mean the currency of participating member states
of the European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3
May 1998, as amended from time to time.

 

“Event of Default” is defined in Section 8.1.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Signing Date.

 

“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as in effect at the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof, (b) any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in paragraph (a) above; or (c) any agreement
pursuant to the implementation of any treaty, law or regulation referred to in
paragraphs (a) or (b) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.

 

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 

“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the ECA Agent, the Mandated Lead
Arrangers, the Arrangers, the Lenders and/or the Borrower setting out the amount
of certain fees referred to in, or payable in connection with, this Agreement.

 

“Final Maturity” means twelve (12) years after the Actual Delivery Date.

 

“Final Non-Yard Costs Certificate” means the certificate to be provided to the
Facility Agent in the form of Exhibit E-2 on or prior to the NYC Cut Off Date
certifying the amount in Euro of the Paid Non-Yard Costs as at the date of that
certificate, duly signed by the Borrower.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 



15

 

 

a)net cash from operating activities (determined in accordance with GAAP) for
such period, as shown in the Borrower’s consolidated statement of cash flow for
such period, to

 

b)the sum of:

 

i)       dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus

 

ii)       scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.

 

“Fixed Rate” means 3.00% per annum (reflecting a stabilisation based funding
rate of 2.55% per annum and a margin of 0.45% per annum).

 

“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.

 

“Floating Rate Margin” means, for each Interest Period 0.85% per annum.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“French Authorities” means the Direction Générale du Trésor of the French
Ministry of Economy and Finance, any successors thereto, or any other
governmental authority in or of France involved in the provision, management or
regulation of the terms, conditions and issuance of export credits including,
among others, such entities to whom authority in respect of the extension or
administration of export financing matters have been delegated, such as BpiFAE
and Natixis DAI.

 

“Funding Losses Event” is defined in Section 4.4.1.

 

“GAAP” is defined in Section 1.4.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan

 



16

 

 

Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Historic Screen Rate” means, in relation to the Loan, the most applicable
recent rate which appeared on Thomson Reuters LIBOR 01 Page (or any replacement
page) for the currency of the Loan and for a period equal to the applicable
Interest Period for the Loan and which is no more than 7 days before the
commencement of the applicable Interest Period for which such rate may be
applicable.

 

“Illegality Notice” is defined in Section 3.2(b).

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Interest Payment Date” means each Repayment Date.

 

“Interest Period” means the period between the Actual Delivery Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates.

 

“Interest Stabilisation Agreement” means an agreement on interest stabilisation
entered into between Natixis and each Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
any security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1) in
connection with the Loan.

 



17

 

 

“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.

 

“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.

 

“Lender” and “Lenders” are defined in the preamble.

 

“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States but subject in all cases to the agreement of
Natixis DAI in relation to the Fixed Rate, which shall be making or maintaining
the Loan of such Lender hereunder.

 

“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Thomson Reuters LIBOR01 Page
(or any successor page) at or about 11:00 a.m. (London time) two (2) Business
Days before the commencement of the relevant Interest Period; provided that:

 

a)subject to Section 3.3.6, if no such offered quotation appears on Thomson
Reuters LIBOR01 Page (or any successor page) at the relevant time the LIBO Rate
shall be the Historic Screen Rate or, if it is not possible to calculate an
Historic Screen Rate, it shall be the rate per annum certified by the Facility
Agent to be the average of the rates quoted by the Reference Banks as the rate
at which each of the Reference Banks was (or would have been) offered deposits
of Dollars by prime banks in the London interbank market in an amount
approximately equal to the amount of the Loan and for a period of six months;

 

b)for the purposes of determining the post-maturity rate of interest under
Section 3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

 

c)if that rate is less than zero, the LIBO Rate shall be deemed to be zero.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Lien Basket Amount” is defined in Section 7.2.3.b)

 

“Loan” means the advances made by the Lenders under this Agreement from time to
time or, as the case may be, the aggregate outstanding amount of such advances
from time to time.

 



18

 

 

 

“Loan Documents” means this Agreement, the Novation Agreement, the Escrow Agency
and Trust Deed, the Fee Letters and the Escrow Account Security.

 

“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 6.7.

 

“Maximum Loan Amount” is defined in the preamble.

 

“Maximum Non-Yard Costs Amount” is defined in the preamble.

 

“Moody's” means Moody's Investors Service, Inc.

 

“Natixis” means Natixis, a French société anonyme with its registered office at
30, avenue Pierre Mendès France, 75013 Paris, France, registered with the Paris
Commercial and Companies Registry under number 542 044 524 RCS Paris.

 

“Natixis DAI” means Natixis DAI Direction des Activités Institutionnelles.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);

 

a)       all cash on hand of the Borrower and its Subsidiaries; plus

 

b)       all Cash Equivalents.

 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

 

“New Financings” means proceeds from:

 

a)       borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities of the Borrower, and

 

b)       the issuance and sale of equity securities.

 

“Nominated Owner” means a Subsidiary of the Borrower to be nominated by the
Borrower prior to the Actual Delivery Date to take delivery of the Vessel under
the Construction Contract.

 

“Non-Yard Costs” has the meaning assigned to “NYC Allowance” in paragraph 1.5 of
Article II of the Construction Contract and, when such expression is prefaced by
the word

 



19

 

 

“incurred”, shall mean such amount of the Non-Yard Costs, not exceeding EUR
120,000,000, as shall at the relevant time have been paid, or become payable, to
the Builder by the Borrower under the Construction Contract as part of the
Contract Price.

 

“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of October 12, 2017, among the Borrower, as the borrower, the
various financial institutions as are or shall become parties thereto and Nordea
Bank AB (publ), New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Novated Loan Balance” is as defined in the Novation Agreement.

 

“Novation Agreement” means the novation agreement dated 13 December 2019 and
made between the Original Borrower and the parties hereto pursuant to which
(amongst other things) this Agreement was novated, amended and restated.

 

“NYC Cut Off Date” means the date falling 60 days after the Actual Delivery Date
or such later date as the Lenders (with the approval of BpiFAE) may agree.

 

“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.

 

"Option Period" is defined in Section 3.2(c).

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Original Borrower” means Palmeraie Finance Limited of Cayman Corporate Centre,
27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.

 

“Other Basic Contract Price Increases” is defined in the Novation Agreement.

 

“Paid Non-Yard Costs” means as at any relevant date, the amount in Euro of the
Non-Yard Costs which have been paid for by the Borrower and, where applicable,
supplied, installed and completed on the Purchased Vessel and as determined in
accordance with the relevant amounts certified in the Delivery Non-Yard Costs
Certificate or, as the case may be, the Final Non-Yard Costs Certificate as at
such time.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.

 



20

 

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“Prepayment Event” is defined in Section 9.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Purchased Vessel” is defined in the preamble.

 

“Receivable Purchase Agreement” is as defined in the Novation Agreement.

 

“Reference Banks” means, at any time where the Floating Rate applies, three
leading international banks active in the European or United States interbank
market appointed by the Facility Agent and which are acceptable to the Borrower
(acting reasonably).

 

“Register” is defined in Section 11.11.3.

 

“Repayment Date” means, subject to Section 4.8(c), each of the dates for payment
of the repayment installments of the Loan pursuant to Section 3.1.

 

“Required Lenders” means (a) at any time when SFIL is a Lender, SFIL and at
least one other Lender that in the aggregate with SFIL hold more than 50% of the
aggregate unpaid principal amount of the Loan or (b) or at any other time,
Lenders that in the aggregate hold more than 50% of the aggregate unpaid
principal amount of the Loan, and in each case, if no such principal amount is
then outstanding, Lenders that in the aggregate have more than 50% of the
Commitments.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“S&P” means Standard & Poor's Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.

 



21

 

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Security Trustee” means Citicorp Trustee Company Limited of Citigroup Centre,
Canada Square, London E14 5LB in its capacity as security trustee for the
purpose of the Escrow Account Security.

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody's and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody's and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).

 

“SFIL” means SFIL, a French société anonyme with is registered office at 1-3 rue
du Passeur de Boulogne, 92130 Issy-les-Moulineaux, France, registered at the
trade and companies registry of Nanterre under number 428 782 585.

 

“Signing Date” means the date of the Novation Agreement.

 

“Spot Rate of Exchange” is as defined in the Novation Agreement.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Signing Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 of Directive
2014/59/EU) Part I of the United Kingdom Banking Act 2009 and any other law or
regulation applicable in the United Kingdom relating to the resolution of
unsound or failing banks, investment firms or other financial institutions or
their affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“Unpaid Non-Yard Costs” means, as at the Actual Delivery Date, the amount in
Euro of the Non-Yard Costs which have not been paid for by the Borrower and/or
where applicable, supplied, installed and completed on the Purchased Vessel as
at the Actual Delivery Date and as determined in accordance with the relevant
amounts certified in the Delivery Non-Yard Costs Certificate.

 



22

 

 

“US Dollar Equivalent” means (i) for all EUR amounts payable in respect of the
Additional Advances for the amount of the Non-Yard Costs or the Other Basic
Contract Price Increases referred to in clause 5.2(a) of the Novation Agreement
(and disregarding for the purposes of this definition that the Additional
Advance in respect of such amounts shall be drawn in Dollars), such EUR amounts
converted to a corresponding Dollar amount at the Weighted Average Rate of
Exchange and (ii) for the EUR amount payable in respect of the Additional
Advance for the BpiFAE Premium referred to in clause 5.2(b) of the Novation
Agreement and for the calculation and payment of the Novated Loan Balance (as
defined in the Novation Agreement), the amount thereof in EUR converted to a
corresponding Dollar amount as determined by the Facility Agent on the basis of
the Spot Rate of Exchange. Such rate of exchange under (i) above shall be
evidenced by foreign exchange counterparty confirmations to the extent
applicable. The US Dollar Equivalent of the Maximum Loan Amount shall be
calculated by the Borrower in consultation with the Facility Agent no less than
two (2) Business Days prior to the proposed Actual Delivery Date.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Weighted Average Rate of Exchange” means the weighted average rate of exchange
that the Borrower has agreed, either in the spot or forward currency markets, to
pay its counterparties for the purchase of the relevant amounts of euro with
Dollars for the payment of the euro amount of the Contract Price (including the
portion thereof comprising the change orders, any Other Basic Contract Price
Increases and the Non-Yard Costs) and including in such weighted average
calculation (a) the NYC Applicable Rate (as defined in the Novation Agreement)
in relation to the portion of the Contract Price comprising the Non-Yard Costs
and (b) the spot rates for any other euro amounts that have not been hedged by
the Borrower.

 

“Write-Down and Conversion Powers” means: (a) with respect to any Resolution
Authority, the write-down and conversion powers of such Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule; and (b) in relation to any UK Bail-In Legislation: (i) any
powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii) any similar or analogous powers under that UK Bail-In Legislation.

 

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Loan Request and
each notice

 



23

 

 

and other communication delivered from time to time in connection with this
Agreement or any other Loan Document.

 

SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.15, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent) be such as to affect the basis or efficacy of the financial covenants
contained in Section 7.2.4 in ascertaining the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the Facility
Agent that the Borrower requests an amendment to any provision hereof to
eliminate such change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all obligations of any
person that are or would be characterized as operating lease obligations in
accordance with GAAP on the B34 Facility Amendment Date (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations for the purposes of this Agreement
regardless of any change in GAAP following the B34 Facility Amendment Date that
would otherwise require such obligations to be recharacterized (on a prospective
or retroactive basis or otherwise) as capital leases, provided that, for
clarification purposes, operating leases recorded as liabilities on the balance
sheet due to a change in accounting treatment, or otherwise, shall for all
purposes not be treated as Indebtedness, Capital Lease Obligations or
Capitalized Lease Liabilities.

 



24

 

 

ARTICLE II

 

COMMITMENTS AND BORROWING PROCEDURES

 

SECTION 2.1. Commitment. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make its portion of the Loan shall be affected by any
other Lender’s failure to make its portion of the Loan.

 

SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.

 

a)Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 on the Actual Delivery Date. The commitment of each
Lender described in this Section 2.2 (herein referred to as its “Commitment”)
shall be the commitment of such Lender to make available to the Borrower its
portion of the Loan hereunder expressed as the initial amount set forth opposite
such Lender’s name on its signature page attached hereto or, in the case of any
Lender that becomes a Lender pursuant to an assignment pursuant to Section
11.11.1, the amount set forth as such Lender’s Commitment in the related Lender
Assignment Agreement, in each case as such amount may be reduced from time to
time pursuant clause 10.2 of the Novation Agreement or reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.11.1. Notwithstanding the foregoing, each Lender’s Commitment shall terminate
on the earlier of (i) the Commitment Termination Date if the Purchased Vessel is
not delivered prior to such date and (ii) the Actual Delivery Date.

 

b)If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

 

SECTION 2.3. Borrowing Procedure.

 

a)Part of the Loan in an amount equal to the Novated Loan Balance shall be
assumed by the Borrower and be deemed to be advanced to, and borrowed by the
Borrower, pursuant to the provisions of clause 3 of the Novation Agreement and
thereafter converted into Dollars pursuant to clause 5.1 of the Novation
Agreement.

 

b)In relation to the amount of the Loan comprised by the Additional Advances,
the Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before 3:00
p.m., London time, not less than two (2) Business Days prior to the anticipated
Actual Delivery Date. The Additional Advances shall be drawn in Dollars.

 

c)The Facility Agent shall promptly notify each Lender of the Loan Request in
respect of the Additional Advances by forwarding a copy thereof to each Lender,
together with its attachments. On the terms and subject to the conditions of
this Agreement, the portion of the Loan in respect of the Additional Advances
shall be made on the

 



25

 

 

  Actual Delivery Date. On or before 11:00 a.m., London time, on the Actual
Delivery Date, the Lenders shall, without any set-off or counterclaim, deposit
with the Facility Agent same day funds in an amount equal to such Lender’s
Percentage of the requested portion of the Additional Advances in Dollars. Such
deposits will be made to such account which the Facility Agent shall specify
from time to time by notice to the Lenders. To the extent funds are so received
from the Lenders (and having regard, where applicable, to Sections 2.3d), e) and
f) below), the Facility Agent shall, without any set-off or counterclaim, make
such funds available to the Borrower on the Actual Delivery Date by wire
transfer of same day funds to the accounts the Borrower shall have specified in
its Loan Request.

 

d)If the Borrower elects to finance that part of the BpiFAE Premium payable by
the Borrower with an Additional Advance under clause 5.2(b)(i) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request. The
amount of the advance in Dollars (the “US Dollar BpiFAE Advance Amount”) that
will fund the BpiFAE Premium shall be equal to the Dollar amount that
corresponds to the EUR amount of the BpiFAE Premium to be financed with such
advance, which amount shall be determined by the Facility Agent based on the
Spot Rate of Exchange. The Facility Agent shall notify the Borrower and the
Lenders of the US Dollar BpiFAE Advance Amount on the date such Loan Request is
delivered, and the Lenders shall deposit such US Dollar BpiFAE Advance Amount
with the Facility Agent in accordance with Section 2.3.c). The Facility Agent
shall furnish a certificate to the Borrower on the date such Loan Request is
delivered setting forth such Spot Rate of Exchange, its derivation and the
calculation of the US Dollar BpiFAE Advance Amount. If the Borrower elects to so
finance the BpiFAE Premium, the Borrower will be deemed to have directed the
Facility Agent to pay over directly to BpiFAE on behalf of the Borrower that
portion of the EUR amount of the BpiFAE Premium to be financed with the proceeds
of the advance on the Actual Delivery Date and to retain for its own account
deposits made by the Lenders in Dollars in an amount equal to the portion of the
US Dollar BpiFAE Advance Amount attributable to the BpiFAE Premium paid by the
Facility Agent to BpiFAE on behalf of the Borrower.

 

e)If the Borrower elects to finance that part of the BpiFAE Premium payable by
the Borrower with an Additional Advance under clause 5.2(b)(ii) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request (and
whether it wishes to receive such amount in EUR or in Dollars). The amount of
the advance in Dollars (the “US Dollar BpiFAE Balance Amount”) that will fund
the BpiFAE Premium shall be equal to the Dollar amount that corresponds to the
EUR amount of the BpiFAE Premium to be financed with such advance, which amount
shall be determined by the Facility Agent based on the Spot Rate of Exchange.
The Facility Agent shall notify the Borrower and the Lenders of the US Dollar
BpiFAE Balance Amount on the date such Loan Request is delivered, and the
Lenders shall deposit such US Dollar BpiFAE Balance Amount with the Facility
Agent in accordance with Section 2.3 c). The Facility Agent shall furnish a
certificate to the Borrower on the date such Loan Request is delivered setting
forth such Spot Rate of Exchange, its derivation and the calculation of the US
Dollar BpiFAE Balance Amount. If the Borrower elects to so finance the BpiFAE
Premium and receive the proceeds in EUR, the Borrower will be deemed to have
directed the Facility Agent to

 



26

 

 

  pay over to the Borrower that portion of the EUR amount of the BpiFAE Premium
to be financed with the proceeds of the advance on the Actual Delivery Date and
to retain for its own account deposits made by the Lenders in Dollars in an
amount equal to the US Dollar BpiFAE Balance Amount.

 

f)In relation to any Additional Advance that is to be advanced to the Borrower
in respect of the Non-Yard Costs it is agreed that:

 

i)an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the
Paid Non-Yard Costs shall be advanced to the Borrower on the Actual Delivery
Date in accordance with the provisions of Section 2.3 c), which amount shall be
determined by the Facility Agent based on the amounts contained in the Delivery
Non-Yard Costs Certificate; and

 

ii)an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the
Unpaid Non-Yard Costs, which amount shall be determined by the Facility Agent
based on the amounts contained in the Delivery Non-Yard Costs Certificate (the
“Escrow Amount”), shall be remitted by the Facility Agent (and the Borrower
hereby instructs the Facility Agent to make such remittance) to the Escrow
Account and such amount shall be regulated in accordance with the following
provisions of this Section 2.3 f) and the Escrow Account Security,

 

subject to the aggregate of the amounts referred to in i) and ii) above not
exceeding the Maximum Non-Yard Costs Amount.

 

Where an Escrow Amount payment is made to the Escrow Account pursuant to ii)
above, the Borrower shall be entitled at any time prior to the NYC Cut Off Date
to provide the Facility Agent with the Final Non-Yard Cost Certificate setting
out the final amount of the Paid Non-Yard Costs. Where the Final Non-Yard Costs
Certificate is so received by the Facility Agent, the Facility Agent shall
determine promptly the US Dollar Equivalent of the EUR amount of the Paid
Non-Yard Costs and within one Business Day thereafter shall authorize the
release of the Escrow Amount (or, if less, an amount equal to the US Dollar
Equivalent of eighty per cent of the final amount of the Paid Non-Yard Costs (as
determined above) less the amount previously advanced to the Borrower under i)
above) to the Borrower. Any interest accruing on the Escrow Account shall be
released to the Borrower at the same time as the release of the Escrow Amount
(or, if applicable, part thereof) to the Borrower pursuant to this provision.

 

If any amount of the Escrow Amount remains on the Escrow Account on the day
falling immediately after the NYC Cut Off Date (having regard to any applicable
permitted release of moneys from the Escrow Account to the Borrower referred to
above) then on the Business Day thereafter the Facility Agent shall be entitled
to request the withdrawal of that amount from the Escrow Account and shall apply
the amount so received, on behalf of the Borrower, in or towards prepayment of
the Loan.

 

The basis on which the Escrow Account Security is held by the Security Trustee
for the benefit of the Lenders is regulated under the Escrow Agency and Trust
Deed.

 



27

 

 

SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its portion of the Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater
than the amount which it would have been required to pay had the Lender not
caused such branch or Affiliate (or international banking facility) to make or
maintain such portion of the Loan.

 

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1. Repayments.

 

a)The Borrower shall repay the Loan in 24 equal semi-annual installments, with
the first installment to fall due on the date falling six (6) months after the
Actual Delivery Date and the final installment to fall due on the date of Final
Maturity.

 

b)No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
re-borrowed under the terms of this Agreement.

 

SECTION 3.2. Prepayment.

 

a)The Borrower

 

i)may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

(A)all such voluntary prepayments shall require at least five (5) Business Days’
prior written notice to the Facility Agent; and

 

(B)all such voluntary partial prepayments shall be in an aggregate minimum
amount of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount
of the Loan) and shall be applied in inverse order of maturity or ratably among
all remaining installments, as the Borrower shall designate to the Facility
Agent, in satisfaction of the remaining repayment installments of the Loan; and

 

ii)shall, immediately upon any acceleration of the repayment of the installments
of the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the
Loan pursuant to Section 9.2, repay the Loan.

 

b)If it becomes unlawful in any jurisdiction for any Lender to perform any of
its obligations under the Loan Documents or to maintain or fund its portion of
the Loan,

 



28

 

 

 

  the affected Lender may give written notice (the "Illegality Notice") to the
Borrower and the Facility Agent of such event, including reasonable details of
the relevant circumstances.

 

c)If an affected Lender delivers an Illegality Notice, the Borrower, the
Facility Agent and the affected Lender shall discuss in good faith (but without
obligation) what steps may be open to the relevant Lender to mitigate or remove
such circumstances but, if they are unable to agree such steps within 20
Business Days or if the Borrower so elects, the Borrower shall have the right,
but not the obligation, exercisable at any time within 50 days after receipt of
such Illegality Notice or, if earlier, the date upon which the unlawful event
referred to in (b) above will apply (but not being a date falling earlier than
the end of the 20 Business Day period referred to above) (the "Option Period"),
either (1) to prepay the portion of the Loan held by such Lender in full on or
before the expiry of the Option Period, together with all unpaid interest and
fees thereon accrued to but excluding the date of such prepayment, or (2) to
replace such Lender on or before the expiry of the Option Period with one or
more financial institutions (I) acceptable to the Facility Agent (such consent
not to be unreasonably withheld or delayed) and (II) where relevant, eligible to
benefit from an Interest Stabilisation Agreement, pursuant to assignment(s)
notified to and consented in writing by BpiFAE and, where relevant Natixis DAI,
provided that (x) in the case of a single assignment, any such assignment shall
be either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or, in the case of more than one assignment, an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that collectively cover all of
the rights and obligations of the assigning Lender under this Agreement and (y)
no Lender shall be obliged to make any such assignment as a result of an
election by the Borrower pursuant to this Section 3.2(c) unless and until such
Lender shall have received one or more payments from one or more Assignee
Lenders and/or the Borrower in an aggregate amount at least equal to the portion
of the Loan held by such Lender, together with all unpaid interest and fees
thereon accrued to but excluding the date of such assignment (and all other
amounts then owing to such Lender under this Agreement).

 

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be re-borrowed under the terms of this Agreement.

 

SECTION 3.3. Interest Provisions. Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.

 

SECTION 3.3.1. Rates. The Loan shall accrue interest from the Actual Delivery
Date to the date of repayment or prepayment of the Loan in full to the Lenders
at either the Fixed Rate or, where the proviso to Section 5.1.10 applies, the
Floating Rate. Interest calculated at the Fixed Rate or the Floating Rate shall
be payable in arrears on each Repayment Date. The Loan shall bear interest from
and including the first day of the applicable Interest Period to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to the Loan. All interest shall be calculated on the basis of the
actual number of days elapsed over a year comprised of 360 days.

 



29

 

 

SECTION 3.3.2. [Intentionally omitted]

 

SECTION 3.3.3. Interest stabilisation. Each Lender who is a party hereto on the
Signing Date represents and warrants to the Borrower that it has entered into an
Interest Stabilisation Agreement or is in all respects eligible and authorised
to enter into and shall enter into an Interest Stabilisation Agreement promptly
after the Signing Date and by no later than the Initial Effective Date (as
defined in the Receivable Purchase Agreement), and any Lender not a party hereto
on the Signing Date (other than BpiFAE or CAFFIL as assignee of all or any of
SFIL’s rights as Lender following the enforcement of the security granted
pursuant to paragraph (iv) of Section 11.11.1 in connection with the BpiFAE
Enhanced Guarantee, subject as provided in Section 11.11.1(iv)) represents and
warrants to the Borrower on the date that such Lender becomes a party hereto
that it has entered into an Interest Stabilisation Agreement on or prior to
becoming a party hereto.

 

SECTION 3.3.4. Post-Maturity Rates. After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to the sum of the Floating Rate plus 1.5% per annum.

 

SECTION 3.3.5. Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:

 

a)each Interest Payment Date;

 

b)each Repayment Date;

 

c)the date of any prepayment, in whole or in part, of principal outstanding on
the Loan (but only on the principal so prepaid); and

 

d)on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

 

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks. Where
Section 3.3.4 or the Floating Rate applies, the Facility Agent shall obtain from
each Reference Bank timely information for the purpose of determining the LIBO
Rate in the event that no offered quotation appears on Thomson Reuters LIBOR01
Page (or any successor page) and the LIBO Rate is to be determined by reference
to quotations supplied by the Reference Banks and not by reference to the
Historic Screen Rate. If any one or more of the Reference Banks shall fail to
furnish in a timely manner such information to the Facility Agent for any such
interest rate, the Facility Agent shall determine such interest rate on the
basis of the information furnished by the remaining Reference Banks. If the
Borrower elects to add an additional Reference Bank hereunder or a Reference
Bank ceases for any reason to be able and willing to act as such, the Facility
Agent shall, at the direction of the Required Lenders and after consultation
with the Borrower and the Lenders, appoint a replacement for such Reference Bank
reasonably acceptable to the

 



30

 

 

Borrower, and such replaced Reference Bank shall cease to be a Reference Bank
hereunder. The Facility Agent shall furnish to the Borrower and to the Lenders
each determination of the LIBO Rate made by reference to quotations of interest
rates furnished by Reference Banks (it being understood that the Facility Agent
shall not be required to disclose to any party hereto (other than the Borrower)
any information regarding any Reference Bank or any rate quoted by a Reference
Bank, including, without limitation, whether a Reference Bank has provided a
rate or the rate provided by any individual Reference Bank).

 

Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.3.7. Unavailability of LIBO.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Facility Agent determines (which determination shall, in the
absence of manifest error, be conclusive) or the Borrower or the Required
Lenders notify the Facility Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined that:

 

a)adequate and reasonable means would not exist for ascertaining (should the
Floating Rate apply) LIBO for the relevant Interest Period including, without
limitation, because the LIBO Rate is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

 

b)the administrator of the LIBO Rate or a governmental authority having
jurisdiction over the Facility Agent has made a public statement identifying a
specific date after which LIBO or the LIBO Rate shall no longer be made
available or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); or

 

c)syndicated loans currently being executed, or existing syndicated loans that
include language similar to that contained in this section 3.3.7, are being
executed and/or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBO,

 

then, reasonably promptly after such determination by the Facility Agent or
receipt by the Facility Agent of such notice, as applicable, or if the Borrower
otherwise requests, the Facility Agent and the Borrower may amend this Agreement
to replace LIBO with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBO Successor Rate”), and also together with any
proposed LIBO Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 P.M. (London time) on the fifth (5)
Business Day after the Facility Agent shall have posted such proposed amendment
to all Lenders and the Borrower unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Facility Agent written notice that
such Required Lenders do not accept such amendment. Such LIBO Successor Rate
shall be applied in a manner consistent with market practice; provided

 



31

 

 

that to the extent such market practice is not administratively feasible for the
Facility Agent, such LIBO Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Facility Agent.

 

If no LIBO Successor Rate has been determined and the circumstances under
paragraph a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Facility Agent will promptly notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to fund or maintain the
relevant portion of the Loan at the LIBO Rate (to the extent of the affected
part of the Loan or Interest Periods) shall be suspended. Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of any part of the Loan (to the extent of the
affected part of the Loan or Interest Periods).

 

Notwithstanding anything else herein, any definition of LIBO Successor Rate
shall provide that in no event shall such LIBO Successor Rate be less than zero
for purposes of this Agreement.

 

For the purposes of this Agreement, “LIBO Successor Rate Conforming Changes”
means, with respect to any proposed LIBO Successor Rate, any conforming changes
to the definition of Floating Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Facility Agent in
consultation with the Borrower, to reflect the adoption of such LIBO Successor
Rate and to permit the administration thereof by the Facility Agent in a manner
substantially consistent with market practice (or, if the Facility Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBO Successor Rate exists, in such other manner of administration as the
Facility Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

SECTION 3.4. Commitment Fees. Subject to clause 10.1 of the Novation Agreement,
the Borrower agrees to pay to the Facility Agent for the account of each Lender
a commitment fee (the “Commitment Fee”) on its daily unused portion of Maximum
Loan Amount (as such amount may be adjusted from time to time), for the period
commencing on the Signing Date and continuing through the earliest to occur (the
“Commitment Fee Termination Date”) of (i) the Actual Delivery Date, (ii) the
date upon which the Facility Agent has provided the Borrower with written notice
that the Lenders will not advance the Loan because the Commitments have been
terminated pursuant to Section 8.2 or 8.3, (iii) the Commitment Termination Date
and (iv) the date the Commitments shall have been terminated in full pursuant to
clause 10.2 of the Novation Agreement.

 

SECTION 3.4.1. Payment. The Commitment Fee shall be payable by the Borrower to
the Facility Agent for the account of each Lender six-monthly in arrears, with
the first such payment (the “First Commitment Fee Payment”) to be made on the
day falling six months following the Signing Date and the final such payment to
be made on the Commitment Fee Termination Date (each date on which a Commitment
Fee payment is required to be made in accordance with this Section 3.4.1
referred to herein as a “Commitment Fee Payment Date”). The Commitment Fee shall
be in the amount in EUR equal to the product of the Applicable Commitment Rate,
multiplied by, for each day elapsed

 



32

 

 

since the preceding Commitment Fee Payment Date (or, in the case of the First
Commitment Fee Payment, the Signing Date), 75% of the daily unused portion of
Maximum Loan Amount (as such amount may be adjusted from time to time), divided
by 360 days.

 

SECTION 3.5. Other Fees. The Borrower agrees to pay to the Facility Agent and
the ECA Agent the agreed-upon fees set forth in the Fee Letters on the dates and
in the amounts set forth therein.

 

ARTICLE IV

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1. LIBO Rate Lending Unlawful. If after the Signing Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain its portion of the Loan where the relevant Lender has
funded itself in the interbank market at a rate based on the LIBO Rate, the
obligation of such Lender to make, continue or maintain its portion of the Loan
shall, upon notice thereof to the Borrower, the Facility Agent and each other
Lender, forthwith be suspended until the circumstances causing such suspension
no longer exist, provided that such Lender’s obligation to make, continue and
maintain its portion of the Loan hereunder shall be automatically converted into
an obligation to make, continue and maintain its portion of the Loan bearing
interest at a rate to be negotiated between such Lender and the Borrower that is
the equivalent of the sum of the LIBO Rate for the relevant Interest Period plus
the Floating Rate Margin.

 

 

SECTION 4.2. Deposits Unavailable. If any Lender has funded itself in the
interbank market and the Facility Agent shall have determined that:

 

a)Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to each Reference Bank in its relevant market, or

 

b)by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

 

c)the cost to Lenders that in the aggregate hold more than 50% of the aggregate
outstanding principal amount of the Loan then held by Lenders of obtaining
matching deposits in the relevant interbank market for the relevant Interest
Period would be in excess of the LIBO Rate, (provided, that no Lender may
exercise its rights under this Section 4.2 c) for amounts up to the difference
between such Lender’s cost of obtaining matching deposits on the date such
Lender becomes a Lender hereunder less the LIBO Rate on such date),

 

then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest

 



33

 

 

period (or interest periods) prior to the date occurring fifteen (15) Business
Days after the giving of such Determination Notice, the Facility Agent shall
(after consultation with the Lenders) set an interest rate and an interest
period (or interest periods), in each case to take effect at the end of the
Interest Period current at the date of the Determination Notice, which rate (or
rates) shall be equal to the sum of the Floating Rate Margin and the weighted
average of the corresponding interest rates at or about 11:00 a.m. (London time)
two (2) Business Days before the commencement of the relevant Interest Period on
Thomson Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may
replace Thomson Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Thomson Reuters’
service) (or, in the case of clause (c) above, the lesser of (x) the respective
cost to the Lenders of funding the respective portions of the Loan held by the
Lenders and (y) such weighted average). The Facility Agent shall furnish a
certificate to the Borrower as soon as reasonably practicable after the Facility
Agent has given such Determination Notice setting forth such rate(s). In the
event that the circumstances described in this Section 4.2 shall extend beyond
the end of an interest period agreed or set pursuant hereto, the foregoing
procedure shall be repeated as often as may be necessary.

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If after the Signing Date a
change in any applicable treaty, law, regulation or regulatory requirement or in
the interpretation thereof or in its application to the Borrower, or if
compliance by any Lender with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:

 

a)subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 

b)change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

 

c)impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 

d)impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

 



34

 

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the interests of such Lender, (A) such Lender shall (through the
Facility Agent) notify the Borrower of the occurrence of such event and use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and the terms of the BpiFAE Insurance Policy and (if the Fixed Rate
applies) the arrangements with Natixis DAI relating to the Fixed Rate) to
designate a different Lending Office if the making of such a designation would
avoid the effects of such law, regulation or regulatory requirement or any
change therein or in the interpretation thereof and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender and (B) the
Borrower shall forthwith upon such demand pay to the Facility Agent for the
account of such Lender such amount as is necessary to compensate such Lender for
such additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that in
relation to increased costs or reductions arising after the Effective Date the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.

 

It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for amounts of increased costs that accrue before the
Effective Time on the Actual Delivery Date (with any such amounts arising before
the Effective Time being the responsibility of the Original Borrower).

 

SECTION 4.4. Funding Losses.

 

SECTION 4.4.1. Indemnity. In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit) by reason of the
liquidation or re-employment (at not less than the market rate) of deposits or
other funds

 



35

 

 

acquired by such Lender, to make, continue or maintain any portion of the
principal amount of its portion of the Loan as a result of:

 

i)any repayment or prepayment or acceleration of the principal amount of such
Lender’s portion of the Loan, other than any repayment made on the date
scheduled for such repayment or (if the Floating Rate applies) any repayment or
prepayment or acceleration on a date other than the scheduled last day of an
Interest Period or otherwise scheduled date for repayment or payment; or

 

ii)the relevant portion of the Loan not being made in accordance with the Loan
Request therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in clause 6.1(c) of the Novation Agreement and
Article V not being satisfied,

 

(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within three
(3) days of its receipt thereof:

 

a)if at that time interest is calculated at the Floating Rate on such Lender’s
portion of the Loan, pay directly to the Facility Agent for the account of such
Lender an amount equal to the amount by which:

 

(i)interest calculated at the Floating Rate (excluding the Floating Rate Margin)
which such Lender would have received on its share of the amount of the Loan
subject to such Funding Losses Event for the period from the date of receipt of
any part of its share in the Loan to the last day of the applicable Interest
Period,

 

exceeds:

 

(ii)the amount which such Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period; or

 

b)if at that time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, pay to the Facility Agent the amount notified to it
following the calculation referred to in the next paragraph.

 

Since the Lenders commit themselves irrevocably to the French Authorities in
charge of monitoring the Fixed Rate mechanism, any prepayment (whether
voluntary, involuntary or mandatory, including following the acceleration of the
Loan) will be subject to the mandatory payment by the Borrower of the amount
calculated in liaison with the French Authorities two (2) Business Days prior to
the prepayment date by taking into account the differential (the “Rate
Differential”) between the Fixed Rate (but, for this purpose, not including the
margin element of 0.45%) and the prevailing market yield (currently ISDAFIX) for
each installment to be prepaid and applying such Rate Differential to the

 



36

 

 

remaining residual period of such installment and discounting to the net present
value as described below. Each of these Rate Differentials will be applied to
the corresponding installment to be prepaid during the period starting on the
date on which such prepayment is required to be made and ending on the original
Repayment Date (as adjusted following any previous prepayments) for such
installment and:

 

(A)the net present value of each corresponding amount resulting from the above
calculation will be determined at the corresponding market yield; and

 

(B)if the cumulated amount of such present values is negative, no amount shall
be due to the Borrower or from the Borrower.

 

Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

 

SECTION 4.4.2. Exclusion In the event that a Lender’s wilful misconduct or gross
negligence has caused the loss or cancellation of the BpiFAE Insurance Policy,
the Borrower shall not be liable to indemnify that Lender under Section 4.4.1
for its loss or expense arising due to the occurrence of the Prepayment Event
referred to in Section 9.1.9.

 

SECTION 4.5. Increased Capital Costs. If after the Signing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance, then, in any such case
upon notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return. Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and the terms of the
BpiFAE Insurance Policy and (if the Fixed Rate applies) the arrangements with
Natixis DAI relating to the Fixed Rate) to designate a different Lending Office
if the making of such a designation would avoid such reduction in such rate of
return and would

 



37

 

 

not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that in relation to increased costs or
reductions arising after the Effective Date the Borrower shall not be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor.

 

It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for reduced returns that accrue before the Effective
Time on the Actual Delivery Date (with any compensation liability to the Lenders
arising before the Effective Time being the responsibility of the Original
Borrower).

 

SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”). In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:

 

a)pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

b)promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

 

c)pay to the Facility Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.

 

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such

 



38

 

 

 

Covered Taxes (including any Covered Taxes on such additional amount) shall
equal the amount such person would have received had no such Covered Taxes been
asserted.

 

Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions and the terms of the BpiFAE Insurance Policy and (if
the Fixed Rate applies) the arrangements with Natixis DAI relating to the Fixed
Rate) to change the jurisdiction of its Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.

 

If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.

 

Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any Assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) without prejudice to its obligations under Section 4.13,
provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender

 



39

 

 

Party (or Participant) hereunder are exempt from withholding under FATCA, and
(ii) in all cases, provide such forms, certificates or other documents, as and
when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Covered Taxes or any payments made to or for
benefit of such Lender Party or such Participant, provided that the Lender Party
or Participant is legally able to deliver such forms, certificates or other
documents. For any period with respect to which a Lender (or Assignee Lender or
Participant) has failed to provide the Borrower with the foregoing forms (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender (or
Assignee Lender or Participant) shall not be entitled to the benefits of this
Section 4.6 with respect to Covered Taxes imposed by reason of such failure.

 

All fees and expenses payable pursuant to Section 11.3 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.
Any value added tax chargeable in respect of any services supplied by a Lender
or an Agent under this Agreement shall, on delivery of the value added tax
invoice, be paid in addition to any sum agreed to be paid hereunder.

 

SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, with effect from the
Effective Time, pay to the Facility Agent for the account of each Lender on the
last day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for the Loan for each day during
such Interest Period:

 

(i)                 the principal amount of the Loan outstanding on such day;
and

 

(ii)              the remainder of (x) a fraction the numerator of which is the
rate (expressed as a decimal) at which interest accrues on the Loan for such
Interest Period as provided in this Agreement (less, if applicable, the Floating
Rate Margin) and the denominator of which is one minus any increase after the
Signing Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and

 

(iii)            1/360.

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and the terms of the BpiFAE
Insurance Policy and (if the Fixed Rate applies) the arrangements with Natixis
DAI relating to the Fixed Rate) to avoid the

 



40

 

 

requirement of maintaining such reserves (including by designating a different
Lending Office) if such efforts would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 4.8. Payments, Computations, etc.

 

a)Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement or any other Loan Document shall be made by the Borrower to the
Facility Agent for the pro rata account of the Lenders entitled to receive such
payment. All such payments required to be made to the Facility Agent shall be
made, without set-off, deduction or counterclaim, not later than 11:00 a.m., New
York time, on the date due, in same day or immediately available funds through
the New York Clearing House Interbank Payments System (or such other funds as
may be customary for the settlement of international banking transactions in
Dollars), to such account as the Facility Agent shall specify from time to time
by notice to the Borrower. Funds received after that time shall be deemed to
have been received by the Lenders on the next succeeding Business Day.

 

b)Each Lender hereby instructs the Facility Agent, with respect to any portion
of the Loan held by such Lender, to pay directly to such Lender interest thereon
at the Fixed Rate or (if the proviso to Section 5.1.10 applies) the Floating
Rate, on the basis that (if the Fixed Rate applies) such Lender will, where
amounts are payable to Natixis by that Lender under the Interest Stabilisation
Agreement, account directly to Natixis for any such amounts payable by that
Lender under the Interest Stabilisation Agreement to which such Lender is a
party.

 

c)The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.

 

SECTION 4.9. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loan in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall

 



41

 

 

have elapsed during which the Borrower and the Facility Agent shall have
attempted in good faith to replace such Lender), and/or (c) replace such Lender
with another financial institution reasonably acceptable to the Facility Agent
and (if the Fixed Rate applies) Natixis DAI, provided that (i) each such
transfer shall be either a transfer of all of the rights and obligations of the
transferring Lender under this Agreement or a transfer of a portion of such
rights and obligations made concurrently with another such transfer or other
such transfers that together cover all of the rights and obligations of the
transferring Lender under this Agreement and (ii) no Lender shall be obligated
to make any such transfer as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Assignee Lenders in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Loan owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement. Each Lender represents and warrants to the Borrower
that, as of the Signing Date (or, with respect to any Lender not a party hereto
on the Signing Date, on the date that such Lender becomes a party hereto), there
is no existing treaty, law, regulation, regulatory requirement, interpretation,
directive, guideline, decision or request pursuant to which such Lender would be
entitled to request any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and
4.7 to or for account of such Lender.

 SECTION 4.10. Sharing of Payments.

 

SECTION 4.10.1. Payments to Lenders. If a Lender (a "Recovering Lender")
receives or recovers any amount from the Borrower other than in accordance with
Section 4.8 (Payments, Computations, etc.) (a "Recovered Amount") and applies
that amount to a payment due under the Loan Documents then:

 

a)the Recovering Lender shall, within three (3) Business Days, notify details of
the receipt or recovery to the Facility Agent;

 

b)the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Lender would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.8, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

 

c)the Recovering Lender shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Lender as its share of any payment
to be made, in accordance with any applicable provisions of this Agreement.

 

SECTION 4.10.2. Redistribution of payments. The Facility Agent shall treat the
Sharing Payment as if it had been paid by the Borrower and distribute it between
the Lenders (other than the Recovering Lender) (the "Sharing Lenders") in
accordance with the provisions of this Agreement towards the obligations of the
Borrower to the Sharing Lenders.

 

SECTION 4.10.3. Recovering Lender's rights. On a distribution by the Facility
Agent under Section 4.10.2 of a payment received by a Recovering Lender from the

 



42

 

 

Borrower, as between the Borrower and the Recovering Lender, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.

 

SECTION 4.10.4. Reversal of redistribution If any part of the Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
that Recovering Lender, then:

 

a)each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and

 

b)as between the Borrower and each relevant Sharing Lender, an amount equal to
the relevant Redistributed Amount will be treated as not having been paid by the
Borrower.

 

SECTION 4.10.5. Exceptions.

 

a)This Section 4.10 shall not apply to the extent that the Recovering Lender
would not, after making any payment pursuant to this Section 4.10, have a valid
and enforceable claim against the Borrower.

 

b)A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

 

(i)it notified the other Lender of the legal or arbitration proceedings; and

 

(ii)the other Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

SECTION 4.11. Set-off. Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Facility Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off under applicable law or otherwise) which such Lender may have.

 

SECTION 4.12. Use of Proceeds. The Borrower shall apply the proceeds of the Loan
made available to the Borrower in respect of the Additional Advances for the
purpose of making payments of, or reimbursing the Borrower for payments already

 



43

 

 

made for, the amounts referred to in clauses 5.2, 5.3 and/or 5.4 of the Novation
Agreement and, without limiting the foregoing, no proceeds of the Loan will be
used to acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or any “margin stock”, as
defined in F.R.S. Board Regulation U.

 

SECTION 4.13. FATCA Information.

 

a)Subject to paragraph c) below, each party (other than the Borrower) shall,
within ten Business Days of a reasonable request by another party (other than
the Borrower):

 

(i)                 confirm to that other party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party;

 

(ii)              supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with FATCA;

 

(iii)            supply to that other party such forms, documentation and other
information relating to its status as that other party reasonably requests for
the purposes of that other party's compliance with any other law, regulation, or
exchange of information regime.

 

b)If a party confirms to another party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

 

c)Paragraph a) above shall not oblige any Lender or the Facility Agent to do
anything, and paragraph a)(iii) above shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of:

 

(i)                 any law or regulation;

 

(ii)              any fiduciary duty; or

 

(iii)            any duty of confidentiality.

 

d)If a party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such party shall be treated for the purposes
of the Loan Documents (and payments under them) as if it is not a FATCA Exempt
Party until such time as the party in question provides the requested
confirmation, forms, documentation or other information.

 



44

 

 

e)Each party may make a FATCA Deduction from a payment under this Agreement that
it is required to be made by FATCA, and any payment required in connection with
that FATCA Deduction, and no party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

SECTION 4.14. Resignation of the Facility Agent. The Facility Agent shall resign
(and, to the extent applicable, shall use reasonable endeavours to appoint a
successor Facility Agent) if, either:

 

a)the Facility Agent fails to respond to a request under Section 4.13 and a
Lender reasonably believes that the Facility Agent will not be (or will have
ceased to be) a FATCA Exempt Party;

 

b)the information supplied by the Facility Agent pursuant to Section 4.13
indicates that the Facility Agent will not be (or will have ceased to be) a
FATCA Exempt Party; or

 

c)the Facility Agent notifies the Lenders that the Facility Agent will not be
(or will have ceased to be) a FATCA Exempt Party;

 

and (in each case) a Lender reasonably believes that a party to this Agreement
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and that Lender, by notice to the
Facility Agent, requires it to resign.

 

ARTICLE V

CONDITIONS TO BORROWING

 

SECTION 5.1. Advance of the Loan. The obligation of the Lenders to fund the
relevant portion of the Loan to be made available on the Actual Delivery Date
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1. The Facility Agent shall
advise the Lenders of the satisfaction of the conditions precedent set forth in
this Section 5.1 prior to funding on the Actual Delivery Date.

 

SECTION 5.1.1. Resolutions, etc. The Facility Agent shall have received from the
Borrower:

 

a)a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

 

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

(y) Organic Documents of the Borrower,

 



45

 

 

and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificate; and

 

b)a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.

 

SECTION 5.1.2. Opinions of Counsel. The Facility Agent shall have received
opinions, addressed to the Facility Agent, the Security Trustee (in relation to
a) and b) below) and each Lender from:

 

a)Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian Law,
covering the matters set forth in Exhibit B-1 hereto;

 

b)Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders,
covering the matters set forth in Exhibit B-2 hereto and, if the BpiFAE
Insurance Policy is to be re-issued or replaced on or about the Actual Delivery
Date, Exhibit B-3 hereto; and

 

c)Clifford Chance US LLP, United States tax counsel to the Facility Agent for
the benefit of the Lenders, covering the matters set forth in Exhibit B-4
hereto,

 

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

 

SECTION 5.1.3. BpiFAE Insurance Policy. The Facility Agent or the ECA Agent
shall have received the BpiFAE Insurance Policy duly issued and BpiFAE shall not
have, prior to the advance of the Loan, delivered to the Facility Agent or the
ECA Agent any notice seeking the cancellation, suspension or termination of the
BpiFAE Insurance Policy or the suspension of the drawing of the Additional
Advances under this Agreement.

 

SECTION 5.1.4. Closing Fees, Expenses, etc. The Facility Agent shall have
received for its own account, or for the account of each Lender or BpiFAE, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Facility Agent (whether for its own account or for the account of any of
the Lenders) that are due and owing as of the date of such funding and all
invoiced expenses of the Facility Agent (including the agreed fees and expenses
of counsel to the Facility Agent and the BpiFAE Premium) required to be paid by
the Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed
in writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.

 

SECTION 5.1.5. Compliance with Warranties, No Default, etc. Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:

 

a)the representations and warranties set forth in Article VI (excluding,
however, those set forth in Section 6.10) shall be true and correct in all
material respects except for those representations and warranties that are
qualified by materiality or

 



46

 

 

 Material Adverse Effect, which shall be true and correct, with the same effect
as if then made; and    

b)no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.

 

SECTION 5.1.6. Loan Request. The Facility Agent shall have received a Loan
Request duly executed by the Borrower together with:

 

a)where an Additional Advance is requested in respect of the Non-Yard Costs, the
Delivery Non-Yard Costs Certificate;

 

b)certified as true (by the Builder) copies of the invoice and supporting
documents received by the Builder from the Borrower pursuant to Appendix C of
the Construction Contract in relation to the Paid Non-Yard Costs to be financed
as at the time of issue and a declaration from the Borrower in substantially the
form set forth in Exhibit D hereto that the requirements for a minimum 10%
French content in respect of Non-Yard Costs have been fulfilled;

 

c)a copy of the final commercial invoice from the Builder showing the amount of
the Contract Price (including the Non-Yard Costs and the Other Basic Contract
Price Increases) and the portion thereof payable to the Builder on the Actual
Delivery Date under the Construction Contract; and

 

d)copies of the wire transfers for all payments by the Borrower to the Builder
under the Construction Contract in respect of the Basic Contract Price to the
extent not already provided as part of the drawdown conditions for drawdowns
made by the Original Borrower.

 

SECTION 5.1.7. Foreign Exchange Counterparty Confirmations. The Facility Agent
shall have received the documentation and other information referred to in
clause 5.6 of the Novation Agreement.

 

SECTION 5.1.8. Protocol of delivery. The Facility Agent shall have received a
copy of the protocol of delivery and acceptance under the Construction Contract
duly signed by the Builder and the Borrower or the Nominated Owner to be
notified to the Facility Agent.

 

SECTION 5.1.9. Title to Purchased Vessel. The Facility Agent shall have received
evidence that the Purchased Vessel is legally and beneficially owned by the
Borrower or the Nominated Owner (as the case may be), free of all recorded
Liens, other than Liens permitted by Section 7.2.3 and, to the extent not yet
discharged, the Mortgage (as defined in the Novation Agreement).

 

SECTION 5.1.10. Interest Stabilisation. The ECA Agent shall have received a duly
executed fixed rate approval from Natixis DAI issued to the Lenders in respect
of the Fixed Rate applicable to the Loan and shall have been informed by the
French Authorities of the conditions of the interest make-up mechanisms
(stabilisation du taux d'intérêt) applicable to the Loan under the applicable
Interest Stabilisation Agreement in

 



47

 

 

respect of the Lenders, such conditions to specify, among other things, that the
Fixed Rate has been retained under the interest make-up mechanisms applicable to
the Loan.

 

In relation to Section 5.1.10, if a Lender (an “Ineligible Lender”) becomes
ineligible or otherwise ceases to be a party to an Interest Stabilisation
Agreement, it shall promptly upon becoming aware thereof (and by no later than
15 Business Days before the anticipated Actual Delivery Date) notify the
Borrower, the ECA Agent and the Facility Agent.

 

Following receipt of such a notice, the ECA Agent (through the Facility Agent)
shall give to the Borrower at least 10 Business Days’ prior notice stating if
the condition precedent in Section 5.1.10 will not be satisfied due to the
Ineligible Lender but would be satisfied by the replacement of the Ineligible
Lender as set out below, with such replacement to take effect for the purpose of
this Section on the Actual Delivery Date.

 

On its receipt of such notice from the ECA Agent, the Borrower shall be
entitled, at any time thereafter and without prejudice to any rights and
remedies it may have against such Ineligible Lender pursuant to Section 3.3.3,to
replace such Ineligible Lender with another bank or financial institution
reasonably acceptable to the Facility Agent, BpiFAE and Natixis DAI with effect
from the Actual Delivery Date, provided that (i) each such transfer shall be
either a transfer of all of the rights and obligations of the Ineligible Lender
under this Agreement or a transfer of a portion of such rights and obligations
made concurrently with another such transfer or other such transfers that
together cover all of the rights and obligations of the Ineligible Lender under
this Agreement and (ii) no Lender shall be obligated to make effective any such
transfer as a result of a demand by the Borrower pursuant to this Section unless
and until such Lender shall have received one or more payments from one or more
Assignee Lenders in an aggregate amount equal to the aggregate outstanding
principal amount of the portion of the Novated Loan Balance which, immediately
following the Novation Effective Time, would have been owing to such Lender
pursuant to Section 2.3(a) had that Lender not been replaced prior to the
Novation Effective Time. The ECA Agent and the Facility Agent shall, at the
request of the Borrower, use reasonable efforts to assist the Borrower in
finding a bank or financial institution acceptable to the Borrower to replace
such Ineligible Lender, and taking such other steps that may be reasonably
required and which are within the control of the ECA Agent and the Facility
Agent to assist with the satisfaction of the condition precedent in Section
5.1.10 prior to funding on the Actual Delivery Date.

 

Provided however the Borrower shall be entitled, without prejudice to its rights
and remedies pursuant to Section 3.3.3, to elect that if at the Actual Delivery
Date the condition precedent in Section 5.1.10 is not satisfied the Floating
Rate should apply to the Loan, such election to be made by notice in writing to
the Facility Agent not less than five (5) Business Days prior to the anticipated
Actual Delivery Date in which event, subject to the approval of BpiFAE, the Loan
shall bear interest at the Floating Rate and the condition set out in Section
5.1.10 shall be deemed waived by the Lenders.

 

The ECA Agent (through the Facility Agent) shall, promptly after the Borrower’s
request, advise the Borrower whether it is aware (based solely on information
obtained from Natixis DAI and other French Authorities and/or received from the
Lenders at the time of any such request and without any liability on the ECA
Agent for the accuracy of that information)

 



48

 

 

 

that the condition precedent in Section 5.1.10 will not or may not be satisfied
as required by Section 5.1.10.

 

SECTION 5.1.11. Escrow Account Security. The Facility Agent shall have received
the Escrow Account Security duly executed by the Borrower together with a duly
executed notice of charge and acknowledgement thereto executed by the Borrower
and the Escrow Account Bank respectively.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Actual Delivery
Date (except as otherwise stated).

 

SECTION 6.1. Organization, etc. The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.

 

SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:

 

a)contravene the Borrower’s Organic Documents;

 

b)contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 

c)contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 

d)contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

 

e)result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental

 



49

 

 

authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document (except for authorizations or approvals not required to be obtained on
or prior to the Actual Delivery Date or that have been obtained or actions not
required to be taken on or prior to the Actual Delivery Date or that have been
taken). The Borrower holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the Actual
Delivery Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.

 

SECTION 6.4. Compliance with Environmental Laws. The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.

 

SECTION 6.5. Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

 

SECTION 6.6. No Default, Event of Default or Prepayment Event. No Default, Event
of Default or Prepayment Event has occurred and is continuing.

 

SECTION 6.7. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.

 

SECTION 6.8. The Purchased Vessel. Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:

 

a)legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

 

b)registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

 

c)classed as required by Section 7.1.4(b),

 

d)free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 

e)insured against loss or damage in compliance with Section 7.1.5, and

 

f)exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.

 



50

 

 

SECTION 6.9. Obligations rank pari passu; Liens.

 

a)The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

 

b)As at the date of this Agreement, the provisions of this Agreement which
permit or restrict the granting of Liens are no less favorable than the
provisions permitting or restricting the granting of Liens in any other
agreement entered into by the Borrower with any other person providing financing
or credit to the Borrower.

 

SECTION 6.10. Withholding, etc.. As of the Signing Date, no payment to be made
by the Borrower under any Loan Document is subject to any withholding or like
tax imposed by any Applicable Jurisdiction.

 

SECTION 6.11. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the other Loan
Documents (except for filings, recordings, registrations or payments not
required to be made on or prior to the Actual Delivery Date or that have been
made).

 

SECTION 6.12. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

 

SECTION 6.13. Investment Company Act. The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

SECTION 6.14. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

 

SECTION 6.15. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with the negotiation of this Agreement is, when taken as a whole,
to the best knowledge and belief of the Borrower, true and correct and contains
no misstatement of a fact of a material nature. All financial projections, if
any, that have been furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller

 



51

 

 

in connection with this Agreement have been or will be prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time
made (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the projections will be
realized). All financial and other information furnished to the Facility Agent
and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller after the date of this
Agreement shall have been prepared by the Borrower in good faith.

 

SECTION 6.16. Compliance with Laws. The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

ARTICLE VII

COVENANTS

 

SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date (or, where applicable, from such
time as may be stated in any applicable provision below) until all Commitments
have terminated and all Obligations have been paid in full, the Borrower will
perform the obligations set forth in this Section 7.1.

 

SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Facility Agent (with sufficient
copies for distribution to each Lender) the following financial statements,
reports, notices and information:

 

a)as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

 



52

 

 

b)as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 

c)together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

 

d)as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 

e)as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

 

f)as soon as the Borrower becomes aware thereof, notice of any event which, in
its reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

 

g)promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

 

h)such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request (including an update to
any information and projections previously provided to the Lenders where these
have been prepared and are available);

 

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.

 

SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure

 



53

 

 

to obtain (or cause to be obtained) such governmental licenses, authorizations,
consents, permits and approvals would not be expected to have a Material Adverse
Effect.

 

SECTION 7.1.3. Compliance with Laws, etc. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clauses
(a) and (f) below) to the extent that the failure to so comply would not have a
Material Adverse Effect, which compliance shall in any case include (but not be
limited to):

 

a)in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

 

b)in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 

c)the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

 

d)compliance with all applicable Environmental Laws;

 

e)compliance with all anti-money laundering and anti-corrupt practices laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this agreement to the extent the same would be
in contravention of such applicable laws; and

 

f)the Borrower will maintain in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 7.1.4. The Purchased Vessel. The Borrower will:

 

a)cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

 

b)cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

 

c)provide the following to the Facility Agent with respect to the Purchased
Vessel:

 

(i)                 evidence as to the ownership of the Purchased Vessel by the
Borrower, the Nominated Owner or one of the Borrower’s wholly owned
Subsidiaries; and

 



54

 

 

(ii)              evidence of no recorded Liens on the Purchased Vessel, other
than Liens permitted pursuant to Section 7.2.3;

 

d)within seven days after the Actual Delivery Date, provide the following to the
Facility Agent with respect to the Purchased Vessel:

 

(i)                 evidence of the class of the Purchased Vessel; and

 

(ii)              evidence as to all required insurance being in effect with
respect to the Purchased Vessel.

 

SECTION 7.1.5. Insurance. The Borrower will maintain or cause to be maintained
with responsible insurance companies insurance with respect to the Purchased
Vessel against such casualties, third-party liabilities and contingencies and in
such amounts, in each case, as is customary for other businesses of similar size
in the passenger cruise line industry (provided that in no event will the
Borrower or any Subsidiary be required to obtain any business interruption, loss
of hire or delay in delivery insurance) and will, upon request of the Facility
Agent, furnish to the Facility Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and certifying as to compliance with this Section.

 

SECTION 7.1.6. Books and Records. The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Facility Agent and each Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable prior notice, to visit each
of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.

 

SECTION 7.1.7. BpiFAE Insurance Policy/French Authority Requirements. The
Borrower shall, on the reasonable request of the ECA Agent or the Facility
Agent, provide such other information as required under the BpiFAE Insurance
Policy and/or the Interest Stabilisation Agreement as necessary to enable the
ECA Agent or the Facility Agent to obtain the full support of the relevant
French Authority pursuant to the BpiFAE Insurance Policy and/or the Interest
Stabilisation Agreement (as the case may be). The Borrower must pay to the ECA
Agent or the Facility Agent the amount of all reasonable costs and expenses
reasonably incurred by the ECA Agent or the Facility Agent in connection with
complying with a request by any French Authority for any additional information
necessary or desirable in connection with the BpiFAE Insurance Policy or the
Interest Stabilisation Agreement (as the case may be); provided that the
Borrower is consulted before the ECA Agent or Natixis incurs any such cost or
expense.

 

SECTION 7.2. Negative Covenants. The Borrower agrees with the Facility Agent and
each Lender that, from the Effective Date until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.2.

 

SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the date hereof and
other business

 



55

 

 

activities reasonably related, ancillary or complimentary thereto or that are
reasonable extensions thereof.

 

SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

a)Indebtedness secured by Liens of the type described in Section 7.2.3;

 

b)Indebtedness owing to the Borrower or a direct or indirect Subsidiary of the
Borrower;

 

c)Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

 

d)Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(b), at
any one time outstanding not exceeding (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
Indebtedness, as applicable) 10% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter; and

 

e)obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

 

SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

 

a)Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

 

b)in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding (determined at the time of creation of such Lien or
the incurrence by any Existing Principal Subsidiary of such indebtedness, as

 



56

 

 

applicable) 10% of the total assets of the Borrower and its Subsidiaries (the
“Lien Basket Amount”) taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter; provided, however that,
if, at any time, the Senior Debt Rating of the Borrower is less than Investment
Grade as given by both Moody’s and S&P, the Lien Basket Amount shall be the
greater of (x) 5.0% of the total assets of the Borrower and its Subsidiaries
taken as a whole as determined in accordance with GAAP as at the last day of the
most recent ended Fiscal Quarter and (y) $735,000,000;

 

c)Liens on assets acquired after the Effective Date by the Borrower or any of
its Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 

d)Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

 

e)Liens securing Government-related Obligations;

 

f)Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 

g)Liens of carriers, warehousemen, mechanics, material-men and landlords
incurred in the ordinary course of business for sums not overdue by more than 60
days or being diligently contested in good faith by appropriate proceedings;

 

h)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 

i)Liens for current crew’s wages and salvage;

 

j)Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;

 

k)Liens on Vessels that:

 

(i)                 secure obligations covered (or reasonably expected to be
covered) by insurance;

 



57

 

 

(ii)              were incurred in the course of or incidental to trading such
Vessel in connection with repairs or other work to such Vessel; or

 

(iii)            were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

 

provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

l)normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

 

m)Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

 

n)Liens on cash or Cash Equivalents or marketable securities securing
obligations in respect of Hedging Instruments not incurred for speculative
purposes or securing letters of credit that support such obligations;

 

o)deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements;

 

p)easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary; and

 

q)licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries.

 

SECTION 7.2.4. Financial Condition. The Borrower will not permit:

 

a)Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

 

b)Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of
any Fiscal Quarter.

 

In addition, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Borrower will not
permit Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000

 



58

 

 

 

plus (ii) 50% of the consolidated net income of the Borrower and its
Subsidiaries for the period commencing on January 1, 2007 and ending on the last
day of the Fiscal Quarter most recently ended (treated for these purposes as a
single accounting period, but in any event excluding any Fiscal Quarters for
which the Borrower and its Subsidiaries have a consolidated net loss).

 

SECTION 7.2.5. [Intentionally Omitted].

 

SECTION 7.2.6. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, except:

 

a)any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

 

b)so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

 

(i)                after giving effect thereto, the Stockholders’ Equity of the
Borrower and its Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and

 

(ii)              in the case of a merger involving the Borrower where the
Borrower is not the surviving corporation, (and without prejudice to the
provisions of Sections 3.2b) and c) and 9.1.10, which shall not restrict the
proposed merger but which can still apply to the extent that the proposed merger
would give rise to any of the events or circumstances contemplated by such
Sections):

 

(A)the surviving corporation shall have assumed in writing, delivered to the
Facility Agent, all of the Borrower’s obligations hereunder and under the other
Loan Documents; and

 

(B)the surviving corporation shall, promptly upon the request of the Facility
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Facility Agent or any Lender in order for the
Facility Agent or such Lender to carry out and be satisfied it has complied with
the results of all necessary “know your customer” or other similar checks under
all applicable laws and regulations.

 



59

 

 

SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, all or
substantially all of the assets of (a) the Borrower or (b) the Subsidiaries of
the Borrower, taken as a whole, except sales of assets between or among the
Borrower and Subsidiaries of the Borrower.

 

SECTION 7.3. Lender incorporated in the Federal Republic of Germany. The
representations and warranties and covenants given in Sections 6.16 and 7.1.3(f)
respectively shall only be given, and be applicable to, a Lender incorporated in
the Federal Republic of Germany insofar as the giving of and compliance with
such representations and warranties do not result in a violation of or conflict
with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

 

SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Borrower shall default in the payment of any fee due and payable
under the Fee Letter, provided that, in the case of any default in the payment
of any interest on the Loan or of any Commitment Fee, such default shall
continue unremedied for a period of at least five (5) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.

 

SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.

 

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Facility Agent
or any Lender (or, if (a) such default is capable of being remedied within 30
days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).

 

SECTION 8.1.4. Default on Other Indebtedness. (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a

 



60

 

 

principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; (b) the
occurrence under any Hedging Instrument of an Early Termination Date (as defined
in such Hedging Instrument) resulting from (A) any event of default under such
Hedging Instrument as to which the Borrower is the Defaulting Party (as defined
in such Hedging Instrument) or (B) any Termination Event (as so defined) as to
which the Borrower is an Affected Party (as so defined) and, in either event,
the termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; or (c)
any other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity; or (d) any such Indebtedness
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption or by
voluntary agreement), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Indebtedness is required to be made, in each case prior
to the scheduled maturity thereof (other than as a result of any sale or other
disposition of any property or assets under the terms of such Indebtedness);
provided that any required prepayment or right to require prepayment triggered
by terms that are certified by the Borrower to be unique to, but customary in,
ship financings shall not constitute an Event of Default under this Section
8.1.4 so long as any required prepayment is made when due. For purposes of
determining Indebtedness for any Hedging Instrument, the principal amount of the
obligations under any such instrument at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or any
Principal Subsidiary would be required to pay if such instrument were terminated
at such time.

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc. The Borrower or any of the Principal
Subsidiaries (or any of its other Subsidiaries to the extent that the relevant
event described below would have a Material Adverse Effect) shall:

 

a)generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 

b)apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

 

c)in the absence of such application, consent or acquiescence, permit or suffer
to exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Facility Agent and each Lender to appear in any
court conducting

 



61

 

 

  any relevant proceeding during such 60-day period to preserve, protect and
defend their respective rights under the Loan Documents;  

 

d)permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

 

e)take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders (after consultation with BpiFAE who shall have the right to
instruct the Lenders to waive such Event of Default), shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of the Loan and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

 

ARTICLE IX

 

PREPAYMENT EVENTS

 

SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

 

SECTION 9.1.1. Change of Control. There occurs any Change of Control.

 

SECTION 9.1.2. Unenforceability. Any Loan Document shall cease to be the legally
valid, binding and enforceable obligation of the Borrower (in each case, other
than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit B-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event

 



62

 

 

shall continue unremedied for 15 days after notice thereof has been given to the
Borrower by the Facility Agent.

 

SECTION 9.1.3. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

 

SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.

 

SECTION 9.1.5. Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

 

a)enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

 

b)there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

SECTION 9.1.6. Condemnation, etc.. The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.

 

SECTION 9.1.7. Arrest. The Purchased Vessel shall be arrested and the same shall
continue unremedied for at least 20 days, unless such arrest would not have a
Material Adverse Effect.

 

SECTION 9.1.8. Sale/Disposal of the Purchased Vessel. The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).

 

SECTION 9.1.9. BpiFAE Insurance Policy. The BpiFAE Insurance Policy is cancelled
for any reason or ceases to be in full force and effect.

 

SECTION 9.1.10. Illegality. No later than the close of business on the last day
of the Option Period related to the giving of any Illegality Notice by an
affected Lender pursuant to Section 3.2(b), either: (x) the Borrower has not
elected to take an action specified in clause (1) or (2) of Section 3.2(c) or
(y) if any such election shall have been made, the Borrower has failed to take
the action required in respect of such election. In such circumstances the
Facility Agent (at the direction of the affected Lender) shall by notice to the
Borrower require the Borrower to prepay in full all principal and interest and
all other

 



63

 

 

Obligations owing to such Lender either (i) forthwith or, as the case may be,
(ii) on a future specified date not being earlier than the latest date permitted
by the relevant law.

 

SECTION 9.2. Mandatory Prepayment. If any Prepayment Event (other than a
Prepayment Event under Section 9.1.10) shall occur and be continuing, the
Facility Agent, upon the direction of the Required Lenders, shall by notice to
the Borrower require the Borrower to prepay in full on the date of such notice
all principal of and interest on the Loan and all other Obligations (and, in
such event, the Borrower agrees to so pay the full unpaid amount of the Loan and
all accrued and unpaid interest thereon and all other Obligations).

 

SECTION 9.3. Mitigation. If the ECA Agent, the Facility Agent or any of the
Lenders become aware that an event or circumstance has arisen which will cause
the BpiFAE Insurance Policy to be cancelled for any reason or no longer remain
in full force and effect they shall notify the Borrower and the Lenders, the
Borrower, the ECA Agent and the Facility Agent shall negotiate in good faith for
a period of up to 30 days or, if less, the date by which the BpiFAE Insurance
Policy shall be terminated or cease to be in full force and effect to determine
whether the facility can be restructured and/or the Loan refinanced in a manner
acceptable to each of the Lenders in their absolute discretion. The Lenders will
use reasonable efforts to involve BpiFAE in such negotiations.

 

ARTICLE X

 

THE FACILITY AGENT AND THE ECA AGENT

 

SECTION 10.1. Actions. Each Lender hereby appoints Citibank Europe plc, UK
Branch, as Facility Agent and HSBC France as ECA Agent, as its agent under and
for purposes of this Agreement and each other Loan Document (for purposes of
this Article X, the Facility Agent and the ECA Agent are referred to
collectively as the “Agents”). Each Lender authorizes the Agents to act on
behalf of such Lender under this Agreement and each other Loan Document and, in
the absence of other written instructions from the Required Lenders received
from time to time by the Agents (with respect to which each Agent agrees that it
will comply, except as otherwise provided in this Section 10.1 or as otherwise
advised by counsel or as otherwise instructed by any French Authority, it being
understood and agreed that any instructions provided by a French Authority shall
prevail), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Agents by the terms hereof and thereof, together
with such powers as may be reasonably incidental thereto. Neither Agent shall be
obliged to act on the instructions of any Lender or the Required Lenders if to
do so would, in the opinion of such Agent, be contrary to any provision of this
Agreement or any other Loan Document or the BpiFAE Insurance Policy or to any
law or the conflicting instructions of any French Authority, or would expose
such Agent to any actual or potential liability to any third party. As between
the Lenders and the Agents, it is acknowledged that each Agent’s duties under
this Agreement and the other Loan Documents are solely mechanical and
administrative in nature.

 

SECTION 10.2. Indemnity. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of

 



64

 

 

counsel) that be incurred by or asserted or awarded against, such Agent in any
way relating to or arising out of this Agreement and any other Loan Document or
any action taken or omitted by such Agent under this Agreement or any other Loan
Document; provided that no Lender shall be liable for the payment of any portion
of such claims, damages, losses, liabilities and expenses which have resulted
from such Agent’s gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse each Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by such Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that such Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any such
indemnified costs, this Section applies whether any such investigation,
litigation or proceeding is brought by any Agent, any Lender or a third party.
Neither Agent shall be required to take any action hereunder or under any other
Loan Document, or to prosecute or defend any suit in respect of this Agreement
or any other Loan Document, unless it is expressly required to do so under this
Agreement or is indemnified hereunder to its satisfaction. If any indemnity in
favor of an Agent shall be or become, in such Agent’s determination, inadequate,
such Agent may call for additional indemnification from the Lenders and cease to
do the acts indemnified against hereunder until such additional indemnity is
given.

 

SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the Facility Agent
by 4:00 p.m., London time, one day prior to the advance of the Loan if it is not
able to fund the following day. Unless the Facility Agent shall have been
notified by telephone, confirmed in writing, by any Lender by 4:00 p.m., London
time, on the day prior to the advance of the Loan that such Lender will not make
available the amount which would constitute its Percentage of the Loan on the
date specified therefor, the Facility Agent may assume that such Lender has made
such amount available to the Facility Agent and, in reliance upon such
assumption, may, but shall not be obliged to, make available to the Borrower a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Facility Agent, such Lender and the Borrower
severally agree to repay the Facility Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Facility Agent made such amount available to the Borrower to the date such
amount is repaid to the Facility Agent, at the interest rate applicable at the
time to the Loan without premium or penalty.

 

SECTION 10.4. Exculpation. Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of

 



65

 

 

this Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.

 

SECTION 10.5. Successor. The Facility Agent may resign as such at any time upon
at least 30 days’ prior notice to the Borrower and all Lenders and shall resign
where required to do in accordance with Section 4.14, provided that any such
resignation shall not become effective until a successor Facility Agent has been
appointed as provided in this Section 10.5 and such successor Facility Agent has
accepted such appointment. If the Facility Agent at any time shall resign, the
Required Lenders shall, subject to the immediately preceding proviso and subject
to the consent of the Borrower (such consent not to be unreasonably withheld),
appoint another Lender as a successor to the Facility Agent which shall
thereupon become such Facility Agent’s successor hereunder (provided that the
Required Lenders shall, subject to the consent of the Borrower unless an Event
or Default or a Prepayment Event shall have occurred and be continuing (such
consent not to be unreasonably withheld or delayed) offer to each of the other
Lenders in turn, in the order of their respective Percentages of the Loan, the
right to become successor Facility Agent). If no successor Facility Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the Facility Agent’s giving notice of
resignation, then the Facility Agent may, on behalf of the Lenders, appoint a
successor Facility Agent, which shall be one of the Lenders or a commercial
banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably withheld).
Upon the acceptance of any appointment as Facility Agent hereunder by a
successor Facility Agent, such successor Facility Agent shall be entitled to
receive from the resigning Facility Agent such documents of transfer and
assignment as such successor Facility Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the resigning Facility Agent, and the resigning Facility Agent shall
be discharged from its duties and obligations under this Agreement. After any
resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:

 

a)this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Facility Agent under this Agreement; and

 

b)Section 11.3 and Section 11.4 shall continue to inure to its benefit.

 



66

 

 

If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.

 

SECTION 10.6. Loans by the Facility Agent. The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates. The Facility Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as if the Facility Agent were not the Facility Agent
hereunder and without any duty to account therefor to the Lenders. The Facility
Agent shall have no duty to disclose information obtained or received by it or
any of its Affiliates relating to the Borrower or its Subsidiaries to the extent
such information was obtained or received in any capacity other than as the
Facility Agent.

 

SECTION 10.7. Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitment.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

 

SECTION 10.8. Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower). Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.

 

SECTION 10.9. The Agents’ Rights. Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

 



67

 

 

SECTION 10.10. The Facility Agent’s Duties. The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.

 

The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent. Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.

 

The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

 

SECTION 10.11. Employment of Agents. In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to this Agreement or
the Loan Documents, each Agent shall be entitled to employ and pay agents to do
anything which such Agent is empowered to do under or pursuant to this Agreement
or the Loan Documents (including the receipt of money and documents and the
payment of money); provided that, unless otherwise provided herein, including
without limitation Section 11.3, the employment of such agents shall be for such
Agent’s account, and to act or refrain from taking action in reliance on the
opinion of, or advice or information obtained from, any lawyer, banker, broker,
accountant, valuer or any other person believed by such Agent in good faith to
be competent to give such opinion, advice or information.

 

SECTION 10.12. Distribution of Payments. The Facility Agent shall pay promptly
to the order of each Lender that Lender’s percentage share of every sum of money
received by the Facility Agent pursuant to this Agreement or the Loan Documents
(including, without limitation, any amounts payable pursuant to Section 4.4.1
but not including any amounts payable pursuant to the Fee Letter and any amounts
which, by the terms of this Agreement or the Loan Documents, are paid to the
Facility Agent for the account of the Facility Agent alone or specifically for
the account of one or more Lenders) and until so paid such amount shall be held
by the Facility Agent on trust absolutely for that Lender.

 

SECTION 10.13. Reimbursement. The Facility Agent shall have no liability to pay
any sum to a Lender until it has itself received payment of that sum. If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within two (2) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to

 



68

 

 

 

fund the amount in question during the period beginning on the date on which
that amount was required to be paid by the terms of this Agreement or the Loan
Documents and ending on the date on which the Facility Agent receives
reimbursement.

 

SECTION 10.14. Instructions. Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing). If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent. Nothing in this Section 10.14 shall limit the right of such Agent to
take, or refrain from taking, any action without obtaining the instructions of
the Lenders or the Required Lenders if such Agent in its discretion considers it
necessary or appropriate to take, or refrain from taking, such action in order
to preserve the rights of the Lenders under or in connection with this Agreement
or the Loan Documents. In that event, such Agent will notify the Lenders of the
action taken by it as soon as reasonably practicable, and the Lenders agree to
ratify any action taken by the Facility Agent pursuant to this Section 10.14.

 

SECTION 10.15. Payments. All amounts payable to a Lender under this Section 10
shall be paid to such account at such bank as that Lender may from time to time
direct in writing to the Facility Agent.

 

SECTION 10.16. “Know your customer” Checks. Each Lender shall promptly upon the
request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.

 

SECTION 10.17. No Fiduciary Relationship. Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.

 

SECTION 10.18. Illegality. The Agent shall refrain from doing anything which it
reasonably believes would be contrary to any law of any jurisdiction (including
but not limited to England and Wales, the United States of America or any
jurisdiction forming part of it) or any regulation or directive of any agency of
such state or jurisdiction or which would or might render it liable to any
person and may without liability do anything which is, in its opinion, necessary
to comply with any such law, directive or regulation.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the

 



69

 

 

Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:

 

a)contravene or be in breach of the terms of the BpiFAE Insurance Policy or the
arrangements with Natixis DAI relating to the Fixed Rate (if the Fixed Rate
applies) shall be effective unless consented to by, as applicable, BpiFAE and/or
Natixis DAI;

 

b)modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 

c)modify this Section 11.1 or change the definition of “Required Lenders” shall
be made without the consent of each Lender;

 

d)increase the Commitment of any Lender shall be made without the consent of
such Lender;

 

e)reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

 

f)extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

 

g)extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 

h)affect adversely the interests, rights or obligations of the Facility Agent or
the ECA Agent in its capacity as such shall be made without consent of the
Facility Agent or the ECA Agent (respectively) .

 

No failure or delay on the part of the Facility Agent, the ECA Agent or any
Lender in exercising any power or right under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Borrower in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by any the Facility Agent, the ECA
Agent or any Lender under this Agreement or any other Loan Document shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder. The
Lenders hereby agree, at any time and from time to time that the Nordea
Agreement or the Bank of Nova Scotia Agreement is amended or refinanced, to
negotiate in good faith to amend this Agreement to conform any representations,
warranties, covenants or events of default in this Agreement to the amendments
made to any substantively comparable provisions in the Nordea Agreement or the
Bank of Nova Scotia Agreement or any refinancing thereof.

 



70

 

 

Neither the Borrower’s rights nor its obligations under the Loan Documents shall
be changed, directly or indirectly, as a result of any amendment, supplement,
modification, variance or novation of the BpiFAE Insurance Policy, except any
amendments, supplements, modifications, variances or novations, as the case may
be, which occur (i) with the Borrower’s consent, (ii) at the Borrower’s request
or (iii) in order to conform to amendments, supplements, modifications,
variances or novations effected in respect of the Loan Documents in accordance
with their terms.

 

SECTION 11.2. Notices.

 

a)All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing, by facsimile or by
electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.

 

b)So long as Citibank Europe plc, UK Branch is the Facility Agent, the Borrower
may provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent to such
email address notified by the Facility Agent to the Borrower; provided that any
Communication requested pursuant to Section 7.1.1(h) shall be in a format
acceptable to the Borrower and the Facility Agent.

 

c)The Borrower agrees that the Facility Agent may make such items included in
the Communications as the Borrower may specifically agree available to the
Lenders by posting such notices, at the option of the Borrower, on Debt Domain
or any similar such platform (the “Platform”) acceptable to the Borrower.
Although the primary web portal is secured with a dual firewall and a User
ID/Password Authorization System and the Platform is secured through a single
user per deal

 



71

 

 

  authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Facility
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.

 

d)The Facility Agent agrees that the receipt of Communications by the Facility
Agent at its e-mail address set forth above shall constitute effective delivery
of such Communications to the Facility Agent for purposes hereunder and any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).

 

SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated, together with any documented costs and expenses incurred by the
Facility Agent to the provider of the Platform (as defined in Section 11.2.c))
in connection with the operation and/or use of the Platform. The Borrower
further agrees to pay, and to save the Facility Agent and the Lenders harmless
from all liability for, any stamp, recording, documentary or other similar taxes
arising from the execution, delivery or enforcement of this Agreement or the
borrowing hereunder or any other Loan Documents. The Borrower also agrees to
reimburse the Facility Agent and each Lender upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Facility Agent or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.

 

SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender and the extension of the Commitments, the Borrower
hereby indemnifies and holds harmless the Facility Agent, the ECA Agent each
Lender and each of their respective Affiliates and their respective officers,
advisors, directors and employees (collectively, the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”),

 



72

 

 

except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or willful
misconduct or the material breach by such Indemnified Party of its obligations
under this Agreement, any other Loan Document, the BpiFAE Insurance Policy or
Interest Stabilisation Agreement and which breach is not attributable to the
Borrower’s own breach of the terms of this Agreement or any other Loan Document
or is a claim, damage, loss, liability or expense which would have been
compensated under other provisions of the Loan Documents but for any exclusions
applicable thereunder.

 

In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such

 



73

 

 

action, or (iv) the Borrower authorizes the Indemnified Party to employ separate
counsel at the Borrower’s expense. The Borrower acknowledges that none of the
Indemnified Parties shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower or any of its security holders or
creditors for or in connection with the transactions contemplated hereby, except
to the extent such liability is determined in a final non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from such
Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the
payment in full of all Obligations. The representations and warranties made by
the Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement. This Agreement, as a novated and amended Agreement,
shall become effective upon the occurrence of the Novation Effective Time under,
and as defined in, the Novation Agreement.

 

SECTION 11.9. Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it with the exception of BpiFAE
and Natixis.

 

SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

 



74

 

 

a)except to the extent permitted under Section 7.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent, each Lender and BpiFAE; and

 

b)the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan. Each
Lender may assign its Percentage or portion of the Loan to one or more other
Persons (a “New Lender”), or sell participations in its Percentage or portion of
the Loan to one or more other Persons; provided that, in the case of assignments
where the Fixed Rate applies, such New Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, and subject as provided in Section
11.11.1(iv)) enters into an Interest Stabilisation Agreement.

 

SECTION 11.11.1. Assignments

 

(i) Any Lender with the prior written consents of the Borrower and the Facility
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Facility Agent, on
or before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time (and from time to time)
assign or transfer to one or more commercial banks or other financial
institutions all or any fraction of such Lender’s portion of the Loan.

 

(ii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clause (i), without the consent of the Borrower,
or the Facility Agent may assign or transfer (A) to any of its Affiliates, (B)
to SFIL or (C) following the occurrence and during the continuance of an Event
of Default under Sections 8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in each
case, all or any fraction of such Lender’s portion of the Loan.

 

(iii) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to any federal reserve or central bank
as collateral security in connection with the extension of credit or support by
such federal reserve or central bank to such Lender.

 

(iv) SFIL may (notwithstanding the foregoing clauses, and without notice to, or
consent from, the Borrower or the Facility Agent) assign, charge or otherwise
grant security over all or any fraction of its portion of the Loan and of its
rights as Lender to CAFFIL as collateral security in connection with the
extension of credit or support by CAFFIL to SFIL in respect of this Agreement
and the BpiFAE Enhanced Guarantee, provided that at the time of the assignment,
charge or grant of security CAFFIL is an Affiliate of SFIL and that such
assignment, charge or other security is on terms that (i) CAFFIL shall not have
any rights to assign, charge or grant any security over such rights to any other
person (other than to BpiFAE pursuant to and in accordance with the BpiFAE
Enhanced Guarantee) without the prior written consent of the Borrower, (ii)
CAFFIL shall only be entitled to enforce its rights

 



75

 

 

under such assignment, charge or other security without the prior written
consent of the Borrower if at that time it remains an Affiliate of SFIL, (iii)
prior to any enforcement such assignment, charge or other security, the Borrower
and the Facility Agent shall continue to deal solely and directly with SFIL in
connection with its rights and obligations as Lender under this Agreement and
other Loan Documents (subject to any payment instructions given by SFIL), (iv)
for the avoidance of doubt, the Borrower’s rights and obligations under this
Agreement shall not be increased or affected (including, without limitation, the
right to pay Fixed Rate under Section 3.3.1) as a result of such assignment,
charge or security or any enforcement thereof, (v) the Borrower shall not be
liable to pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that
is greater than the amount which it would have been required to pay to SFIL had
no such assignment, charge or other security been granted and (vi) without
prejudice to SFIL’s obligations under that Section, CAFFIL shall be bound by the
confidentiality provisions set forth in Section 11.15. in relation to any
information to which it applies to the same extent as required of the Lenders.
For the avoidance of doubt: (A) if CAFFIL becomes a Lender under this Agreement
in respect of any portion of the Loan following enforcement of any assignment,
charge or other security granted to it by SFIL pursuant to this Section
11.11.1(iv), it shall have the same rights to assign or transfer all or any
fraction of such portion of the Loan on and subject to the same terms and
conditions as are set forth in this Agreement for assignments and transfers by
other Lenders and (B) CAFFIL may not enforce its rights under any such
assignment, charge or other security by assigning or transferring all or any
fraction of SFIL’s portion of the Loan or any of its rights or obligations under
this Agreement or other Loan Documents except pursuant to an assignment or
transfer to a commercial bank or other financial institution on and subject to
the same terms and conditions as are set forth in this Agreement for assignments
and transfers by Lenders.

 

(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to BpiFAE and (if the Loan is accruing interest at
the Fixed Rate) Natixis DAI and has obtained a prior written consent from BpiFAE
and Natixis DAI and any Assignee Lender (other than BpiFAE and CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1(iv))
is, if the Fixed Rate applies, eligible to benefit from the Fixed Rate
stabilisation. Any assignment or transfer shall comply with the terms of the
BpiFAE Insurance Policy.

 

(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to BpiFAE, if such assignment is required
to be made by that Lender to BpiFAE in accordance with the BpiFAE Insurance
Policy or the BpiFAE Enhanced Guarantee or, if the Lender is SFIL, to CAFFIL
(but only if CAFFIL is, at that time, an Affiliate of SFIL) upon the enforcement
of any security granted pursuant, and subject to the provisions of paragraph
(iv) of Section 11.11.1, in connection with the BpiFAE Enhanced Guarantee.

 

Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender’s
portion of the Loan) are permitted; provided

 



76

 

 

that the Borrower and the Facility Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned or transferred to an Assignee Lender until:

 

a)written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

 

b)such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent and
any other agreements required by the Facility Agent or, if the Fixed Rate
applies, Natixis in connection therewith; and

 

c)the processing fees described below shall have been paid.

 

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made. Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $5,000 (and shall also reimburse the
Facility Agent and Natixis for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

 

SECTION 11.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:

 

a)no participation contemplated in this Section 11.11.2 shall relieve such
Lender from its obligations hereunder;

 

b)such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 

c)the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;

 

d)no Participant, unless such Participant is an Affiliate of such Lender, shall
be entitled to require such Lender to take or refrain from taking any action
hereunder

 



77

 

 

  or under any other Loan Document, except that such Lender may agree with any
Participant that such Lender will not, without such Participant’s consent, take
any actions of the type described in clauses (b) through (f) of Section 11.1;

 

e)the Borrower shall not be required to pay any amount under Sections 4.2(c),
4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have
been required to pay had no participating interest been sold; and

 

f)each Lender that sells a participation under this Section 11.11.2 shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each of the Participant’s
interest in that Lender’s portion of the Loan, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.

 

SECTION 11.11.3. Register. The Facility Agent shall maintain at its address
referred to in Section 11.2 a copy of each Lender Assignment Agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment(s) of, and principal amount of the
Loan owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Facility Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

SECTION 11.11.4. Rights of BpiFAE to payments. The Borrower acknowledges that,
immediately upon any payment by BpiFAE (i) of any amounts to a Lender under the
BpiFAE Insurance Policy, BpiFAE will be automatically subrogated to the extent
of such payment to the rights of that Lender under the Loan Documents or (ii) of
any amount under the BpiFAE Enhanced Guarantee and the enforcement of any
related security granted by SFIL to any of its Affiliates, which may benefit
BpiFAE after payment by BpiFAE under the BpiFAE Enhanced Guarantee, BpiFAE will
be automatically entitled to receive the payments normally due to SFIL under the
Loan Documents( but, for the avoidance of doubt, such payments shall continue to
be made by the Borrower to the Facility Agent in accordance with the provisions
of Section 4.8 or any other relevant provisions of this Agreement, as
applicable).

 

SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Facility Agent or any Lender from engaging in any transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

 



78

 

 

 

SECTION 11.13. BpiFAE Insurance Policy.

 

SECTION 11.13.1. Terms of BpiFAE Insurance Policy

 

a)The BpiFAE Insurance Policy will cover 100% of the Loan.

 

b)The BpiFAE Premium will equal 3% of the aggregate principal amount of the Loan
as at the Actual Delivery Date.

 

c)If, after the Actual Delivery Date, the Borrower prepays all or part of the
Loan in accordance with this Agreement, BpiFAE shall reimburse to the ECA Agent
for the account of the Borrower an amount equal to 80% of all or a corresponding
proportion of the unexpired portion of the BpiFAE Premium, having regard to the
amount of the prepayment and the remaining term of the Loan, such amount to be
calculated in accordance with the following formula:

 

R = P x (1 – (1 / (1+3%)) x (N / (12 * 365)) x 80%

 

where:

 

“R” means the amount of the refund;

 

“P” means the amount of the prepayment;

 

“N” means the number of days between the effective prepayment date and Final
Maturity; and

 

P x (1 – (1 / (1+3%)) corresponds to the share of the financed BpiFAE Premium
corresponding to P.

 

SECTION 11.13.2. Obligations of the Borrower. Provided that the BpiFAE Insurance
Policy complies with Section 11.13.1 and remains in full force and effect, the
Borrower shall pay the balance of the BpiFAE Premium calculated in accordance
with Section 11.3.1(b) and still owing to BpiFAE on the Actual Delivery Date to
BpiFAE on the Actual Delivery Date by directing the Agent in the Loan Request to
pay the Additional Advance in respect of the BpiFAE Premium directly to BpiFAE.

 

SECTION 11.13.3. Obligations of the ECA Agent and the Lenders.

 

a)Promptly upon receipt of the BpiFAE Insurance Policy from BpiFAE, the ECA
Agent shall (subject to any confidentiality undertakings given to BpiFAE by the
ECA Agent pursuant to the terms of the BpiFAE Insurance Policy) send a copy
thereof to the Borrower.

 

b)The ECA Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by BpiFAE under the BpiFAE Insurance Policy as necessary to ensure that the
Lenders obtain the support of BpiFAE pursuant to the BpiFAE Insurance Policy.

 



79

 

 

c)Each Lender will co-operate with the ECA Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the BpiFAE Insurance Policy and each
Interest Stabilisation Agreement continues in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the BpiFAE
Insurance Policy or such Interest Stabilisation Agreement (as the case may be)
does not continue in full force and effect due to its gross negligence or
willful default or due to a voluntary change in status which results in it no
longer being eligible for Fixed Rate interest stabilisation.

 

d)The ECA Agent, in conjunction with the Facility Agent, shall:

 

(i)         make written requests to BpiFAE seeking a reimbursement of the
BpiFAE Premium in the circumstances described in Section 11.13.1(c) promptly
after the relevant cancellation or prepayment and (subject to any
confidentiality undertakings given to BpiFAE by the ECA Agent pursuant to the
terms of the BpiFAE Insurance Policy) provide a copy of the request to the
Borrower;

 

(ii)        use its reasonable endeavours to seek any reimbursement of the
BpiFAE Premium to which the ECA Agent is entitled;

 

(iii)       pay to the Borrower (in the same currency as the refund received
from BpiFAE) the full amount of any reimbursement of the BpiFAE Premium that the
ECA Agent receives from BpiFAE within two (2) Business Days of receipt; and

 

(iv)       relay the good faith concerns of the Borrower to BpiFAE regarding the
amount of any reimbursement to which the ECA Agent is entitled, it being agreed
that the ECA Agent’s obligation shall be no greater than simply to pass on to
BpiFAE the Borrower’s concerns.

 

SECTION 11.14. Law and Jurisdiction

 

SECTION 11.14.1. Governing Law. This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.

 

SECTION 11.14.2. Jurisdiction. For the exclusive benefit of the Facility Agent
and the Lenders, the parties to this Agreement irrevocably agree that the courts
of England are to have jurisdiction to settle any disputes which may arise out
of or in connection with this Agreement and that any proceedings may be brought
in those courts. The Borrower irrevocably waives any objection which it may now
or in the future have to the laying of the venue of any proceedings in any court
referred to in this Section, and any claim that those proceedings have been
brought in an inconvenient or inappropriate forum.

 

SECTION 11.14.3. Alternative Jurisdiction. Nothing contained in this Section
shall limit the right of the Facility Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions

 



80

 

 

preclude the commencement of any proceedings in any other jurisdiction, whether
concurrently or not.

 

SECTION 11.14.4. Service of Process. Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by
law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 3, The Heights –
Brooklands, Weybridge, Surrey, KT13 ONY, Attention: General Counsel, and in that
event shall be conclusively deemed to have been served at the time of leaving
or, if posted, at 9:00 am on the third Business Day after posting by prepaid
first class registered post.

 

SECTION 11.15. Confidentiality. Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Republic of France and any French Authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Facility Agent, any Lender or their respective Affiliates may be party; (E) to
the extent reasonably required in connection with the exercise of any remedy
hereunder; (F) to the Facility Agent or such Lender’s independent auditors,
counsel, and any other professional advisors of the Facility Agent or such
Lender who are advised of the confidentiality of such information; (G) to any
participant or assignee, provided that such Person agrees to keep such
information confidential to the same extent required of the Facility Agent and
the Lenders hereunder; (H) as to the Facility Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Facility Agent, such Lender or such Affiliate; (I)
to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the Facility Agent and the Lenders
hereunder; (J) to any other party to the Agreement and (K) to the French
Authorities and any Person to whom information is required to be disclosed by
the French Authorities. Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15

 



81

 

 

by any of its Affiliates or any of its or its Affiliates’ directors, officers,
employees, professional advisors and agents.

 

SECTION 11.16. French Authority Requirements. The Borrower acknowledges that:

 

a)the Republic of France and any French Authority or any authorised
representatives specified by these bodies shall be authorised at any time to
inspect and make or demand copies of the records, accounts, documents and other
deeds of any or all of the Lenders relating to this Agreement;

 

b)in the course of its activity as the Facility Agent, the Facility Agent may:

 

(i)provide the Republic of France and any French Authority with information
concerning the transactions to be handled by it under this Agreement; and

 

(ii)disclose information concerning the subsidized transaction contemplated by
this Agreement in the context of internationally agreed
consultation/notification proceedings and statutory specifications, including
information received from the Lenders relating to this Agreement.

 

SECTION 11.17. Waiver of immunity. To the extent that the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, the Borrower hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents.

 

SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of a
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

a)the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership

 



82

 

 

    will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.

 



83

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Hull No. A35 Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

 

  ROYAL CARIBBEAN CRUISES LTD.       By                            Name:  
Title:

 

  Address: 1050 Caribbean Way     Miami, Florida 33132   Facsimile No.: (305)
539-0562   Email: agibson@rccl.com     bstein@rccl.com   Attention: Vice
President, Treasurer   With a copy to:  General Counsel

 



84

 

 

  CITIBANK EUROPE PLC as Lender     Commitment       15% of the Maximum By 
             Loan Amount Name:   Title:

 

  1 North Wall Quay   Dublin 1   D01T8Y1   Ireland       Attention: Wei-Fong
Chan     Kara Catt     Romina Coates     Antoine Paycha         Fax No: +44 20
7986 4881   Tel No: +44 20 7986 3036 /     +44 20 7508 0344 /     +44 20 7986
4824 /     +44 20 7500 0907         E-mail:   weifong.chan@citi.com  
kara.catt@citi.com   romina.coates@citi.com   antoine.paycha@citi.com

 



85

 

 

HSBC FRANCE as Lender

 



Commitment       15% of the Maximum By                      Loan Amount Name:  
Title: 

 

  HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit
  103 avenue des Champs Elysées   75008 Paris   France       Attention:    
Florencia Thomas     Alexandra Penda       Fax No: +33 1 40 70 28 80   Tel No:
+33 1 40 70 73 81 /     +33 1 41 02 67 50       Email: florencia.thomas@hsbc.fr
    alexandra.penda@hsbc.fr       Copy to:       HSBC France   103 avenue des
Champs Elysées   75008 Paris   France       Attention: Julie Bellais     Celine
Karsenty       Fax No: +33 1 40 70 78 93   Tel No: +33 1 40 70 28 59 /     + 33
1 40 70 22 97       Email: julie.bellais@hsbc.fr     celine.karesenty@hsbc.fr

 



86

 

 



  BANCO SANTANDER S.A. as Lender     Commitment       13% of the Maximum By 
                          Loan Amount Name:   Title:    

 

  Ciudad Grupo Santander.   Avda. Cantabria s/n 28660   Boadilla del Monte  
SPAIN       For Operational / Servicing matters   Attention: José Manuel Herrero
    Ana Sanz Gómez     Carmen Molina Rodes   Tel No: +91 2573221 /     +91
2891790 /     +91 1752530   Email:   sindicadossan@gruposantander.com  
josema.herrero@gruposantander.com   anasanz@gruposantander.com  
cmolinar@gruposantander.com       For Credit matters   Attention: Elise Regnault
  Tel No: +34 91 289 3722 /     +34 615 90 2718   Email:  
elise.regnault@gruposantander.com       Attention: Angela Rabanal   Tel No: +1
212 297 2942   Email: arabanal@santander.us       Attention: Ecaterina Mucuta  
Tel No: +33 1 53 53 70 46 /     +33 7 76 04 97 30   Email:  
ecaterina.mucuta@gruposantander.com



 



87

 

 



  BANCO BILBAO VIZCAYA ARGENTARIA S.A., PARIS BRANCH as Lender     Commitment  
    13% of the Maximum By                      Loan Amount Name:   Title:    

 

  29 avenue de l'Opéra   75001 Paris   France       Attention: David Albagli    
Alessandro Aiello     Laura Luca de Tena     Natalia Herzner     Shirin
Arabsolghar       Fax No: +33 1 44 86 84 45   Tel No: +39 02 76296 246 /     +33
1 44 86 83 21       Email: david.albagli@bbva.com     laura.luca@bbva.com    
alessandro.aiello@bbva.com     natalia.herzner@bbva.com    
shirin.arabsolghar@bbva.com      





88

 

 

  BNP PARIBAS SA as Lender     Commitment       13% of the Maximum By
                Loan Amount Name:   Title:    

 

  16 Boulevard des Italiens   75009 Paris   France       For Operational /
Servicing matters   Attention : Thierry ANEZO       Tel No: +33 1 43 16 81 57  
Email:   Thierry.anezo@bnpparibas.com       Attention : Estelle FARNY   Tel No :
+33 1 40 14 59 84   Email : Estelle.farny@bnpparibas.com       For Credit
matters       Attention: Mauricio GONZALEZ   Fax No : +1 212 841 2421   Tel No :
+1 212 841 3888   Email : mauricio.gonzalez@us.bnpparibas.com       Attention :
Alexandre DE VATHAIRE   Fax No: +33 1 42 98 13 15   Tel No: +33 1 42 98 00 29  
Email :   alexandre.devathaire@bnpparibas.com

 



89

 

 

  SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS   BRANCH as Lender  
  Commitment   13% of the Maximum Loan Amount By
                                       Name:   Title:       1/3/5 rue Paul
Cézanne   75008 Paris   France

 

  For Operational / Servicing matters   PRIMARY CONTACT   Attention: European
Loan Operations   Address: Sumitomo Mitsui Banking Corporation Europe Limited  
  99 Queen Victoria Street     London EC4V 4EH     United Kingdom    Fax No: +44
20 7786 1569   Tel No: +44 20 7786 1789 / 1588   Email:  
GBLOOADLOANELO@gb.smbcgroup.com   Note: notices to be sent by Fax only      
SECONDARY CONTACT   Attention: Guillaume Branco / Helene Ly   Address:
Transportation Department - Maritime     1/3/5 rue Paul Cézanne     75008 Paris
    France   Tel No: +33 1 44 90 48 71 /     +33 1 44 90 48 76   Email:  
guillaume_branco@fr.smbcgroup.com   helene_ly@fr.smbcgroup.com       For Credit
matters   Attention: Guillaume Branco     Helene Ly                     Hervé
Billi

 



90

 

 

    Claire Lucien                        Fax No: +33 1 44 90 48 01   Tel No: +33
1 44 90 48 71 /     +33 1 44 90 48 76 /     +33 1 44 90 48 48 /     +33 1 44 90
48 49       Email:   guillaume_branco@fr.smbcgroup.com  
helene_ly@fr.smbcgroup.com   FRPAGTFD@fr.smbcgroup.com

 



91

 

 

  SOCIÉTÉ GÉNÉRALE as Lender     Commitment       13% of the Maximum Loan Amount
By                                         Name:   Title:    

 

  29 Boulevard Haussmann   75009 Paris   France       For Credit Matters      
Attention: Patricia SACCO       Muriel BAUMANN   Address: 189, rue
d’Aubervilliers     75886 Paris     CEDEX 18     OPER/FIN/SMO/EXT   Tel No: +33
1 42 14 58 15 /     +33 1 58 98 22 76   Email: patricia.sacco@sgcib.com    
muriel.baumann@sgcib.com       For Operational Matters   Attention: Paul
Rousseau   Address: 189, rue d’Aubervilliers     75886 Paris     CEDEX 18    
OPER/FIN/STR/DMT6   Tel No: +33 1 58 98 50 93   Email:
par-oper-caf-dmt6@sgcib.com

 



92

 



 

  UNICREDIT BANK AG as Lender    
                                                                             
Commitment           5% of the Maximum Loan Amount By                Name:  
Title:                  

 

  Arabellastrasse 12   81925 Munich   Germany         For Credit matters  
Attention: Thomas Stuhrmann /     Burcu Arslan   Tel No: +49 89 378 25693 /
25207   Email:     thomas.stuhrmann@unicredit.de
Burcu.arslan@unicredit.de         For Operational matters   Attention: Agnieszka
Karolina Starska /     Manuela Zuddas /     Michele Angelo Pappalettera        
Tel No: +39 0288 629 985   Email:     munich_buyerscredit.uc@unicredit.eu

 



93

 

 

  CITIBANK N.A., LONDON BRANCH as Global Coordinator               By
                     Name:   Title:                  

 

  Citigroup Centre   Canada Square   London E14 5LB   United Kingdom        
Attention: Wei-Fong Chan     Kara Catt     Romina Coates     Antoine Paycha    
      Fax No: +44 20 7986 4881   Tel No: +44 20 7986 3036 /     +44 20 7508 0344
/     +44 20 7986 4824 /     +44 20 7500 0907       E-mail:    
weifong.chan@citi.com   kara.catt@citi.com   romina.coates@citi.com  
antoine.paycha@citi.com

 



94

 

 

  HSBC FRANCE as ECA Agent               By                            Name:  
Title:      

 

  HSBC France – Global Banking Agency
Operations (GBAO) Transaction Manager Unit   103 avenue des Champs Elysées  
75008 Paris   France       Attention: Florencia Thomas     Alexandra Penda      
  Fax No: +33 1 40 70 28 80   Tel No: +33 1 40 70 73 81 /     +33 1 41 02 67 50
        Email: florencia.thomas@hsbc.fr     alexandra.penda@hsbc.fr         Copy
to:           HSBC France   103 avenue des Champs Elysées   75008 Paris   France
          Attention: Julie Bellais     Celine Karsenty         Fax No: +33 1 40
70 78 93   Tel No: +33 1 40 70 28 59 /     + 33 1 40 70 22 97         Email:
julie.bellais@hsbc.fr
celine.karesenty@hsbc.fr

 



95

 

 

  CITIBANK EUROPE PLC, UK BRANCH as Facility Agent                     By
                       Name:   Title:                  

 

  5th Floor Citigroup Centre   Mail drop CGC2 05-65   25 Canada Square Canary
Wharf   London E14 5LB   U.K.           Fax no.: +44 20 7492 3980        
Attention: EMEA Loans Agency

 



96

 

 



EXHIBIT A

 

FORM OF LOAN REQUEST

 

Citibank Europe plc, UK Branch as Facility Agent

[l]

 

 

Attention:[Name]
[Title]

 

HULL NO. A35 – NOTICE OF DRAWDOWN

 

Gentlemen and Ladies:

 

This Loan Request is delivered to you pursuant to Section 2.3 of the Hull No.
A35 Credit Agreement attached to the novation agreement dated [l] 2019 (together
with all amendments, if any, from time to time made thereto, the “Novation
Agreement”), among Palmeraie Finance Limited as existing borrower, Royal
Caribbean Cruises Ltd. (the “Borrower”), the various other financial
institutions from time to time party thereto as Lenders, Citibank Europe plc, UK
Branch as facility agent (in such capacity, the “Facility Agent”), Citibank
N.A., London Branch as global coordinator, HSBC France as ECA agent, Citicorp
Trustee Company Limited as security trustee, Citibank Europe plc, HSBC France,
Banco Santander S.A., Banco Bilbao Vizcaya Argentaria, Paris Branch, BNP Paribas
SA, Sumitomo Mitsui Banking Corporation Europe Limited, Société Générale and
Unicredit Bank AG as mandated lead arrangers and Palmeraie Finance Limited as
the existing borrower. Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Novation Agreement
or in the form of amended and restated credit agreement (the “Agreement”)
attached to it.

 

The Borrower hereby requests that further advances in respect of the Loan be
made in the principal amount of US$ [l] on [l], 20[l], which amount (when
aggregated with the Novated Loan Balance) does not exceed the Maximum Loan
Amount. The said amounts requested for the Loan are:

 

(A) to the extent of the amount of US$[l], equal to the US Dollar Equivalent of
the amount of EUR [l] equal to 100% of the BpiFAE Premium; and

 

(B) to the extent of US$[l], equal to the US Dollar Equivalent of the amount of
EUR [l] being no more than 80% of the incurred Non-Yard Costs and the Other
Basic Contract Price Increases.

 

True and complete copies of the counterparty confirmations evidencing the rates
of exchange making up the US Dollar Equivalent under (B) in the preceding
paragraph are attached (to the extent not previously provided to the Facility
Agent pursuant to clause 5.6 of the Novation Agreement). Also attached is the
written confirmation of the Builder as to the amount of the incurred Non-Yard
Costs and the Other Basic Contract Price Increases paid or payable to the
Builder by the Borrower on or prior to delivery of the Purchased Vessel.

 



1

 

 

Please wire transfer the proceeds of the Loan as follows:

 

(i)US$[l] (being the amount requested under (B) above) to [BORROWER ACCOUNT];
and

 

(ii)US$[l] (being the amount requested under (A) above) to be disbursed by the
Facility Agent in accordance with paragraphs (1) and (2) below.

 

The Borrower hereby authorizes and instructs the Facility Agent on its behalf to
convert the US Dollar BpiFAE Advance Amount (as defined, and on the basis set
out, in Section 2.3(d) of the Agreement) and pay directly to BpiFAE that portion
of the EUR amount of the BpiFAE Premium which is payable to BpiFAE on the Actual
Delivery Date.

 

The Borrower hereby acknowledges that, pursuant to Section 5.1.5 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the borrowing requested hereby constitute a
representation and warranty by the Borrower that, on the date of such borrowing
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Article VI of the Agreement (excluding,
however, those set forth in Section 6.10) are true and correct in all material
respects.

 

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Facility Agent. Except to the
extent, if any, that prior to the time of the borrowing requested hereby the
Facility Agent shall receive written notice to the contrary from the Borrower,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such borrowing as if then made.

 

The Borrower has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this                 day of                               , 20[l].

 

  Royal Caribbean Cruises Ltd.           By:             Name:     Title:

 



2

 



 

Subject to Opinion Committee Review

 



To the Lenders party to the Credit Agreement referred to below, to Citibank
Europe plc, UK Branch as Facility Agent and to Citicorp Trustee Company Limited
as Security Trustee

 

The other Finance Parties (as defined below)

            Our reference: 01474.50107/US/80698408v3  

 

 

 

[●], 2019

 

 

Royal Caribbean Cruises Ltd.

 

Ladies and Gentlemen:

 

We have acted as legal counsel on matters of Liberian law to Royal Caribbean
Cruises Ltd., a Liberian corporation (the “Borrower”), in connection with a Hull
No. A35 Credit Agreement dated [●], 2019 as novated, amended and restated as of
[●], 2019, by the Novation Agreement (as defined below) (the “Credit Agreement”)
and made between (1) the Borrower, (2) the Lenders (as defined therein) as
several lenders (the “Lenders”), (3) Citibank Europe plc, UK Branch as facility
agent (the “Facility Agent”), (4) Citibank N.A., London Branch as global
coordinator (the “Global Coordinator”), (5) HSBC France as ECA Agent (the “ECA
Agent”), and (6) Citibank Europe plc, HSBC France, Banco Santander, S.A., Banco
Bilbao Vizcaya Argentaria, Paris Branch, BNP Paribas SA, Sumitomo Mitsui Banking
Corporation Europe Limited, Société Générale and Unicredit Bank AG as mandated
lead arrangers (the “Mandated Lead Arrangers”), in respect of a loan facility in
an amount not to exceed the US Dollar Equivalent of €1,284,204,000.

 

We have also acted as legal counsel on matters of Liberian law to the Borrower
in connection with a Novation Agreement dated [●], 2019 (the “Novation
Agreement”) to which the Credit Agreement is scheduled and made between the
parties to the Credit Agreement, Citicorp Trustee Company Limited as security
trustee (the “Security Trustee” and together with the Lenders, the Facility
Agent, the Global Coordinator, the ECA Agent and the Mandated Lead Arrangers,
the “Finance Parties”), and Palmeraie Finance Limited, a Cayman Islands exempted
company.

 

This opinion is furnished to the addressees pursuant to Section 5.1.2.a of the
Credit Agreement. Terms defined in the Credit Agreement shall have the same
meaning when used herein.

 

In rendering this opinion we have examined an executed copy of the Novation
Agreement (the Novation Agreement and the Credit Agreement as novated, amended
and restated by the Novation Agreement, together the “Documents”).

 

We have also examined originals or photostatic copies or certified copies of all
such agreements and other instruments, certificates by public officials and
certificates of officers of the Borrower as are relevant and necessary and
relevant corporate authorities of the Borrower. We have assumed with your
approval, the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity with the original documents of
all documents submitted to us as copies, the power, authority and legal right of
the parties to the Documents other than the Borrower to enter into and perform
their

 



   

 

 

respective obligations under the Documents, and the due authorization of the
execution of the Novation Agreement by all parties thereto other than the
Borrower. We have also assumed that (i) the Borrower does not have its
management and control in Liberia, or undertake any business activity or
operations in Liberia, and (ii) less than a majority of the direct or indirect
shareholders of the Borrower by vote or value are resident in Liberia. We have
further assumed the validity and enforceability of the Documents under all
applicable laws other than the law of the Republic of Liberia.

 

As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.

 

We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), the Revenue Code of Liberia (2000) as amended
by the Consolidated Tax Amendments Act of 2011, and the Liberian Commercial Code
of 2010, made available to us by Liberian Corporation Services, Inc. and the
Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States. In rendering our opinion
as to the valid existence in good standing of the Borrower, we have relied on a
Certificate of Goodstanding issued by order of the Minister of Foreign Affairs
of the Republic of Liberia on [●].

 

This opinion is limited to the law of the Republic of Liberia. We express no
opinion as to the laws of any other jurisdiction.

 

Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:

 

1.The Borrower is a corporation duly incorporated, validly existing under the
Business Corporation Act and in good standing under the law of the Republic of
Liberia;

 

2.The Borrower has full right, power and authority to enter into, execute and
deliver the Novation Agreement and to perform each and all of its obligations
under the Documents;

 

3.The Novation Agreement has been executed and delivered by a duly authorized
signatory of the Borrower;

 

4.Each of the Documents constitutes the legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with its terms;

 

5.Neither the execution nor delivery of the Novation Agreement, nor the
transactions contemplated in the Documents, nor compliance with the terms and
conditions thereof, will contravene any provisions of Liberian law or violate
any provisions of the Articles of Incorporation (inclusive of any articles of
amendment thereto) or the Bylaws of the Borrower;

 



   

 

 

6.No consent or approval of, or exemption by, any Liberian governmental or
public bodies and authorities are required in connection with the execution and
delivery by the Borrower of the Novation Agreement;

 

7.It is not necessary to file, record or register any of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia to render any such document
enforceable against the Borrower;

 

8.Assuming the Novation Agreement has not been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of the Documents or the enforcement thereof in
the courts of Liberia other than customary court fees payable in litigation in
the courts of Liberia;

 

9.The Borrower is not required or entitled under any existing applicable law or
regulation of the Republic of Liberia to make any withholding or deduction in
respect of any tax or otherwise from any payment which it is or may be required
to make under any of the Documents;

 

10.Assuming that the shares of the Borrower are not owned, directly or
indirectly, by the Republic of Liberia or any other sovereign under Liberian
law, neither the Borrower nor the property or assets of the Borrower is immune
from the institution of legal proceedings or the obtaining or execution of a
judgment in the Republic of Liberia;

 

11.Under Liberian law the choice by the Borrower of English law to govern each
of the Documents is a valid choice of law and the irrevocable submission
thereunder by the Borrower to the jurisdiction of the courts of England is a
valid submission to such courts;

 

12.None of the Finance Parties will be deemed to be resident, domiciled or
carrying on business in the Republic of Liberia solely by reason of the
execution of the Novation Agreement or performance or enforcement of the
Documents; and

 

13.Assuming none of the Finance Parties is doing business in the Republic of
Liberia, it is not necessary under Liberian Law that any of the Finance Parties
be licensed, qualified or otherwise registered in the Republic of Liberia in
order to enforce their rights under the Documents.

 

We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, and (ii) while there is nothing in the law of the
Republic of Liberia that prohibits a Liberian corporation from submitting to the
jurisdiction of a forum other than the Republic of Liberia, the enforceability
of such submission to jurisdiction provisions is not dependent upon Liberian law
and such provisions may not be enforceable under the law of a particular
jurisdiction.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Finance Party in accordance with the provisions of the Credit
Agreement and to BpiFrance Assurance Export (“BpiFAE”), SFIL and Caisse
Française de Financement Local (“CAFFIL”). Any such Finance Party, BpiFAE, SFIL
and CAFFIL may

 



   

 

 

rely on the opinions expressed above as if this opinion letter were addressed
and delivered to such Finance Party, BpiFAE, SFIL and CAFFIL on the date hereof.

 

This opinion may not be disclosed to any person other than: (a) those Persons
(such as auditors or regulatory authorities) who, in the ordinary course of
business of the Finance Parties, BpiFAE, SFIL and CAFFIL have access to their
papers and records or are entitled by law to see them, (b) those Persons who are
considering becoming Lenders and/or sub-participants, (c) any affiliates of any
of the Finance Parties, BpiFAE, SFIL or CAFFIL and the officers, directors,
employees and professional advisers of such affiliate, (d) to any judicial
authority in connection with judicial proceedings, (e) any insurer, reinsurer or
risk mitigation provider of any of the Finance Parties, BpiFAE, SFIL or CAFFIL,
and (f) the officers, directors, employees and professional advisers of any of
the Finance Parties, BpiFAE, SFIL and CAFFIL,

 

on the basis that (i) such disclosure is made solely to enable any such Person
to be informed that an opinion has been given and to be made aware of its terms
but not for the purposes of reliance, (ii) we do not assume any duty or
liability to any Person to whom such disclosure is made and (iii) such Person
agrees not to further disclose this opinion or its contents to any other Person,
other than as permitted above, without our prior written consent.

 

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter. Accordingly, any
of the Finance Parties, BpiFAE, SFIL or CAFFIL relying on this opinion letter at
any time should seek advice of its counsel as to the proper application of this
opinion letter at such time.

 

Very truly yours,

 

Watson Farley & Williams LLP

 



   

 



 

[tm1926395d1_ex-b2img01.jpg]      [l] Norton Rose Fulbright LLP 3 More London
Riverside To the Lenders party to the Credit Agreement referred London SE1 2AQ
to below and to Citibank Europe plc, UK Branch United Kingdom as Facility Agent
    Tel         +44 20 7283 6000   Fax         +44 20 7283 6500   DX 85 London  
nortonrosefulbright.com       Direct line   +44 20 7444 3436       Email  
Simon.Hartley@nortonrosefulbright.com       Your reference Our reference    
SRH/LN87653

 

 

 

 

Dear Sirs

 

Oasis 6

 

In accordance with section 5.1.2(b) of the Credit Agreement (as hereinafter
defined), please find enclosed our opinion in relation to the English law
documents involved in this transaction.

 

Yours faithfully

 

 

 

 

 

Norton Rose Fulbright LLP

 



   

 



 

  1Background

 

1.1This opinion is given at the request of our client Citibank Europe plc, UK
Branch (the Facility Agent) in relation to the English law aspects of a loan
transaction (the Transaction) by which certain banks party thereto as lenders
(the Lenders) have made available a credit facility of the USD equivalent of up
to EUR 1,284,204,000 to Royal Caribbean Cruises Ltd. as borrower (the Company)
pursuant to a Credit Agreement (as defined in the Schedule).

 

1.2We have acted as English legal advisers to the Facility Agent and the Lenders
in relation to the Transaction.

 

1.1We have examined the following copy documents relating to the Transaction:

 

(a)the loan documents governed by English law described in part 1 of the
Schedule (the English Financing Documents); and

 

(b)the security document governed by English law described in part 2 of the
Schedule (the English Security Document).

 

1.2In this opinion, the English Financing Documents and the English Security
Documents are referred to as the English Documents.

 

1.3For the purpose of giving this opinion, we have examined no other documents
and have undertaken no other enquiries.

 

1.4Our opinions are given in part 2. Part 3 explains their scope, part 4
describes the assumptions on which they are made and part 5 contains the
qualifications to which they are subject.

 



   

 

 

2Opinions

 

Based on, and subject to, the other provisions of this opinion, we are of the
following opinions:

 

Effect of the English Documents

 

2.1The obligations which the Company is expressed to assume in each English
Document constitute its legal, valid, binding and enforceable obligations

 

2.2If the English Security Document is expressed to create a charge over assets
of the Company, that charge is (subject to its terms) effective to the extent
that the assets concerned are beneficially owned by the Company at the time the
charge is created. To the extent they are not, that charge will (subject to its
terms) become effective if and when the assets concerned become beneficially
owned by that Company.

 

2.3The effectiveness or admissibility in evidence of the English Documents is
not dependent on:

 

(a)any registrations, filings, notarisations or similar actions; or

 

(b)any consents, authorisations, licences or approvals of general application
from governmental, judicial or public bodies.

 

Stamp duty on the English Documents

 

2.4No stamp, registration or similar duty or tax is payable in respect of the
creation of any English Document.

 

Choice of law and jurisdiction

 

2.5The choice of English law to govern the English Documents and any
non-contractual obligations connected to the English Documents is effective.

 

2.6The agreement by the Company in an English Document that the English courts
have jurisdiction in respect of that document or any non-contractual obligations
connected to that document is effective.

 



   

 

 

3Scope

 

3.1This opinion and any non-contractual obligations connected with it are
governed by English law and are subject to the exclusive jurisdiction of the
English courts.

 

3.2This opinion is given only in relation to English law as it is understood at
the date of this opinion. We have no duty to keep you informed of subsequent
developments which might affect this opinion.

 

3.3If a question arises in relation to a cross-border transaction, it may not be
the English courts which decide that question and English law may not be used to
settle it.

 

3.4We express no opinion on, and have taken no account of, the laws of any
jurisdiction other than England. In particular, we express no opinion on the
effect of documents governed by laws other than English law.

 

3.5We express no opinion on matters of fact.

 

3.6Our opinion is limited to the matters expressly stated in part 2, and it is
not to be extended by implication. In particular, we express no opinion on the
accuracy of the assumptions contained in part 4. Each statement which has the
effect of limiting our opinion is independent of any other such statement and is
not to be impliedly restricted by it. Paragraph headings are to be ignored when
construing this opinion.

 

3.7Our opinion is given solely for the benefit of the Facility Agent and the
Lenders from time to time (as that expression is defined in the Credit
Agreement) acting through the Facility Agent. It may not be relied on by any
other person other than BpiFAE and SFIL (each as defined in the Credit
Agreement).

 

3.8This opinion may not be disclosed to any person other than:

 

(a)those persons (such as auditors or regulatory authorities or professional
advisors or insurers or reinsurers or rating agencies) who, in the ordinary
course of business of the Facility Agent, the Lenders, BpiFAE and SFIL, have
access to their papers and records or are entitled by law to see them;

 

(b)those persons who are considering becoming Lenders or sub-participants;

 

(c)those persons in whose favour a Lender charges, assigns or otherwise creates
security (or may do so) pursuant to section 11.11.1((iii) and 11.11.1 of the
Credit Agreement;

 

(d)affiliates of the Facility Agent and the Lenders;

 

(e)to any judicial authority in connection with judicial proceedings; and

 

(f)CAFFIL (as defined in the Credit Agreement),

 

and on the basis that those persons will make no further disclosure.

 



   

 

 

4Assumptions

 

This opinion is based on the following assumptions:

 

Effect of the English Documents

 

4.1Each person which is expressed to be party to the English Documents:

 

(a)is duly incorporated and is validly existing;

 

(b)is not the subject of any insolvency proceedings (which includes those
relating to bankruptcy, liquidation, administration, administrative
receivership, resolution and reorganisation) in any jurisdiction;

 

(c)has the capacity to execute each English Document to which it is expressed to
be a party and to perform the obligations it is expressed to assume under it;

 

(d)has taken all necessary corporate action to authorise it to execute the
Novation Agreement (as defined in the Schedule) and the English Security
Document and to perform the obligations it is expressed to assume under the
English Documents to which it is a party; and

 

(e)has duly executed the Novation Agreement.

 

4.2Each of the Novation Agreement and the English Security Document has been or
will be executed in the form provided to us. There has been no variation, waiver
or discharge of any of the provisions of the English Documents.

 

4.3None of the English Documents is (wholly or in part) void, voidable,
unenforceable, ineffective or otherwise capable of being affected as a result of
any vitiating matter (such as mistake, misrepresentation, duress, undue
influence, fraud, breach of directors’ duties, illegality or public policy) that
is not clear from the terms of the English Documents.

 

4.4All present or future assets over which the Company purports to create
security in the English Security Document are (or, in the case of future assets,
will, when they become subject to the security, be) beneficially owned by the
Company free from all other present or future rights of any kind except to the
extent of any encumbrance which the English Security Document concerned is
expressed to rank behind.

 

4.5The Company is solvent both on a balance sheet and on a cash-flow basis, and
will remain so immediately after the Transaction has been completed.

 

Other facts

 

4.6There are no other facts relevant to this opinion that do not appear from the
documents referred to in part 1.

 

Other laws

 

4.7No law of any jurisdiction other than England has any bearing on the opinion
contained in part 2.

 



   

 

 

5Qualifications

 

This opinion is subject to the following qualifications:

 

Contractual matters

 

5.1The enforcement of contractual obligations is subject to the general
principles of contractual liability, in particular the matters described in the
following paragraphs.

 

5.2Apart from claims for the payment of debts (including the repayment of
loans), contractual obligations are normally enforced by an award of damages for
the loss suffered as a result of a breach of contract; and recoverable loss is
restricted by principles such as causation, remoteness and mitigation. The
specific performance of contractual obligations is a discretionary remedy and is
only available in limited circumstances.

 

5.3Contractual obligations can be discharged by matters such as breach of
contract or frustration. Claims may become time-barred or may be subject to
defences such as set-off or estoppel.

 

5.4The interpretation of the meaning and legal effect of any particular
provision of a contract is a matter of judgment, which will ultimately be
determined by the relevant tribunal. In addition, a document may be capable of
being rectified if it does not express the common intention of the parties.

 

5.5English law has traditionally been protective of guarantors and has developed
a number of defences for them. Although guarantees generally purport to exclude
many of these defences, a guarantee, and any third party security generally,
will be construed in favour of the guarantor or grantor of security where
possible.

 

5.6A clause in a contract which excludes or limits an obligation of one of the
parties or the liability for breach of that obligation will be construed
restrictively, against the person who wishes to rely on it.

 

5.7If a provision of a contract is particularly one-sided it is more likely to
be construed against the party who wishes to rely on it.

 

5.8A provision of a contract may be ineffective if it is incomplete or uncertain
or provides for a matter to be determined by future agreement.

 

5.9A provision of a contract which provides for the conclusive certification or
determination of a matter by one party may not prevent judicial inquiry into the
merits of the claim.

 

5.10Although the parties to commercial contracts are generally free to agree
what they want, this principle does have limits. For instance, a provision for
the payment of a sum in the event of a breach of contract is unenforceable if it
is a penalty and a provision which prevents the assignment of a receivable may
be ineffective.

 

5.11A contractual provision for the forfeiture of a proprietary or possessory
interest, such as the rights of a lessee under a chattel lease, may be
overridden.

 

5.12An undertaking to assume liability for stamp duty or similar taxes may be
ineffective.

 

5.13As a general principle, an authority or power of attorney can be revoked at
any time, and will be revoked if the donor enters into insolvency proceedings.
This is so even if the authority or

 



   

 

 

  power is expressed to be irrevocable and the revocation is therefore made in
breach of contract. The main exception to this principle is where the authority
or power is granted as part of a security arrangement.

 

5.14A provision of a contract which purports to exclude the effect of prior or
subsequent agreements, representations or waivers may be ineffective.

 

5.15A provision of a contract which provides what will happen in the event of an
illegality (including a provision for severance of part of the contract) may not
be enforceable.

 

5.16An agreement in respect of criminal liability may not be enforceable.

 

5.17An indemnity for the costs of litigation may not be enforceable.

 

Security

 

5.18We express no opinion on the priority of the security created by the English
Security Document in relation to any other rights affecting the assets which are
the subject of the security, whether those rights are absolute or by way of
security, whether they are created by agreement or arise by operation of law and
whether they are created before or after the English Security Document. In
relation to particular types of asset, further steps may be required (such as
effecting registrations or giving notices) to protect the priority of security
against claims by third parties.

 

5.19To the extent that the English Security Document purports to create a legal
(as opposed to an equitable) interest, there are limits on the availability of
such an interest and further steps may be required (such as, in relation to
land, registration at H.M. Land Registry) in order to create one.

 

5.20The assets which are the subject of a security created by the English
Security Document may consist of rights against third parties, such as
contractual rights. To the extent that they do, the security is subject to the
terms of those rights (which may, for instance, prohibit the creation of
security) and may be subject to the rights of those third parties (who may, for
instance, have rights of set-off).

 

5.21We express no opinion on the effect of the English Security Document to the
extent that it relates to assets which are situated or registered outside
England or are governed by a law other than English law.

 

5.22A purported fixed charge over an asset will be treated as a floating charge
if the chargee has insufficient control over it and its proceeds.

 

5.23The rights of the holder of a floating charge over assets to the net
proceeds of those assets are subject to the payment of various other liabilities
including preferential debts, certain unsecured debts and the expenses of
certain insolvency proceedings.

 

5.24As a general principle, a creditor with security over the whole (or
substantially the whole) of the assets of a company cannot appoint an
administrative receiver of the company but, instead, can appoint an
administrator.

 

5.25A receiver ceases to be the agent of the company over whose assets he has
been appointed once that company goes into liquidation.

 



   

 

 

5.26A provision of the English Security Document may be ineffective to the
extent that it purports to limit a Company’s right to the return of the charged
assets once it has repaid the secured obligations.

 

Insolvency

 

5.27The parties’ rights are subject to laws affecting creditors’ rights
generally, such as those relating to insolvency (which includes bankruptcy,
liquidation, administration, administrative receivership, resolution and
reorganisation). These laws can apply to persons incorporated or resident
outside England, as well as to those incorporated or resident in England.

 

5.28In particular, on an insolvency:

 

(a)contractual and other personal rights will reduce proportionately with all
similar rights, and contractual provisions which would conflict with this
principle (such as a pro rata sharing clause) are ineffective;

 

(b)transactions (including the security created by the English Security
Document) entered into in the period before the insolvency starts (that period
generally being no longer than two years) may be set aside in certain
circumstances; and

 

(c)the ability of a secured creditor to enforce its security may be subject to
limitations, for instance in an administration.

 

Choice of law and jurisdiction

 

5.29The law which governs a contract and any connected non-contractual
obligations is not determinative of all issues which arise in connection with
that contract. For instance:

 

(a)it may not be relevant to the determination of proprietary issues (such as
those relating to security);

 

(b)rules which are mandatory (which includes public policy rules) in a
jurisdiction which is connected with the contract or in the jurisdiction where
the issue is decided may be applied regardless of the provisions of the
contract; and

 

(c)in insolvency proceedings, the law governing those proceedings may override
the law governing the contract.

 

5.30There are circumstances in which the English courts may, or must, decline
jurisdiction or stay proceedings. Additionally, it may not be possible to
commence proceedings because of an inability to comply with service of process
requirements.

 

5.31The English courts have a discretion to accept jurisdiction in an
appropriate case even though there is an agreement that other courts have
(exclusive or non-exclusive) jurisdiction.

 

5.32The jurisdiction of the English courts in relation to insolvency matters is
not dependent on the submission of the parties to the jurisdiction. The precise
scope of that jurisdiction depends on the nature of the insolvency procedure in
question.

 

5.33Any provision of a contract which requires a party to comply with the
sanctions-related legislation of a foreign jurisdiction may be unenforceable and
unlawful.

 



   

 

 

Schedule
Part 1:The English Documents

 

1A credit agreement dated [l] 2019 as novated, amended and restated by the
Novation Agreement (as defined below) (the Credit Agreement) made between (1)
the Company as borrower, (2) the Lenders as lenders, (3) the Facility Agent, (4)
Citibank N.A., London Branch (Citibank) as global coordinator, (5) HSBC France
as ECA agent and (6) Citibank Europe plc, HSBC France, Banco Santander S.A.,
Banco Bilbao Vizcaya Argentaria, Paris Branch, BNP Paribas SA, Sumitomo Mitsui
Banking Corporation Europe Limited, Société Générale and Unicredit Bank AG as
mandated lead arrangers to provide a term loan to partly finance the
construction of Hull No A35 at Chantiers de l’Atlantique S.A (previously known
as STX France S.A.).

 

2A novation agreement dated [l] 2019 (the Novation Agreement) made between the
parties to the Credit Agreement and Palmeraie Finance Limited, Citicorp Trustee
Company Limited as security trustee (the Security Trustee) and HSBC France as
French Coordinating bank and to which the restated form of the Credit Agreement
is scheduled.

 

Part 2: The English Security Document

 

1An escrow account security agreement dated [l] made between the Company and the
Security Trustee in relation to the Account (as defined therein).

 

   

 

  

   [tm1926395d1_exc-2img01.jpg]

 

[●] Avocats au Barreau de Paris   Solicitors of the Senior Courts of England and
Wales To:      Citibank Europe plc, UK Branch              as agent of certain
finance parties Norton Rose Fulbright LLP   ParisEight   40, rue de Courcelles  
75008 Paris   France

 

  Tel +33 (0)1 56 59 50 00   Fax +33 (0)1 56 59 50 01



  Toque J039   nortonrosefulbright.com

 

  Direct line   +33 1 56 59 52 70       Email  
christine.ezcutari@nortonrosefulbright.com

 

  Your reference Our reference



 

 

1001077633



 

 

 

Dear Sirs

 

OASIS 6: Bpifrance Assurance Export – post-delivery related aspects

 

In accordance with section [●] of the Facility Agreement (as defined below) our
opinion in relation to the Bpifrance Assurance Export Insurance Policy described
below is attached.

 

Yours faithfully

 

 

 

 

Norton Rose Fulbright LLP

 

 

 

 

 

 

 

 

 

 

 

 

499 171 486 R. C.S. PARIS. VAT number: FR 49499171486. Member of an approved
management association; payment of fees by cheque is authorised.

 

Norton Rose Fulbright LLP is a limited liability partnership registered in
England and Wales with number OC328697, and is authorised and regulated by the
Solicitors Regulation Authority. A list of its members and of the other partners
is available at its registered office, 3 More London Riverside, London SE1 2AQ;
reference to a partner is to a member or to an employee or consultant with
equivalent standing and qualification employed or engaged by Norton Rose
Fulbright LLP or any of its affiliates.

 

Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose
Fulbright Canada LLP, Norton Rose Fulbright South Africa Inc and Norton Rose
Fulbright US LLP are separate legal entities and all of them are members of
Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright Verein helps
coordinate the activities of the members but does not itself provide legal
services to clients. Details of each entity, with certain regulatory
information, are available at nortonrosefulbright.com.

 



 

 

 

[tm1926395d1_exc-2img02.jpg] 

 

1Background

 

1.1This opinion is given in relation to the French law aspects of a transaction
(the Transaction) by which:

 

(a)certain banks and financial institutions (the Lenders) have agreed to grant
to PALMERAIE FINANCE LIMITED (the Borrower 1) a facility of up to 1,126,400,000
Euros pursuant to the terms of a facility agreement dated [●] made between,
inter alia (i) the Borrower 1, (ii) the Lenders, (iii) Citibank Europe plc, UK
Branch as facility agent (the Facility Agent), (iv) the banks and financial
institutions named therein as mandated lead arrangers and (v) HSBC France as ECA
Agent (the ECA Agent) (the Original Facility Agreement);

 

(b)Bpifrance Assurance Export (Bpifrance Assurance Export), acting on behalf, in
the name and under the control of the French State in accordance with Article L.
432-2 of the French Insurance Code (Code des Assurances), has agreed to issue a
buyer credit insurance policy in connection with the Facility Agreement (the
Bpifrance Assurance Export Insurance Policy);

 

(c)on [l], Bpifrance Assurance Export has issued the Bpifrance Assurance Export
Policy, initially in connection with the Original Facility Agreement ;

 

(d)by a novation agreement dated [l] (as amended from time to time, the Novation
Agreement), it was agreed that upon delivery of the Ship, the Original Facility
Agreement would be novated so that the borrower thereunder would become Royal
Caribbean Cruises Ltd (the New Borrower) (the Original Facility Agreement, as
novated by the Novation Agreement, being referred to herein as the Facility
Agreement);

 

(e)the Bpifrance Assurance Export Policy contemplated that upon the delivery of
the Ship and the occurrence of the novation referred to in the preceding
paragraph, such Bpifrance Assurance Export Policy would continue to cover the
Facility Agreement;

 

We have not been involved in the negotiation, drafting or execution of the
Bpifrance Assurance Export Insurance Policy.

 

1.2We have acted as French legal advisers to the Facility Agent in relation to
the Transaction.

 

1.3For the purpose of rendering this opinion we have examined execution copies
of the following documents relating to the Transaction:

 

(a)an executed version of the Facility Agreement; and

 

(b)a copy of a letter dated 16 October 2019 and [l] addressed by Bpifrance
Assurance Export in each case to HSBC France, pursuant to which Bpifrance
Assurance Export (acting in the name, on behalf and under the control of the
French State) thereafter, has agreed to issue the Bpifrance Assurance Export
Insurance Policy with respect to the financing of the Vessel (as defined in the
Facility Agreement) in respect of the risks referred to in such letter[s]] (the
Promesses de Garantie), in accordance with the General Terms and Conditions -
Credit Institutions [(ASC EC 17-01)] (Conditions Générales – Etablissements de
Crédit) (the General Conditions) and the Special Terms and Conditions – Credit
Institutions – Buyer Credit Cover [(ASC EC CA 17-01)] (Conditions Spéciales –
Etablissements de Crédit – Garantie d’un Crédit Acheteur) of Bpifrance Assurance
Export (the Special Conditions) and pursuant to the particular conditions
(Conditions Particulières) of the cover (the Particular Conditions) consistent
with those enunciated in such Promesses de Garantie. For the purposes of this
opinion we have reviewed the text of the General Conditions and the Particular
Conditions as published on the website of Bpifrance Assurance Export. The text
of the Particular Conditions is not available on the date of this opinion and we
have not had an opportunity to review them for the purposes of this opinion;

 

(c)the Particular Conditions issued on [l];

 



2

 



 

[tm1926395d1_exc-2img02.jpg] 

 

(d)[an amendment to the Bpifrance Assurance Export Insurance Policy dated [l]
(the Policy Amendment)]1

 

1.4For the purposes of this opinion, we have also examined the following
documents:

 

(a)a copy of the Articles of Association (statuts) of Bpifrance Assurance
Export;

 

(b)an original extract (Extrait K-bis) of the Registry of Commerce and Companies
of Créteil, France, relating to Bpifrance Assurance Export obtained on [●];

 

(c)a non-bankruptcy certificate (certificat de non-faillite) issued by the
Registry of Commerce and Companies of Créteil, France, relating to Bpifrance
Assurance Export obtained on [●]

 

and such other documents as we have considered it necessary or desirable in
order that we may give this opinion. The documents referred to in this paragraph
1.4 above are referred to herein as the Background Documents. Except as stated
above we have not examined any contracts, instruments or documents entered into
by or affecting Bpifrance Assurance Export or any corporate records of Bpifrance
Assurance Export and have not made any other enquiries concerning Bpifrance
Assurance Export.

 

1.5In this Opinion, the Facility Agreement and the Bpifrance Assurance Export
Insurance Policy are collectively referred to as the Operative Documents, and
the Operative Documents and the Background Documents are collectively referred
to as the Documents. The parties to the Operative Documents are referred to as
the Parties.

 

1.6Our opinions are given in part 2. Part 3 explains their scope, part 4
describes the assumptions on which they are made and part 5 contains the
qualifications to which they are subject.

 

2Opinion

 

Based on, and subject to, the other provisions of this opinion, and subject to
any matters not disclosed to us, we are of the opinion that:

 

2.1Based on our examination of the Background Documents, Bpifrance Assurance
Export is a société par actions simplifiée validly existing under the laws of
France, registered with the Registry of Commerce and Companies of Créteil under
single identification number 815 276 308, having a corporate existence expiring
on 16 December 2114.

 

2.2Bpifrance Assurance Export has the power and legal capacity to enter into the
Bpifrance Assurance Export Insurance Policy and to perform its obligations and
exercise its rights thereunder, acting on behalf, in the name and under the
control of the French State.

 

2.3The statutory basis for the provision by the French State to provide cover in
the form of the Bpifrance Assurance Export Insurance Policy is set forth in
Articles 103 et seq. of the Amended Finance Law for 2015 (Law n° 2015-1786 of 29
December 2015), Decree n° 2016-1701 of 12 December 2016 relating to the granting
of the guarantee of the French State for transactions contributing to the
development of foreign commerce of France (relatif à l’octroi de la garantie de
l’Etat pour les opérations concourant au développement du commerce extérieur de
la France) and in Articles L. 432-1 to L. 432-5 and R. 442-1 et seq. of the
French Insurance Code (Code des Assurances). The Bpifrance Assurance Export
Insurance Policy is validly issued pursuant to such provisions.

 

2.4Pursuant to Articles L. 432-1 to L. 432-5 and R. 442-1 et seq. of the French
Insurance Code (Code des Assurances), the Bpifrance Assurance Export Insurance
Policy is issued by Bpifrance Assurance Export acting on behalf, in the name and
under the control of the French State (pour le compte, au nom et sous le
contrôle de l’Etat). Therefore, although the Bpifrance Assurance Export
Insurance Policy is issued and administered by Bpifrance Assurance Export, it
constitutes as a matter of law direct obligations of the French State. Pursuant
to the aforementioned articles of the French Insurance Code, the French State is
authorised to grant the coverage described in the Bpifrance Assurance Export
Insurance Policy.

 



 



1 Only if an amendment to the BPIAE policy is signed.

 



3

 



 

[tm1926395d1_exc-2img02.jpg]

 



2.5The claims of the policyholder against Bpifrance Assurance Export acting on
behalf, in the name and under the control of the French State and against the
French State under the Bpifrance Assurance Export Insurance Policy will rank at
least pari passu with the claims of all other creditors of Bpifrance Assurance
Export acting on behalf, in the name and under the control of the French State
and of the French State under the insurance policies issued by Bpifrance
Assurance Export acting on behalf, in the name and under the control of the
French State in accordance with Articles L. 432-1 to L. 432-5 and R. 442-1 et
seq. of the French Insurance Code, except (in the case of Bpifrance Assurance
Export) for such claims as are preferred under the laws of the French Republic.

 

2.6The Bpifrance Assurance Export Insurance Policy, when issued, will create
legal (licite), valid (valable) and binding (ayant force obligatoire)
obligations of the French State, entered into by Bpifrance Assurance Export
acting on behalf, in the name and under the control of the French State,
enforceable (opposable) against the French State in accordance with its terms.

 

2.7There are no governmental or regulatory consents, approvals or authorisations
required to ensure the validity (validité), binding effect (force obligatoire)
and enforceability (opposabilité) of the Bpifrance Assurance Export Insurance
Policy, other than that referred to in paragraph 4.15 hereof.

 

2.8In order to ensure the validity (validité), binding effect (force
obligatoire) and enforceability (opposabilité) of the obligations created by the
Bpifrance Assurance Export Insurance Policy, as relevant, it is not required
under the laws or practice of the French Republic that the Bpifrance Assurance
Export Insurance Policy or any other document be notarised, filed with, or
recorded or registered in any public office or elsewhere in the French Republic.

 

2.9Under French law, Bpifrance Assurance Export is subject to private commercial
law and to suit, and neither Bpifrance Assurance Export nor any of its property
or asset has immunity from the jurisdiction of any court or any legal process
(whether through service of notice, attachment prior to notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise), except
that:

 

(a)to the extent that Bpifrance Assurance Export occupies or possesses any
property by virtue of any licence or other grant from the French state, such
property and the title of Bpifrance Assurance Export thereto may be immune from
suit or execution on the grounds of sovereignty;

 

(b)to the extent that Bpifrance Assurance Export owns assets which are necessary
to exercise its mission of provider of public services (mission de service
public), such assets and the title of Bpifrance Assurance Export thereto may be
immune from suit or execution; and

 

(c)suit and execution against Bpifrance Assurance Export’s assets or properties
may be affected by action taken by the French Republic authorities in the
interests of national defence or on the occurrence of exceptional circumstances
of paramount importance to the national interest of the French Republic, as such
concept is understood under the Constitution, laws and regulations of the French
Republic.

 

2.10While there is no express waiver by the French State of immunity from
jurisdiction set forth in the Bpifrance Assurance Export Insurance Policy, we
are of the opinion that [Article 20] of the General Terms and Conditions-Credit
Institutions [(ASC EC 17-01)] (Conditions Générales – Etablissements de Crédit)
applicable to the Bpifrance Assurance Export Insurance Policy, by providing that
any disputes that may arise in connection with the application of the Bpifrance
Assurance Export Insurance Policy shall be submitted to the jurisdiction of the
relevant courts in Paris, constitutes an implied and valid waiver of any such
immunity from jurisdiction. The French State is normally represented by the
Agent judiciaire de l’Etat before relevant courts of Paris (ordre judiciaire).

 

2.11Under the laws of the French Republic, the French State is subject to French
public law and benefits from sovereign immunity over its property or assets,
within the meaning of the relevant administrative case law (jurisprudence
administrative) and as codified in the French Code of Property of Public Persons
(Code Général de Propriété des Personnes Publiques).

 

2.12The execution, delivery and performance of the Bpifrance Assurance Export
Insurance Policy will not violate or exceed (i) Bpifrance Assurance Export’s or
the French State’s powers or statute, or (ii) any provision of applicable law or
regulation to which Bpifrance Assurance Export or the French State is subject.

 



4

 



 

[tm1926395d1_exc-2img02.jpg] 

 

2.13There is no provision in the Facility Agreement, the other Finance Documents
or the Building Contract (each, as defined in the Facility Agreement) which
contravenes or conflicts with any provision of the t Bpifrance Assurance Export
Insurance Policy (which includes the Conditions Particulières (Specific
Conditions) [and the Policy Amendment)]2), in a manner such as to jeopardise the
insurance cover contemplated thereunder (.

 

2.14The choice by the Parties of French law to govern the Bpifrance Assurance
Export Insurance Policy is effective and would be recognised and upheld as a
valid choice of law by the French courts.

 

2.15The agreement by Bpifrance Assurance Export in the Bpifrance Assurance
Export Insurance Policy that the French courts have jurisdiction in respect of
those documents is effective and would be recognised and upheld as a valid
choice of law in any proceedings in the courts of France and applied by such
courts in proceedings in relation to the Bpifrance Assurance Export Insurance
Policy as the governing law thereof.

 

2.16Bpifrance Assurance Export has duly executed the Bpifrance Assurance Export
Insurance Policy in the name, on behalf of and under the control of the French
State.

 

2.17No stamp duty, registration fee or duty or similar taxes and charges are
payable in France in connection with the signing or enforceability of the
obligations under the Bpifrance Assurance Export Insurance Policy

 

2.18No party to the Bpifrance Assurance Export Insurance Policy will be deemed
to be domiciled in or to carry on business in the French Republic solely by
virtue only of the execution of the Bpifrance Assurance Export Insurance Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

2 Only if an amendment to the BPIAE policy is signed.

 



5

 



 

[tm1926395d1_exc-2img02.jpg] 

 

3Scope

 

3.1This opinion is given only in relation to French law as it is understood at
the date of this opinion. Our understanding of French law is based on the laws
and regulations in force and effect in metropolitan France, and as applied by
the French courts in their decisions publicly available as at the date of this
opinion. We have no duty to keep you informed of subsequent developments which
might affect this opinion.

 

3.2We express no opinion on, and have taken no account of, the laws of any
jurisdiction other than the jurisdiction of the French Republic. If a question
arises in relation to a cross-border transaction, it may not be the French
courts which decide that question and French law may not be used to settle it.

 

3.3We express no opinion on matters of fact.

 

3.4Our opinion is limited to the matters expressly stated in part 2, and it is
not to be extended by implication. In particular, we express no opinion on the
accuracy of the assumptions contained in part 4 or as to whether the terms of
the Operative Documents are adequate to fulfil the commercial intentions of the
parties with respect thereto. Each statement which has the effect of limiting
our opinion is independent of any other such statement and is not to be
impliedly restricted by it. Paragraph headings are to be ignored when construing
this opinion.

 

3.5Our opinion is given solely for the benefit of the Agent and the Lenders (as
that expression is defined in the Facility Agreement) acting through the Agent.
It may not be relied on by any other person.

 

3.6This opinion may not be disclosed to any person other than:

 

a)those persons (such as auditors or regulatory authorities or professional
advisors or insurers or reinsurers or rating agencies) who, in the ordinary
course of business of the Facility Agent, the Security Trustee, the Lenders,
SFIL and their respective affiliates, have access to their papers and records or
are entitled by law to see them; and

 

b)those persons who are considering becoming Lenders and/or sub-participants;

 

c)those persons in whose favour a Lender charges, assigns or otherwise creates
security (or may do so) pursuant to the clause entitled “Security over Lenders'
rights” of the Facility Agreement

 

d)affiliates of the Facility Agent, the Security Trustee and the Lenders;

 

e)to any judicial authority in connection with judicial proceedings; and

 

f)CAFFIL (as defined in the Facility Agreement),

 

and on the basis that those persons will make no further disclosure and are not
entitled to rely thereon.

 

3.7This opinion and any non-contractual obligations connected with it are
governed by French law and are subject to the exclusive jurisdiction of the
French courts.



 



6

 



 

[tm1926395d1_exc-2img02.jpg] 

 

4Assumptions

 

For the purpose of this opinion, we have assumed, without making any independent
investigation in relation thereto:

 

4.1the authenticity and completeness of all documents submitted to us as
originals, the genuineness of all signatures, stamps and seals on the originals
of all copy documents delivered to us and the completeness and conformity to
original documents of all copies or photocopies furnished to us;

 

4.2the due authorisation, execution and delivery by the parties thereto of the
Operative Documents other than Bpifrance Assurance Export and we refer you in
such respect to the opinions being delivered to you in respect of such matters
on the date hereof;

 

4.3that the Documents are complete, accurate and up-to-date and have not been
revoked, amended, superseded or varied, in whole or in part;

 

4.4that each party to the Operative Documents, other than Bpifrance Assurance
Export, is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation;

 

4.5that each of the Bpifrance Assurance Export insured parties to the Facility
Agreement will at all relevant times observe its duties towards Bpifrance
Assurance Export set forth in the Bpifrance Assurance Export Promesse de
Garantie and in the Bpifrance Assurance Export Insurance Policy, as relevant;

 

4.6that, in so far as is relevant to the Bpifrance Assurance Export Insurance
Policy, the Facility Agreement and the other Finance Documents represent and
contain the entirety of the transaction entered into between the parties thereto
with respect to the subject matter thereof and the absence of any other
arrangements between any of the parties to the Facility Agreement and any
declaration or act which modify, supplement or supersede any of the terms of the
Facility Agreement, which have not been disclosed and approved by Bpifrance
Assurance Export;

 

4.7the truth, accuracy and completeness, at all relevant times, of each of the
representations or other statements of matters of fact contained in the
Operative Documents (or any other document to be issued in connection with the
Operative Documents) in relation to each of the respective parties thereto and
that all of the representations and warranties given by any of the parties to
the Facility Agreement are, and will be, when made or repeated or when deemed
made or repeated (as the case may be) are true and accurate;

 

4.8that the representations made and the information made available by you and
any lender under the Facility Agreement to Bpifrance Assurance Export in the
application, and the additional information provided to Bpifrance Assurance
Export by any of such parties in correspondence with Bpifrance Assurance Export
following the application and preceding the issuance of the Bpifrance Assurance
Export Insurance Policy are true, complete, not misleading and up-to-date and
consistent with the Facility Agreement and that Bpifrance Assurance Export has
been given full disclosure, in writing, of the structure of the Transaction and
that each of such parties have observed at all times their duties towards
Bpifrance Assurance Export, in particular:

 

a)their duty to perfect good faith i.e., they have notified completely and
truthfully in writing all and any information of material significance for the
granting of the Bpifrance Assurance Export Insurance Policy when they submitted
the application;

 

b)they have promptly given notice to Bpifrance Assurance Export of any changes
in the information given by the application for support or new information which
differs from that given in the application for support and which become known
prior to receiving final approval from Bpifrance Assurance Export;

 

4.9the terms of the Operative Documents, and the procedures set out therein are
and will continue to be duly observed by the Facility Agent and (where
applicable) the Lenders thereunder;

 

4.10the satisfaction of all conditions to which the Facility Agreement are
expressed to be conditional;

 

4.11that the Facility Agreement constitutes valid, legal and binding obligations
of the parties thereto in accordance with its terms under the laws to which it
is expressly subject;

 



7

 

 

[tm1926395d1_exc-2img02.jpg] 

 

4.12that, insofar as any obligation of the Bpifrance Assurance Export Insurance
Policy falls to be performed in, or is otherwise affected by, the laws of any
jurisdiction other than the laws of France, its performance would not be illegal
or ineffective under the laws of that jurisdiction;

 

4.13the Articles of Association (statuts) referred to in paragraph 1.4(a) are
true, complete and up to date as at the date hereof;

 

4.14that  the Bpifrance Assurance Export Insurance Policy was executed by a duly
authorised person representing Bpifrance Assurance Export;

 

4.15Bpifrance Assurance Export has received the approval of the French Ministère
de l’Economie, des Finances et de l’Industrie in respect of the Bpifrance
Assurance Export Insurance Policy in accordance with Article R. 442-2 of the
French Insurance Code;

 

4.16the Bpifrance Assurance Export Insurance Policy is not or will not be
(wholly or in part) void, voidable, unenforceable, ineffective or otherwise
capable of being affected as a result of any vitiating matter (such a mistake,
misrepresentation, fraud, illegality or public policy);

 

4.17the Bpifrance Assurance Export Insurance Policy does not constitute state
aid (as contemplated under article 87 of the European Community Treaty) (i.e. do
not have the effect of distorting or threatening to distort competition in trade
between Member States). However, we are of the view that the risk that the
Bpifrance Assurance Export Insurance Policy constitutes prohibited state aid is
remote and that, even if it were found to constitute prohibited state aid, it is
likely that the consequences would be limited to an adjustment of the financial
charges applicable to the Facility Agreement but would not affect the Bpifrance
Assurance Export Insurance Policy;

 

4.18that there are no other facts relevant to this opinion that do not appear
from the Operative Documents; and

 

4.19that no law of any jurisdiction other than France has any bearing on the
opinion contained in part 2.



 



8

 



 

[tm1926395d1_exc-2img02.jpg] 

 

5Qualifications

 

This opinion must be read subject to the following qualifications and
observations as to French law:

 

5.1the exercise of rights under the Bpifrance Assurance Export Policy is subject
to satisfaction of all relevant conditions of effectiveness under the terms
thereof and to compliance by the beneficiary with such rights of its own
obligations as set forth in such Bpifrance Assurance Export Insurance Policy,
and failure to comply with such obligations may entitle the French State in
certain circumstances to be released from its obligation to indemnify for the
losses covered therein vis-à-vis such beneficiary;

 

5.2the Background Documents are not conclusive about the status of Bpifrance
Assurance Export. For example, the Registre du Commerce et des Sociétés
(Registry of Commerce and Companies) is reliant on third parties to provide them
with information; and there will be a time-lag between the occurrence of an
event (such as insolvency) and its notification to, and subsequent appearance
at, the Registry of Commerce and Companies. Additionally, the Registry of
Commerce and Companies does not exhaustively record all material events which
may affect a company (however, this would not affect the status of the French
State as the entity responsible for the cover provided under the Bpifrance
Assurance Export Insurance Policy);

 

5.3the enforcement of the Bpifrance Assurance Export Insurance Policy may be
limited by applicable bankruptcy, insolvency, or similar arrangements, or by
moratorium or other laws relating to or affecting the enforcement of creditors'
rights generally insofar as it is issued by Bpifrance Assurance Export; however,
we point out in this respect that Bpifrance Assurance Export is in this instance
acting on behalf, in the name and under the control of the French State and
that:

 

(a)pursuant to Article L. 432-4 of the French Insurance Code, Bpifrance
Assurance Export acting on behalf, in the name and under the control of the
French State establishes a separate and distinct accounting for transactions
which it concludes with the guarantee of the French State; and

 

(b)in accordance with Articles L. 432-1 and L. 432-2 of the French Insurance
Code, the Bpifrance Assurance Export Insurance Policy constitutes direct
obligations of the French State;

 

5.4a French court has the power under article 1343-5 of the French Civil Code
(Code civil) to postpone or spread over time the payment of the sums due for a
period not in excess of two years, taking into account the situation of the
debtor and the needs of the creditor. In such case, the court may also provide
separately that any payments which are postponed will bear interest at a reduced
rate (but not less than the legal minimum rate), or that payments will initially
be allocated to principal rather than interest. The court may require as a
condition to such decision that the debtor accomplish certain acts in order to
facilitate or guarantee the payment of the debt. A decision of a court made
pursuant to articles 1343-5 of the French Civil Code (Code civil) suspends any
procedures for enforcement which have been commenced by the creditor, and any
default interest or penalties incurred due to late payments cease to be due
during the period fixed by the court. Any contractual stipulation to the
contrary will not be effective. Article 1343-5 of the French Civil Code is a
rule of general application and therefore will probably apply to Bpifrance
Assurance Export, as a private company, since there is no specific exception
provided by law or decision of the French courts in relation to 1343-5 (Code
civil). However, the position of the French State, as the direct obligor in
respect of the Bpifrance Assurance Export Insurance Policy, would in our view
not qualify for rescheduling of the debts;

 

5.5the enforcement under French law or before a French court of provisions of
any of the Operative Documents concerning damages and indemnification could be
limited by application of all or part of the provisions of articles 1231 et seq.
of the French Civil Code (Code civil) pertaining to damages and indemnification
in contractual matters (in particular, but without limitation, article 1231-5 of
the French Civil Code (Code civil), under which, where an agreement provides for
liquidated damages or a penalty or an increase in the interest rate of a loan
arising as a result of a breach of contract, the court may limit the amount of
payments due under the relevant provision if it considers it clearly
insufficient or excessive in regards to the actual loss suffered by the party
not in breach or, where an obligation is performed in part, may reduce such
amount in proportion to the benefit which such partial performance conferred on
the beneficiary of the obligation);

 

5.6

French courts may, if requested, render a judgement in the foreign currency in
which a debt is expressed if such debt arises under an international contract or
a foreign judgement. However, if a judgement awarded by a French court were to
be expressed in Euro, it would normally be expressed by reference to the
exchange

 



9

 

 

[tm1926395d1_exc-2img02.jpg] 

 



    value of the relevant amount of the said foreign currency at the rate of
exchange prevailing on the date of the judgement or, if the court so decides at
the claimant's request, at the actual date of payment;

 

5.7in the event of any proceedings being brought in a French court in respect of
a monetary obligation expressed to be payable in a currency other than euros, a
French court would probably give judgement expressed as an order to pay, not
such currency, but its euro equivalent at the time of payment or enforcement of
judgement. With respect to a bankruptcy, insolvency, liquidation, moratorium,
reorganisation, reconstruction or similar proceedings, French law may require
that all claims or debts be converted into euros at an exchange rate determined
by the court at a date related thereto, such as the date of commencement of a
winding-up;

 

5.8a determination or certificate as to any matter provided for in the Bpifrance
Assurance Export Insurance Policy might be held by a French court not to be
final, conclusive or binding, if such determination or certificate could be
shown to have an unreasonable, incorrect or arbitrary basis or not to have been
given or made in good faith;

 

5.9claims may become barred by effluxion of time or may be or become subject to
defence of set-off or counterclaim;

 

5.10a French court may stay proceedings if concurrent proceedings are being
brought elsewhere;

 

5.11to the extent that this legal opinion addresses French legal concepts in the
English language and not in their original French terms, such translations may
not comprehensively cover the meaning of such legal concepts under French law.
This opinion may, therefore, only be relied upon under the express condition
that any issues of interpretation arising thereunder will be governed by French
law and be brought before a French court;

 

5.12other than as set out in paragraph 2.17, we do not express any opinion as to
any taxation matters;

 

5.13our opinion as to the enforceability of the Bpifrance Assurance Export
Insurance Policy relates only to its enforceability under French law in
circumstances where the competent French court has and accepts jurisdiction; the
term "enforceable" refers to the legal character of the obligations assumed by
the parties under such Bpifrance Assurance Export Insurance Policy, i.e. that it
is of a character which French law generally enforces or recognises;
furthermore, and with respect to the Bpifrance Assurance Export Insurance Policy
which are expressed to be governed by French law, pursuant to the French Civil
Code, the reliance on or the enforcement of contractual terms and conditions may
under certain circumstances be contrary to an overriding principle of good faith
or to the principle that rights must not be exercised unreasonably (principle of
abus de droit) ; and this opinion is based upon the laws, and published judicial
and administrative decisions as of the date hereof, which are subject to any
amendment, repeal or other modification of the applicable laws or judicial or
administrative decisions hereafter enacted or rendered, and

 

5.14the law which governs a contract and any connected non-contractual
obligations is not determinative of all issues which arise in connection with
that contract. For instance:

 

(a)the law in force where an asset is located may be applicable to issues of
ownership of, or security granted over, such asset;

 

(b)rules which are mandatory (which includes public policy rules) in a
jurisdiction which is connected with the contract or in the jurisdiction where
the issue is decided may be applied regardless of the provisions of the
contract; and

 

(c)in insolvency proceedings, the law governing those proceedings may override
the law governing the contract.



 



10

 



 

    CLIFFORD CHANCE US LLP           31 WEST 52ND STREET     NEW YORK, NY
10019-6131     TEL + 1 212 878 8000     FAX +1 212 878 8375    
www.cliffordchance.com

 

Citibank Europe plc, UK Branch ("the
"Facility Agent")   [DATE] Citigroup Centre
Canada Square
London E14 5LB
United Kingdom           For the benefit of the Facility Agent and the
other banks and financial institutions listed in
the Appendix hereto (collectively "Lenders"
and singly "Lender"    

 

 

 

 

Re: Application of U.S. Withholding Tax to Royal Caribbean Cruises Ltd. Payments

 

 

 

Dear Sirs:

 

You have asked whether U.S. withholding tax will be imposed on payments made by
the U.S. branch of Royal Caribbean Cruises Ltd. ("RCCL"), a corporation
organized under the laws of Liberia, to any of the Lenders, under the Hull No.
A35 Credit Agreement dated [DATE] (the "Credit Agreement") as novated, amended
and restated pursuant to the novation agreement dated [DATE] (together the
"Amended Credit Agreement") between, amongst others, RCCL as borrower and the
Lenders, Citibank, N.A., London Branch as global coordinator, the Facility Agent
as facility agent, HSBC France as ECA agent, and Citibank Europe plc, HSBC
France, Banco Santander, S.A., Banco Bilbao Vizcaya Argentaria, Paris Branch,
BNP Paribas SA, Sumitomo Mitsui Banking Corporation Europe Limited, Société
Générale and Unicredit Bank AG as mandated lead arrangers.

 

Under the Amended Credit Agreement, the Lenders would severally lend money to
RCCL to help fund the purchase of Hull No. A35 at Chantiers de l'Atlantique S.A.

 

The loan advanced under the Amended Credit Agreement will accrue interest at
either a fixed rate or a floating rate in accordance with the provisions set
forth in the Amended Credit Agreement.

 

In connection with rendering this opinion we have reviewed the Amended Credit
Agreement and such other documents as we have deemed necessary or appropriate
for purposes of rendering this opinion. We have assumed, with your consent,
that: (i) all documents reviewed by us are original

 





 

 

    CLIFFORD CHANCE US LLP



 

documents, or true and accurate copies of original documents, and have not been
subsequently amended; (ii) the signatures on each original document are genuine;
(iii) all representations and statements as to matters of fact set forth in such
documents are true and correct; (iv) all obligations imposed by any such
documents on the parties thereto have been or will be performed or satisfied in
accordance with their terms; and (v) there are no documents relevant to this
opinion to which we have not been given access. We have assumed, with your
consent, that each Lender that is a non-U.S. person will be claiming the
benefits of an income tax treaty between the United States and the jurisdiction
in which it was formed (each such Lender a "Treaty Lender"). We have assumed,
with your consent, that with respect to each Treaty Lender:

 

(i)  the relevant Treaty Lender (which term as used in this opinion letter does
not include any successor or assign of such Treaty Lender) is and will continue
to be eligible to claim benefits as a resident of the jurisdiction in which it
was formed under the income tax treaty between the United States and such
jurisdiction currently in force (each a "Treaty");

 

(ii)  the relevant Treaty Lender will not receive payments under the Amended
Credit Agreement that are attributable, for purposes of the Treaty, to a
permanent establishment of the relevant Treaty Lender in the United States;

 

(iii)  the relevant Treaty Lender has not made and will not make an election, or
otherwise take steps, to be treated as other than a corporation for United
States federal income tax purposes;

 

(iv)  the relevant Treaty Lender has provided RCCL or its agent with a properly
completed Internal Revenue Service ("IRS") Form W-8BEN or W-8BEN-E, as
appropriate, accurately representing that the relevant Treaty Lender is eligible
to claim benefits under a Treaty for all payments under the Amended Credit
Agreement;

 

(v)  if the relevant Treaty Lender is receiving payments for a participant, it
has provided RCCL with a properly completed IRS Form W-8IMY to which it attached
its own IRS Form W-8BEN or W-8BEN-E, as appropriate, and a properly completed
IRS Form from each participant accurately representing that the participant is
entitled to receive all payments under the Amended Credit Agreement free and
clear of U.S. withholding;

 

(vi)  the relevant Treaty Lender will be eligible to receive payments free of
withholding under the provisions of Sections 1471 through 1474 of the U.S.
Internal Revenue Code ("FATCA") and will provide RCCL or its agent with such
properly completed IRS forms, certifications and other items as may be required
to establish such Lender's exemption from withholding under FATCA; and

 

(vii)  all of the foregoing will, in relation to the relevant Treaty Lender,
continue to be accurate and correct.

 

Conclusion

 

We are members of the Bar of the State of New York. This opinion is limited to
the U.S. federal withholding tax treatment of payments by RCCL under the Amended
Credit Agreement and does not address any other tax or legal consequences of the
transactions contemplated in the Amended

 



- 2 -

 

 

    CLIFFORD CHANCE US LLP

 

Credit Agreement. This opinion is rendered solely to the Facility Agent for the
benefit of itself and the other Lenders listed in the Appendix hereto and may
not be relied upon by any other person, other than the Facility Agent's and
those other Lenders' respective legal advisors. Our opinion is based on existing
authorities as of the date hereof and may change as a result of subsequent
legislation, regulations, administrative pronouncements, court opinions or other
legal developments, possibly with retroactive effect. We do not undertake to
update this opinion based on any such developments unless specifically engaged
by the Facility Agent on behalf of itself or any other Lender to do so. Our
opinion is not binding on the IRS, and no assurance can be given that the
conclusions expressed herein will not be challenged by the IRS or will be
sustained by a court.

 

Based on the assumptions and limitations set forth above, we are of the view
that there will be no U.S. federal withholding tax imposed on payments by RCCL
under the Amended Credit Agreement to any Treaty Lender. Payments to non-U.S.
persons that are not considered to be U.S. source income for U.S. federal income
tax purposes, generally are not subject to U.S. withholding tax. Payments by
RCCL under the Amended Credit Agreement to any Treaty Lender, to the extent they
are U.S. source income, will be exempt from U.S. withholding tax either under
the Interest or Other Income Articles of the relevant Treaty. Should any of the
said assumptions set forth above with respect to a Lender be invalid or cease to
be valid in relation to a Lender, that Lender shall not be entitled to rely upon
this opinion.

 

Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.

 

Sincerely,

 



- 3 -

 

 

    CLIFFORD CHANCE US LLP

 

APPENDIX

 

Lender Address of Record Booking Office Residence for Treaty Purposes Citibank
Europe plc

1 North Wall, Quay

Dublin 1 Ireland

Dublin Ireland Banco Santander, S.A.

Ciudad Grupo Santander

Avda. Cantabria s/n 28660

Boadilla del Monte Spain

Madrid Spain Banco Bilbao Vizcaya Argentaria, Paris Branch

29 avenue de l'Opéra

75001 Paris

France

Paris Spain BNP Paribas SA

16 Boulevard des Italiens

75009 Paris

France

Paris France HSBC France

103 avenue des Champs Elysées

75008 Paris, France

Paris France SFIL

1-, rue de Passeur de Boulogne

CS 80054
92861 Issy-les-Moulieaux Cedex 9

France

[·] France Société Générale

29 Boulevard Haussmann

75009 Paris, France

Paris France Sumitomo Mitsui Banking Corporation Europe Limited

1/3/5 rue Paul Cézanne

75008 Paris, France

Paris UK Unicredit Bank AG

Arabellastrasse 12

81925 Munich

Germany

Munich Germany

 



- 4 -

 



EXHIBIT C

 

FORM OF LENDER ASSIGNMENT AGREEMENT

 

To:Royal Caribbean Cruises Ltd.

 

To:Citibank Europe plc, UK Branch as Facility Agent (as defined below)

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

We refer to clause b of Section 11.11.1 of the Hull No. A35 Credit Agreement,
dated as of [l] 2019 as novated, amended and restated on [l], 20[l] (together
with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Agreement”) among Royal Caribbean Cruises Ltd.
(the “Borrower”), the various other financial institutions from time to time
party thereto as Lenders, Citibank Europe plc, UK Branch as facility agent (in
such capacity, the “Facility Agent”), Citibank N.A., London Branch as global
coordinator, HSBC France as ECA agent, Citicorp Trustee Company Limited as
security trustee, Citibank Europe plc, HSBC France, Banco Santander S.A., Banco
Bilbao Vizcaya Argentaria, Paris Branch, BNP Paribas SA, Sumitomo Mitsui Banking
Corporation Europe Limited, Société Générale and Unicredit Bank AG as mandated
lead arrangers. Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Agreement.

 

This agreement is delivered to you pursuant to clause b of Section 11.11.1 of
the Agreement and also constitutes notice to each of you, pursuant to clause a
of Section 11.11.1 of the Agreement, of the assignment and transfer by way of
novation to        (the “Assignee”) of an amount of the Loan/Commitment
of                    (the “Assignor”) outstanding under the Agreement on the
date hereof. After giving effect to the foregoing assignment and transfer, the
amounts of the Assignor’s and the Assignee’s respective shares of the
Loan/Commitments for the purposes of the Agreement are set forth opposite such
Person’s name on the signature pages hereof.

 

The Assignee hereby acknowledges and confirms that it has received a copy of the
Agreement and the exhibits related thereto, together with copies of any
documents which have been required to be delivered under the Agreement as a
condition to the making of the Loan thereunder. The Assignee further confirms
and agrees that in becoming a Lender and in making its contribution to the Loan
under the Agreement, such actions have and will be made without recourse to, or
representation or warranty by the Facility Agent.

 

Except as otherwise provided in the Agreement, effective as of the date of
acceptance hereof by the Borrower and the Facility Agent:

 

(a)        the Assignee

 

(i)               shall be deemed automatically to have become a party to the
Agreement, have all the rights and obligations of a “Lender” under the Agreement
and the other Loan Documents as if it were an original signatory thereto to the
extent specified in the second paragraph hereof;

 



  1 

 

 





(ii)              agrees to be bound by the terms and conditions set forth in
the Agreement and the other Documents as if it were an original signatory
thereto; and

 

(b)       the Assignor shall be released from its obligations under the
Agreement and the other Documents to the extent of the relevant percentage of
the Loan/Commitment specified in the second paragraph hereof.

 

The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Facility Agent the processing fee and expenses referred to in
[Section 11.11.1] of the Agreement upon delivery hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan/Commitment and requests the Borrower to
acknowledge receipt of this document:

 

(A)

Address for Notices:

 

Institution Name:

 

Attention:

 

Domestic Office:

 

Telephone:

 

Facsimile:

 

Telex (Answerback):

 

Lending Office:

 

Telephone: Facsimile:

 

Telex (Answerback):

 

(B)Payment Instructions:

 

The Assignee agrees to furnish the tax form required by the last paragraph of
Section 4.6  (if so required) of the Agreement no later than the date of
acceptance hereof by the Borrower and the Facility Agent.

 

The Assignee confirms that it is eligible to benefit from the CIRR
stabilization.

 

This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law

 



Adjusted Percentage [ASSIGNOR]

 





  2 

 

  

Loan/Commitment: US$             By:         Title:     Percentage   [ASSIGNEE]
    Loan/Commitment: US$             By:         Title:

 

Accepted and Acknowledged this

           day of               ,               .

 

Royal Caribbean Cruises Ltd.

 

 



By:       Title:             Citibank Europe plc, UK Branch as Facility Agent   

 

By:       Title:    

 



  3 

 



   

EXHIBIT D

 

FORM OF CERTIFICATE OF FRENCH CONTENT

 

To:Citibank Europe plc, UK branch as Facility Agent

 

Hull No. A35 (the Vessel)

 

We refer to the building contract dated 30 September 2016 (as amended) and the
credit agreement dated [l] 2019 (as novated by the novation agreement dated [l]
2019) in respect of the Vessel. In connection with the said building contract
and credit agreement we hereby certify that with regard to the Euro amount of
the non-yard costs to be financed, namely €[l], the French content in respect of
such non-yard costs is a minimum of 10%.

 

Dated: [l]

 

For and on behalf of

Royal Caribbean Cruises Ltd.

 

 

By:    

 



 1 

 

  

Exhibit E-1







 

DELIVERY NON-YARD COSTS CERTIFICATE

 

To: Citibank Europe plc, UK Branch
as Facility Agent Date: [l]

 

 

Hull No. A35 at Chantiers de l’Atlantique S.A. (previously known as STX France
S.A.) (the “Vessel”)

 

We Royal Caribbean Cruises Ltd., a Liberian corporation registered with the
Ministry of Foreign Affairs of the Republic of Liberia under number C-38863,
whose registered office is at 80 Broad Street, Monrovia, Republic of Liberia,
and whose principal office is at 1050 Caribbean Way, Miami, Florida 33132,
United States of America (“RCCL”), refer to the facility agreement dated [l]
2019 (as novated, amended and restated on the Actual Delivery Date pursuant to a
novation agreement dated [l] 2019) entered into between RCCL, as borrower,
Citibank N.A., London Branch as global coordinator, HSBC France as ECA agent,
Citibank Europe plc, UK Branch as Facility Agent, the mandated lead arrangers
referred to therein and the banks and financial institutions referred to therein
as lenders, regarding the Vessel (the “Facility Agreement”).

 

Words and expressions defined in the Facility Agreement shall have the same
meanings when used in this Delivery Non-Yard Costs Certificate unless the
context otherwise requires.

 

This is the Delivery Non-Yard Costs Certificate referred to in the Facility
Agreement.

 

We hereby confirm on the date hereof that:

 

1we have paid an amount equal to EUR [l] to the relevant suppliers of equipment
and/or services relating to the Non-Yard Costs;

 

2an amount of EUR [l] remains payable to the relevant suppliers of equipment
and/or services relating to the Non-Yard Costs;

 

3the aggregate of the amounts in paragraphs 1 and 2 above is not more than the
Maximum Non-Yard Costs Amount; and

 

4the equipment and/or services relating to the Non-Yard Costs paid by us prior
to the Actual Delivery Date and referred to in paragraph 1 above to the relevant
suppliers have been properly supplied, installed and completed on the Vessel, as
applicable and, in addition and to the best of our knowledge, [l] per cent.
([l]%) of the equipment and/or services relating to the Non-Yard Costs have been
supplied, installed and completed on the Vessel and accordingly in excess of
eighty per cent. (80%) of the equipment and/or services relating to the Non-Yard
Costs have been supplied, installed and completed on the Vessel.

 

 

    ROYAL CARIBBEAN CRUISES LTD.   Name:   Position:  

 

Chantiers de l’Atlantique S.A. hereby acknowledges the contents of paragraph 4
of this Certificate by countersignature:

 

 

    CHANTIERS DE L’ATLANTIQUE S.A.   Name:   Position:  

 



   

 



 



Exhibit E-2

 

FINAL NON-YARD COSTS CERTIFICATE

 

Date: [l]

 

To:Citibank Europe plc, UK Branch

as Facility Agent

 

Hull No. A35 at Chantiers de l’Atlantique S.A. (previously known as STX France
S.A.) (the “Vessel”)

 

We Royal Caribbean Cruises Ltd., a Liberian corporation registered with the
Ministry of Foreign Affairs of the Republic of Liberia under number C-38863,
whose registered office is at 80 Broad Street, Monrovia, Republic of Liberia,
and whose principal office is at 1050 Caribbean Way, Miami, Florida 33132,
United States of America (“RCCL”), refer to the facility agreement dated [l]
2019 (as novated, amended and restated on the Actual Delivery Date pursuant to a
novation agreement dated [l] 2019) entered into between RCCL, as borrower,
Citibank N.A. London Branch as global coordinator, HSBC France as ECA agent,
Citibank Europe plc, UK Branch as Facility Agent, the mandated lead arrangers
referred to therein and the banks and financial institutions referred to therein
as lenders, regarding the Vessel (the “Facility Agreement”).

 

Words and expressions defined in the Facility Agreement shall have the same
meanings when used in this Final Non-Yard Costs Certificate unless the context
otherwise requires.

 

This is the Final Non-Yard Costs Certificate referred to in the Facility
Agreement.

 

We hereby confirm on the date hereof that:

 

1we have paid EUR [l] to the relevant suppliers of equipment and/or services
relating to the Non-Yard Costs (representing an additional amount of EUR [l]
from the amount referred to in paragraph 1 of the Delivery Non-Yard Costs
Certificate); and

 

2the equipment and/or services relating to the Non-Yard Costs paid by us as at
the date hereof and referred to in paragraph 1 above to the relevant suppliers
have been properly supplied, installed and completed on the Vessel, as
applicable.

 

    ROYAL CARIBBEAN CRUISES LTD.   Name:   Position:  

 



1 

 

 

EXECUTION PAGE – NOVATION AGREEMENT Existing Borrower           SIGNED by
for and on behalf of
PALMERAIE FINANCE LIMITED   )
)
) /s/ COLIN GIRGEBTI   ) Attorney-in-fact Colin Girgebti as Attorney-in-Fact
for and on behalf of Palmeraie Finance Limited               New Borrower      
    SIGNED by
for and on behalf of
ROYAL CARIBBEAN CRUISES LTD.   )
)
) /s/ ANTJE M. GIBSON   ) Authorised Officer     Facility Agent           SIGNED
by
for and on behalf of
CITIBANK EUROPE PLC, UK BRANCH   )
)
) /s/ SIMON HARTLEY   ) Attorney-in-fact           Security Trustee          
SIGNED by
for and on behalf of
CITICORP TRUSTEE COMPANY LIMITED   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       Matthew Bambury    
Attorney-in-fact           Global Coordinator           SIGNED by
for and on behalf of
CITIBANK N.A., LONDON BRANCH   )
)
) /s/ SIMON HARTLEY   ) Attorney-in-fact           The ECA Agent          
SIGNED by
for and on behalf of
HSBC FRANCE   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact           French Coordinating Bank  
        SIGNED by
for and on behalf of
HSBC FRANCE   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact

 



25

 



 

The Original Lenders           SIGNED by
for and on behalf of
CITIBANK EUROPE PLC   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
HSBC FRANCE   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
BANCO SANTANDER S.A.   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
BANCO BILBAO VIZCAYA ARGENTARIA
S.A., PARIS BRANCH   )
)
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
BNP PARIBAS SA   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
SUMITOMO MITSUI BANKING CORPORATION
EUROPE LIMITED, PARIS BRANCH   )
)
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
SOCIÉTÉ GÉNÉRALE   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
UNICREDIT BANK AG   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact             The Mandated Lead
Arrangers           SIGNED by
for and on behalf of
CITIBANK EUROPE PLC   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
HSBC FRANCE   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact

 



26

 

 

SIGNED by
for and on behalf of
BANCO SANTANDER S.A.   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
BANCO BILBAO VIZCAYA ARGENTARIA
S.A., PARIS BRANCH   )
)
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
BNP PARIBAS SA   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
SUMITOMO MITSUI BANKING CORPORATION
EUROPE LIMITED, PARIS BRANCH   )
)
)
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
SOCIÉTÉ GÉNÉRALE   )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact       SIGNED by
for and on behalf of
UNICREDIT BANK AG     )
)
) /s/ MATTHEW BAMBURY   ) Attorney-in-fact

 



27

